



EXHIBIT 10.1



--------------------------------------------------------------------------------







ASSET-BASED REVOLVING CREDIT AGREEMENT
Dated as of November 19, 2018
among
VISTA OUTDOOR INC.,
as the Parent Borrower,
THE ADDITIONAL BORROWERS FROM TIME TO TIME PARTY HERETO,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent
___________________________________________


WELLS FARGO BANK, NATIONAL ASSOCIATION,
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
and
CAPITAL ONE, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunning Managers
WELLS FARGO BANK, NATIONAL ASSOCIATION
and
FIFTH THIRD BANK, N.A.,
as Co-Syndication Agents

WELLS FARGO BANK, NATIONAL ASSOCIATION
and
REGIONS BANK
as Co-Documentation Agents





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






* * *
TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS    1
Section 1.01.Defined Terms    1
Section 1.02.Other Interpretive Provisions    54
Section 1.03.Accounting Terms.    55
Section 1.04.Rounding    56
Section 1.05.References to Agreements and Laws    56
Section 1.06.Times of Day; Rates    56
Section 1.07.Letter of Credit Amounts    56
Section 1.08.Currency Equivalents Generally    56
Section 1.09.Parent Borrower as Borrower Representative    57
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS    57
Section 2.01.The Revolving Credit Loans.    57
Section 2.02.Borrowings, Conversions and Continuations of Revolving Credit
Loans.    58
Section 2.03.Letters of Credit.    64
Section 2.04.Notes    73
Section 2.05.Prepayments.    73
Section 2.06.Termination or Reduction of Commitments.    75
Section 2.07.Repayment of Loans    76


-i-

--------------------------------------------------------------------------------





Section 2.08.Interest.    76
Section 2.09.Fees.    77
Section 2.10.Computation of Interest and Fees    78
Section 2.11.Evidence of Indebtedness; Maintenance of Loan Account.    78
Section 2.12.Payments Generally.    79
Section 2.13.Sharing of Payments    82
Section 2.14.Increase in Revolving Commitments.    83
Section 2.15.[Reserved].    84
Section 2.16.[Reserved].    84
ction 2.17.
Defaulting Lenders.    85

Section 2.18.Extension of Maturity Date.    87
Section 2.19.Cash Dominion    89
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY    89
Section 3.01.Taxes.    89
3.02.
Illegality    92

Section 3.03.Inability to Determine Rates.    92
Section 3.04.Increased Cost; Reserves on Eurodollar Rate Loans.    93
Section 3.05.Compensation for Losses    95
Section 3.06.Matters Applicable to all Requests for Compensation.    96
Section 3.07.Survival    96
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    96


-ii-

--------------------------------------------------------------------------------





Section 4.01.Conditions to Closing Date    96
Section 4.02.Conditions to all Credit Extensions    101
ARTICLE V
REPRESENTATIONS AND WARRANTIES    102
Section 5.01.Existence, Qualification and Power; Compliance with Laws    102
Section 5.02.Authorization; No Contravention    102
Section 5.03.Governmental Authorization; Other Consents    103
Section 5.04.Binding Effect    103
Section 5.05.Financial Statements; No Material Adverse Effect.    103
Section 5.06.Litigation.    104
ction 5.07.
No Default    104

Section 5.08.Ownership of Property; Liens; Investments.    104
Section 5.09.Environmental Matters.    105
Section 5.10.Insurance    106
Section 5.11.Taxes    106
Section 5.12.ERISA Compliance.    106
Section 5.13.Subsidiaries; Equity Interests    107
Section 5.14.Margin Regulations; Investment Company Act.    107
Section 5.15.Disclosure    108
Section 5.16.Sanctions and Anti-Corruption and Anti-Money Laundering
Laws.    108
Section 5.17.Intellectual Property; Licenses, Etc    109
Section 5.18.Solvency    109


-iii-

--------------------------------------------------------------------------------





Section 5.19.[Reserved].    109
Section 5.20.Perfection, Etc    109
Section 5.21.Designated Senior Indebtedness    110
Section 5.22.[Reserved].    110
Section 5.23.EEA Financial Institution    110
5.24.
Qualified Cash    110

Section 5.25.Eligible Accounts    110
Section 5.26.Eligible Inventory    110
Section 5.27.Location of Inventory    110
Section 5.28.Inventory Records    110
Section 5.29.Employee and Labor Matters    110
ARTICLE VI
AFFIRMATIVE COVENANTS    111
Section 6.01.Financial Statements    111
Section 6.02.Certificates; Other Information    112
Section 6.03.Notices    114
n 6.04.
Payment of Taxes    115

Section 6.05.Preservation of Existence, Etc    115
Section 6.06.Maintenance of Properties    115
6.07.
Maintenance of Insurance    115

Section 6.08.Compliance with Laws    116
Section 6.09.Books and Records    116
Section 6.10.Inspection Rights    116


-iv-

--------------------------------------------------------------------------------





Section 6.11.Use of Proceeds    116
Section 6.12.Covenant to Guarantee Obligations and Give Security.    117
Section 6.13.Further Assurances    119
Section 6.14.Preparation of Environmental Reports    119
Section 6.15.OFAC; Sanctions and Anti-Corruption and Anti-Money Laundering
Laws    120
Section 6.16.Field Examinations and Inventory Appraisals    120
Section 6.17.Deposit Accounts; Securities Accounts.    121
Section 6.18.Inventory.    123
ction 6.19.
Post-Closing Covenants.    123

ARTICLE VII
NEGATIVE COVENANTS    123
Section 7.01.Liens    123
7.02.
Indebtedness    126

Section 7.03.Investments    128
Section 7.04.Fundamental Changes    129
Section 7.05.Dispositions    130
Section 7.06.Restricted Payments    132
Section 7.07.Change in Nature of Business    132
Section 7.08.Transactions with Affiliates    132
Section 7.09.Burdensome Agreements    133
Section 7.10.Financial Covenants.    134
Section 7.11.Amendments of Organization Documents    134


-v-

--------------------------------------------------------------------------------





Section 7.12.Accounting Changes    134
Section 7.13.Prepayments, Etc. of Junior Term Loan Obligations and Subordinated
Indebtedness    134
Section 7.14.Speculative Transactions    135
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES    135
Section 8.01.Events of Default    135
Section 8.02.Remedies upon Event of Default    137
Section 8.03.Application of Funds    138
ARTICLE IX
ADMINISTRATIVE AGENT    140
Section 9.01.Appointment and Authority.    140
Section 9.02.Rights as a Lender    140
Section 9.03.Exculpatory Provisions    141
Section 9.04.Reliance by the Administrative Agent    142
Section 9.05.Delegation of Duties    142
Section 9.06.Resignation of the Administrative Agent.    143
Section 9.07.Non‑Reliance on the Administrative Agent and Other Lenders    144
Section 9.08.The Administrative Agent May File Proofs of Claim    144
Section 9.09.Collateral and Guaranty Matters    146
Section 9.10.Other Agents; Arrangers and Managers    147
Section 9.11.Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information    147


-vi-

--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS    148
Section 10.01.Amendments, Etc    148
Section 10.02.Notices and Other Communications; Facsimile Copies.    151
Section 10.03.No Waiver; Cumulative Remedies    154
Section 10.04.Expenses; Indemnity; Damage Waiver.    154
Section 10.05.Payments Set Aside    158
Section 10.06.Successors and Assigns.    158
Section 10.07.Confidentiality    164
Section 10.08.Setoff    165
Section 10.09.Interest Rate Limitation    166
Section 10.10.Counterparts    166
Section 10.11.Integration    166
Section 10.12.Survival of Representations and Warranties    167
Section 10.13.Severability    167
Section 10.14.Tax Forms.    167
ction 10.15.
No Advisory or Fiduciary Responsibility    170

Section 10.16.Replacement of Lenders    170
Section 10.17.Governing Law.    171
Section 10.18.Waiver of Right to Trial by Jury    172
Section 10.19.Binding Effect    172
Section 10.20.Electronic Execution of Assignments and Certain Other
Documents    172


-vii-

--------------------------------------------------------------------------------





Section 10.21.USA PATRIOT Act Notice    173
Section 10.22.Acknowledgment and Consent to Bail-in of EEA Financial
Institutions    173
Section 10.23.Judgment Currency    174
Section 10.24.Additional Borrowers    174
Section 10.25.Joint and Several Liability of Borrowers.    175
Section 10.26.Bank Product Providers    178
Section 10.27.Intercreditor Agreement.    179
SCHEDULES


1.01(a)
Administrative Agent's Account

1.01(b)
Borrower's Designated Account

1.01(c)
Existing Letters of Credit

1.01(d)
Guarantors

1.01(e)
Immaterial Subsidiaries

1.01(f)
Commitments and Pro Rata Shares

5.06
Litigation

5.08(c)
Real Property

5.09(c)
Treatment, Storage and Disposal Facilities

5.13
Subsidiaries and Other Equity Investments

6.02(h)
Certain Reports

6.17
Deposit Accounts and Securities Accounts

6.18
Location of Inventory

6.19
Post-Closing Covenants

7.01(b)
Existing Liens

7.02(e)
Existing Indebtedness

7.03(d)
Existing Investments

10.02
Administrative Agent's Office, Certain Addresses for Notices



EXHIBITS
A
Committed Loan Notice

B
Borrowing Base Certificate

C
Note

D
Compliance Certificate

E
Assignment and Acceptance

F
Counsel to Loan Parties



-viii-

--------------------------------------------------------------------------------





G‑1
U.S. Tax Compliance Certificate for Non‑U.S. Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes

G‑2
U.S. Tax Compliance Certificate for Non‑U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

G‑3
U.S. Tax Compliance Certificate for Non‑U.S. Participants that are Partnerships
for U.S. Federal Income Tax Purposes

G‑4
U.S. Tax Compliance Certificate for Non‑U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes

H
[Reserved]

I
Notice of Additional Borrower

J
Borrower Termination Notice

K
[Reserved]

L
Bank Product Provider Agreement

M
Intercompany Subordination Agreement







-ix-

--------------------------------------------------------------------------------






ASSET-BASED REVOLVING CREDIT AGREEMENT
This ASSET-BASED REVOLVING CREDIT AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, this "Agreement") is
entered into as of November 19, 2018, among VISTA OUTDOOR INC., a Delaware
corporation (the "Parent Borrower"), the ADDITIONAL BORROWERS from time to time
party hereto, each lender from time to time party hereto (collectively, the
"Lenders"), each L/C Issuer (as hereinafter defined) from time to time party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent
(as hereinafter defined).
PRELIMINARY STATEMENTS:
WHEREAS, in order to refinance a portion of the Indebtedness outstanding under
the Parent Borrower's Existing Credit Agreement, to finance its ongoing working
capital requirements and for general corporate purposes, the Borrowers have
requested, and the Lenders have agreed, to enter into this Agreement in order to
provide commitments for the Lenders to extend credit from time to time subject
to the conditions set forth herein in the form of Loans in an initial aggregate
principal amount of up to $450,000,000 to the Borrowers during the Availability
Period of which, at any time, not more than $75,000,000 in aggregate principal,
notional or stated amount may be in the form of L/C Credit Extensions provided
by the L/C Issuers.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and subject to the satisfaction of the conditions set forth in
Section 4.01 and Section 4.02, as applicable, the Lenders and each L/C Issuer
are willing to extend such credit to the Borrowers. Accordingly, the parties
hereto agree as follows:





--------------------------------------------------------------------------------






ARTICLE I    
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
"ABL Priority Collateral" has the meaning assigned to such term in the
Intercreditor Agreement.
"Acceptable Appraisal" means, with respect to an appraisal of Inventory, the
most recent appraisal of such property received by the Administrative Agent
(a) from an appraisal company reasonably satisfactory to the Administrative
Agent and (b) the scope and methodology (including, to the extent relevant, any
sampling procedure employed by such appraisal company) of which are reasonably
satisfactory to the Administrative Agent, in each case, in the Administrative
Agent's Permitted Discretion.
"Account" means an "account" as such term is defined in Article 9 of the UCC and
any and all "supporting obligations" (as defined in Article 9 of the UCC) in
respect thereof.
"Account Debtor" means any "account debtor" as such term is defined in Article 9
of the UCC.
"Account Party" has the meaning specified in Section 2.03(h).
"Acquisition" means, as to any Person, the purchase or other acquisition (in one
transaction or a series of transactions, including through a merger) of not less
than 75% of the Equity Interests of another Person or all or substantially all
of the property, assets or business of another Person or of the assets
constituting a business unit, line of business or division of another Person.
"Act" has the meaning specified in Section 10.21.
"Activation Instruction" has the meaning specified in Section 6.17(d).
"Additional Borrower" mean each wholly-owned Domestic Subsidiary that is added
as an additional Borrower hereunder in accordance with the provisions set forth
in Section 10.24(a), until such Domestic Subsidiary ceases to be an Additional
Borrower in accordance with the provisions set forth in Section 10.24(b).
"Additional Lender" means any Eligible Assignee who agrees to provide Revolving
Credit Commitments in accordance with the provisions of Section 2.14 in
connection with a request for a Revolving Credit Commitment Increase.
"Administrative Agent" means Wells Fargo Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
"Administrative Agent's Account" means the Deposit Account of the Administrative
Agent identified on Schedule 1.01(a) to this Agreement (or such other Deposit


-2-

--------------------------------------------------------------------------------





Account of the Administrative Agent that has been designated as such, in
writing, by the Administrative Agent to the Borrowers and the Lenders).
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Parent
Borrower and the Lenders.
"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. "Control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. "Controlling" and
"Controlled" have meanings correlative thereto.
"Agent Parties" has the meaning specified in Section 10.02(d).
"Aggregate Commitments" means the Commitments of all the Lenders.
"Agreement" has the meaning specified in the introductory paragraph hereof.
"Agreement Currency" has the meaning specified in Section 10.23.
"Alternative Currency" means each of (a) Euro, (b) Sterling, (c) Yen and (d) any
other currency that is readily available and freely transferable and convertible
into Dollars that is approved by the Administrative Agent in its Permitted
Discretion and the applicable L/C Issuer (such approval not to be unreasonably
withheld).
"Anti-Corruption and Anti-Money Laundering Laws" means the FCPA, the U.K.
Bribery Act 2010, as amended, and all other applicable laws, regulations and
ordinances concerning or relating to bribery, money laundering (including any
financial record keeping and reporting requirements related thereto) or
corruption in any jurisdiction applicable to any Loan Party or any of its
Subsidiaries.
"Applicable Rate" means for any day, with respect to Base Rate Loans and
Eurodollar Rate Loans, the applicable rate per annum set forth below under the
captions "Base Rate Percentage", "Eurodollar Percentage", "Base Rate Percentage
(FILO)" or "Eurodollar Percentage (FILO)", respectively, based upon the Average
Excess Availability for the fiscal quarter most recently ended prior to such
day:


-3-

--------------------------------------------------------------------------------





Pricing
Level
Average Excess
Availability
Eurodollar Percentage
Base Rate Percentage
Eurodollar Percentage (FILO)
Base Rate Percentage (FILO)
1
Greater than or equal to
66% of the Line Cap
1.75%
0.75%
2.75%
1.75%
2
Less than 66% of the Line Cap but greater than or equal to 33% of the Line Cap
2.00%
1.00%
3.00%
2.00%
3
Less than 33% of the
Line Cap
2.25%
1.25%
3.25%
2.25%

The Applicable Rate (a) for Standard Revolving Credit Loans shall be determined
at the Eurodollar Percentage or Base Rate Percentage, as applicable, and for
FILO Revolving Credit Loans shall be determined at the Eurodollar Percentage
(FILO) or Base Rate Percentage (FILO), as applicable, (b) shall be the
applicable rate per annum set forth in Pricing Level 3 above through and
including the last day of the first full fiscal quarter commencing after the
Closing Date, (c) thereafter, shall be determined at the commencement of each
subsequent fiscal quarter, with any changes in the Applicable Rate resulting
from a change in Average Excess Availability calculated for the preceding fiscal
quarter becoming effective on the first day of such subsequent fiscal quarter;
provided, if any information used to calculate the Applicable Rate proves to be
false or incorrect such that the Applicable Rate would have been higher than was
otherwise in effect during any period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuers, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Borrower under any
Debtor Relief Law, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period;
provided that payment of interest or fees at rates lower than those that were in
effect applicable as a result of such inaccuracy shall not in any event be
deemed retroactively to be an Event of Default pursuant to Section 8.01(a)(ii),
and such amount payable shall be calculated without giving effect to any
additional interest payable under Section 2.08(b) if paid promptly on demand,
and (d) promptly, but in any event within 5 Business Days after the Term
Obligations Payment Date, the Applicable Rates set forth in the table above
shall decrease by 50 basis points in each case. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or any L/C Issuer, as the
case may be, under Section 2.03, Section 2.08(b) and Article VIII.
"Application Event" means the occurrence of (a) a failure by the Borrowers to
make Payment in Full of the Obligations on the Maturity Date or (b) an Event of
Default and the election by the Administrative Agent or the Required Lenders to
require that payments and proceeds of Collateral be applied pursuant to Section
8.03 of this Agreement.
"Approved Fund" means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.


-4-

--------------------------------------------------------------------------------





"Arrangers" means, collectively, each of Wells Fargo Bank, National Association,
Bank of America, N.A., JPMorgan Chase Bank, N.A. and Capital One, National
Association, each in its capacity as joint lead arranger and joint bookrunner.
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
"Assignment and Acceptance" means an assignment and acceptance agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)(iii)) in substantially the form of
Exhibit E hereto.
"Attorney Costs" means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.
"Attributable Indebtedness" means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount of all obligations of
such Person in respect thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP and (b) in respect of
any Synthetic Lease, the capitalized amount of the remaining Synthetic Lease
Obligations in respect of such Synthetic Lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
Synthetic Lease were accounted for as a Capitalized Lease.
"Audited Financial Statements" means the audited consolidated balance sheet of
the Parent Borrower and its consolidated Subsidiaries for the fiscal year ended
March 31, 2018, and the related consolidated statements of income, stockholders'
equity and cash flows for such fiscal year of the Parent Borrower and its
consolidated Subsidiaries, including the notes thereto.
"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06 and (c) the date of
termination of the commitment of each Lender to make Loans and of the
obligations of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02.
"Average Excess Availability" means, with respect to any period, (a) the sum of
the aggregate amount of Excess Availability for each day in such period (as
calculated by the Administrative Agent as of the end of each such period)
divided by (b) the number of days in such period.
"Average Revolver Usage" means, with respect to any period, (a) the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each such day) divided by (b) the number of days in such period.
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


-5-

--------------------------------------------------------------------------------





"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"Bank Product" means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Subsidiaries by a Bank
Product Provider: (a) credit cards (including commercial cards (including
so-called "purchase cards", "procurement cards" or "p-cards")), (b) payment card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services or (f) transactions under Hedge Agreements.
"Bank Product Agreement" means any agreement entered into from time to time by
any Loan Party or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any Bank Products.
"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations and (c) all amounts that the
Administrative Agent or any Lender is obligated to pay to a Bank Product
Provider as a result of the Administrative Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to a Loan Party or any of their
Subsidiaries.
"Bank Product Provider" means (a) any Lender or any of its Affiliates or (b) any
Person who was a Lender or an Affiliate of a Lender at the time such Bank
Product Agreement was entered into, in each case in its capacity as a party to a
Bank Product Agreement (including any of the foregoing in its capacity, if
applicable, as a Hedge Provider); provided, that no such Person (other than the
Administrative Agent or its Affiliates) shall constitute a Bank Product Provider
with respect to a Bank Product unless and until the Administrative Agent
receives a Bank Product Provider Agreement from such Person.
"Bank Product Provider Agreement" means an agreement in substantially the form
attached hereto as Exhibit L to this Agreement, duly executed by the applicable
Bank Product Provider, the Parent Borrower (on behalf of the Loan Parties) and
the Administrative Agent.
"Bank Product Reserves" means, as of any date of determination, those reserves
that the Administrative Agent deems necessary in its Permitted Discretion to
establish (based upon the Bank Product Providers' determination of the
liabilities and obligations of the Loan Parties and their Subsidiaries in
respect of Bank Product Obligations) in respect of the Bank Products Obligations
then provided or outstanding.
"Bankruptcy Code" means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).


-6-

--------------------------------------------------------------------------------





"Base Rate" means the highest of (a) the Federal Funds Rate plus 1/2%, (b) the
Eurodollar Rate (which rate shall be calculated based upon an Interest Period of
one month and shall be determined on a daily basis), plus one percentage point,
and (c) the rate of interest publicly announced, from time to time, by Wells
Fargo as its "prime rate", with the understanding that the "prime rate" is one
of Wells Fargo's base rates (not necessarily the lowest of such rates) and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto and is evidenced by the recording thereof
after its announcement in such publications as Wells Fargo may designate (and,
if any such announced rate is below zero, then the rate determined pursuant to
this clause (c) shall be deemed to be zero); any interest calculation with
respect to clause (b) above shall be calculated at the rate per annum as
published by ICE Benchmark Administration Limited (or any successor page or
other commercially available source as the Administrative Agent may designate
from time to time) as of 11:00 a.m., London time, 2 Business Days prior to such
date for Dollar deposits with a term of one month commencing that day.
"Base Rate Loan" means a Standard Revolving Credit Loan or a FILO Revolving
Credit Loan, as applicable, that bears interest based on the Base Rate.
"Beneficial Ownership Certification" means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
"Beneficial Ownership Regulations" means 31 C.F.R. §1010.230.
"Borrower Materials" has the meaning specified in Section 10.02(d).
"Borrower Termination Notice" means a Borrower Termination Notice, substantially
in the form of Exhibit J.
"Borrowers" means, collectively, the Parent Borrower and any Additional
Borrowers.
"Borrowing" means a borrowing consisting of (a) Revolving Credit Loans of the
same Type, and, in the case of Eurodollar Rate Loans, having the same Interest
Period, made on the same day by the Lenders (or the Administrative Agent on
their behalf), (b) Swing Loans made by the Swing Lender or (c) an Extraordinary
Advance made by the Administrative Agent.
"Borrowing Base" means, at any time of calculation, an amount equal to, without
duplication:
(a)the sum of:
(i)    the lesser of (A) 100% of Qualified Cash and (B) $60,000,000; plus
(ii)    (A) 90% of the Eligible Investment Grade Accounts; plus (B) 85% of the
Eligible Accounts (excluding any Eligible Account included in the Borrowing Base
pursuant to clause (ii)(A) above), less (C) the amount, if any of the Dilution
Reserve; plus


-7-

--------------------------------------------------------------------------------





(iii)    the lesser of (A) the product of 75% multiplied by the Value of
Eligible Inventory at such time and (B) the product of 85% multiplied by the Net
Orderly Liquidation Value of Eligible Inventory at such time; plus
(iv)    the least of (A) the product of 75% multiplied by the Value of Eligible
In-Transit Inventory at such time, (B) the product of 85% multiplied by the Net
Orderly Liquidation Value of Eligible In-Transit Inventory at such time and
(C) $25,000,000; plus
(v)    the lesser of (A) the FILO Borrowing Base and (B) the Maximum FILO
Amount; less
(b)    the aggregate amount of the Reserves.
The Administrative Agent may establish and modify Reserves in respect of the
Borrowing Base, in each case in its Permitted Discretion, and any
newly-established or modified Reserves shall become effective on the third
Business Day after delivery of notice thereof to the Borrowers and the Lenders;
provided that (A) no Borrower may obtain any new Revolving Credit Loans or
Letters of Credit to the extent that such Revolving Credit Loan or Letter of
Credit would cause an Overadvance after giving effect to the establishment or
increase of any Reserve as set forth in such notice, (B) no such prior notice
shall be required for changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation set forth in this Agreement or previously utilized by
the Administrative Agent, (C) no such prior notice shall be required during the
continuance of any Event of Default and (D) no such prior notice shall be
required with respect to any Reserve established in respect of any Lien on ABL
Priority Collateral that has priority over the Administrative Agent's Lien on
such ABL Priority Collateral; provided, however, that (x) a Reserve shall not be
established to the extent it is duplicative of any other Reserve or items that
are otherwise excluded through eligibility criteria and (y) the amount of any
Reserve shall have a reasonable relationship to the circumstance, event,
condition, contingencies or other matter that is the basis therefor. A Reserve
established by the Administrative Agent with respect to any circumstance, event,
condition, contingency or other matter shall be promptly released or reduced
upon such circumstance, event, condition, contingency or other matter ceasing to
exist or otherwise being addressed by the Loan Parties, in each case, to the
satisfaction of the Administrative Agent in its Permitted Discretion. In
addition, the Administrative Agent may modify the Borrowing Base, in each case
in its Permitted Discretion, to adjust for decreases or increases of the amount
of Qualified Cash since the delivery of the most recent Borrowing Base
Certificate, and in connection therewith the Administrative Agent shall deliver
notice of such adjustment to the Parent Borrower on the date of any such
adjustment. Subject to the preceding provisions of this paragraph and any other
provisions hereof expressly permitting the Administrative Agent to adjust the
Borrowing Base, the Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 6.02(h) or Section 7.05(i) (or, prior to the first
such delivery, delivered to the Administrative Agent pursuant to Section
4.01(c)(iii)).
"Borrowing Base Certificate" means a Borrowing Base Certificate, substantially
in the form of Exhibit B.


-8-

--------------------------------------------------------------------------------





"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent's Office is located
or under the Laws of the State of New York and, if such day relates to any
Eurodollar Rate Loan, means any such day that is also a London Banking Day.
"Capital Expenditures" means, for any period, with respect to any Person, the
aggregate of, without duplication, all expenditures (whether paid in cash or
financed) of such Person during such period that have been or should be, in
accordance with GAAP, included as additions to property, plant or equipment on
the consolidated balance sheet of such Person; provided, however, that Capital
Expenditures shall not include: (a) expenditures to the extent they are made
with the proceeds from the issuance of Equity Interests of the Parent Borrower
after the Closing Date; (b) expenditures with proceeds of casualty insurance or
condemnation awards in respect of lost, destroyed, damaged or condemned assets
or other property to the extent such expenditures are made to replace or repair
such lost, destroyed, damaged or condemned assets or other property or otherwise
to acquire, maintain, develop, construct, improve, upgrade or repair assets or
properties useful in the business of the Parent Borrower and its Subsidiaries;
(c) interest capitalized during such period; (d) expenditures that are accounted
for as capital expenditures of such Person and that actually are paid for by a
third party (excluding the Parent Borrower and any Subsidiary thereof) and for
which neither of the Parent Borrower nor any Subsidiary thereof has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before, during or
after such period); (e) the purchase price of equipment purchased during such
period to the extent the consideration therefor consists of any combination of
(i) used or surplus equipment traded in at the time of such purchase or (ii) the
proceeds of a concurrent sale of used or surplus equipment, in each case, in the
ordinary course of business; (f) investments in respect of an Acquisition
permitted hereunder; or (g) the purchase of property, plant or equipment to the
extent made with the proceeds of any Disposition within 12 months of the receipt
of such proceeds and not required to be applied to prepay obligations hereunder,
under the Term Loan Documents or under the Junior Term Loan Documents.
"Capitalized Lease" means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.
"Cash Collateralize" or "Cash Collateralization" means either (a) providing cash
collateral (pursuant to documentation reasonably satisfactory to the
Administrative Agent (including that the Administrative Agent has a first
priority perfected Lien in such cash collateral)) to be held by the
Administrative Agent for the benefit of the Lenders in an amount equal to 105%
of the then applicable Letter of Credit Usage, (b) delivering to the
Administrative Agent documentation executed by all beneficiaries under the
applicable Letters of Credit, in form and substance reasonably satisfactory to
the Administrative Agent and the applicable L/C Issuer, terminating all of such
beneficiaries' rights under the applicable Letters of Credit or (c) providing
the Administrative Agent with a standby letter of credit, in form and substance
reasonably satisfactory to the Administrative Agent, from a commercial bank
reasonably acceptable to the Administrative Agent (in its sole discretion) in an
amount equal to 105% of the then existing Letter of Credit Usage.


-9-

--------------------------------------------------------------------------------





"Cash Dominion Period" means any period (a) commencing on the date on which (i)
a Specified Event of Default has occurred and is continuing or (ii) Excess
Availability is less than the greater of (A) 10.0% of the Line Cap then in
effect and (B) $42,500,000, for a period of 5 consecutive Business Days and (b)
ending on the first date thereafter on which (i) Excess Availability has been
equal to or greater than the greater of (A) 10.0% of the Line Cap then in effect
and (B) $42,500,000, at all times for a period of 30 consecutive days and
(ii) any such Specified Event of Default is no longer continuing.
"Cash Equivalents" means any of the following types of Investments, to the
extent owned by the Parent Borrower or any of its Subsidiaries free and clear of
all Liens (other than Liens created under the Collateral Documents, the Term
Loan Documents or the Junior Term Loan Documents and Specified Statutory Liens
and, solely for purposes of Investments under Section 7.03(a), any other
Permitted Liens):
(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(b)    readily marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
acquisition thereof and having, at the time of the acquisition thereof, a rating
of at least P‑1 from Moody's or at least A‑1 from S&P;
(c)    time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank or trust company that (i) (A) is a Lender,
(B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, or (C) any branch of a commercial bank that is organized in a
jurisdiction outside of the United States so long as such branch is a licensed
"bank" under the laws of the United States, any state thereof or the District of
Columbia and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (d) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than 360 days from the
date of acquisition thereof;
(d)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least "Prime‑1" (or the then
equivalent grade) by Moody's or at least "A‑1" (or the then equivalent grade) by
S&P, in each case with maturities of not more than 360 days from the date of
acquisition thereof;
(e)    Investments, classified in accordance with GAAP as current assets of the
Parent Borrower or any of its Subsidiaries, in money market investment programs
or mutual funds registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody's or S&P, and substantially


-10-

--------------------------------------------------------------------------------





all the assets of which are Investments of the character, quality and maturity
described in clauses (a), (b), (c) and (d) of this definition;
(f)    repurchase obligations entered into with any commercial bank or trust
company meeting the criteria specified in clause (c) above, covering the
securities of the type described in clauses (a) and (b) above;
(g)    tax exempted instruments, including municipal bonds, auction rate
preferred stock and variable rate demand obligations with the highest short‑term
ratings by either Moody's or S&P or a long‑term rating of Aaa by Moody's or AAA
by S&P maturing within 360 days after the acquisition thereof; and
(h)    foreign investments substantially comparable to any of the foregoing in
connection with managing the cash of any Foreign Subsidiary.
"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.
"CFC" means (a) any Person that is a "controlled foreign corporation" (within
the meaning of Section 957), but only if a U.S. Person that is an Affiliate of a
Loan Party is, with respect to such Person, a "United States shareholder"
(within the meaning of Section 951(b)) described in Section 951(a)(1); and (b)
each Subsidiary of any Person described in clause (a). For purposes of this
definition, all Section references are to the Code.
"Change in Law" means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a "Change in
Law", regardless of the date enacted, adopted or issued.
"Change of Control" means, an event or series of events by which:
(a)    any "person" or "group" (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the "beneficial owner" (as defined in Rules 13d‑3 and


-11-

--------------------------------------------------------------------------------





13d‑5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have "beneficial ownership" of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an "option right")),
directly or indirectly, of 35% or more of the Equity Interests of the Parent
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Parent Borrower on a fully diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right); or
(b)    during any period of 12 consecutive calendar months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent Borrower cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)    a "change of control" or any comparable term defined or used in, or
comparable event described under, any Material Debt Documents, the Term Loan
Documents or the Junior Term Loan Documents shall have occurred in respect of
the Parent Borrower.
"Closing Date" means the date on which the conditions specified in Section 4.01
are satisfied or waived in accordance with Section 10.01.
"Code" means the Internal Revenue Code of 1986 as amended from time to time.
"Collateral" means all of the "Collateral" and "Mortgaged Property" referred to
in the Collateral Documents and all of the other property and assets that are or
are intended under the express terms of the Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the Secured
Parties.
"Collateral Access Agreement" means any landlord waiver, collateral access
agreement, warehouseman or bailee letter or other agreement, in form and
substance reasonably satisfactory to the Administrative Agent, between the
Administrative Agent and any landlord for any leased real property where any
Inventory or books and records related to ABL Priority Collateral are located or
any warehouseman, bailee or consignee in possession of, having a Lien upon, or
having rights or interests in respect of any Inventory.
"Collateral Documents" means, collectively, the Security Agreement, the IP
Security Agreements, the Collateral Access Agreements, the Mortgages, the
Security Agreement Supplements, the IP Security Agreement Supplements, and any
other mortgages, security agreements, pledge agreements, collateral assignments
or other similar agreements delivered to the Administrative Agent or otherwise
for the benefit of the Lenders pursuant to Section 6.12, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.


-12-

--------------------------------------------------------------------------------





"Collateral Report" has the meaning specified in Section 6.12(a).
"Collection Account" means a Deposit Account of a Domestic Loan Party located in
the United States which is used exclusively for deposits of collections and
proceeds of ABL Priority Collateral and not as a disbursement or operating
account upon which check or other drafts may be drawn.
"Commitment" means a Revolving Credit Commitment and/or a FILO Revolving Credit
Commitment as the context requires.
"Committed Loan Notice" means a notice of (a) a Borrowing, (b) a conversion
(which shall not constitute a new Borrowing) of Revolving Credit Loans from one
Type to the other or (c) a continuation (which shall not constitute a new
Borrowing) of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on the Administrative Agent's
electronic platform or portal as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the relevant
Borrower, if applicable.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute and the
regulations promulgated from time to time thereunder.
"Compensation Period" has the meaning specified in Section 2.12(c)(ii).
"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Consolidated Cash Interest Charges" means, for any period, for the Parent
Borrower and its Subsidiaries on a consolidated basis, without duplication, the
amount of Consolidated Interest Charges paid in cash during such period.
"Consolidated EBITDA" means, for any period, for the Parent Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (without duplication) the following to the extent deducted
in calculating such Consolidated Net Income: (a) Consolidated Interest Charges
for such period, (b) income tax expense for such period, (c) depreciation and
amortization for such period, (d) non‑recurring or unusual expenses or charges
or extraordinary expenses or charges for such period, including restructuring
charges, accruals and reserves, severance costs (including severance or stay
bonuses paid to employees, including related employee benefits attributable to
such payments), relocation costs, retention and completion bonuses and
integration costs, including any restructuring charges and integration costs
related to any acquisition, project start-up costs, transition costs, costs
related to the opening, closure and/or consolidation of offices and facilities
(including the termination or discontinuance of activities constituting a
business), contract termination costs and recruiting, signing and completion


-13-

--------------------------------------------------------------------------------





bonuses and expenses, in each case for such period; provided that all amounts
added back to Consolidated EBITDA pursuant to this clause (d) shall not exceed
25% of Consolidated EBITDA for such period calculated without giving effect to
this clause (d), (e) amortization or write off of deferred financing costs,
(f) non‑cash charges related to stock‑based employee compensation, (g) non-cash
charges associated with the mark‑to‑market of Swap Contracts, (h) impairment
charges or write‑offs with respect to goodwill and other intangible assets,
(i) losses due solely to fluctuations in currency values and the related tax
effects and (j) fees, costs and expenses in an aggregate amount not to exceed
$10,000,000 incurred within 6 months of the Closing Date in connection with the
Transactions during such period, and minus the following to the extent included
in calculating such Consolidated Net Income: (1) gains due solely to
fluctuations in currency values and the related tax effects; (2) non-recurring
or unusual gains or extraordinary gains and (3) non-cash gains associated with
the mark to market of Swap Contracts.
"Consolidated Fixed Charge Coverage Ratio" means, for any period, the ratio of
(a)(i) Consolidated EBITDA for such period, minus (ii) the aggregate amount of
all Capital Expenditures made by the Parent Borrower and its Subsidiaries during
such period (other than Capital Expenditures to the extent financed with the
proceeds of any incurrence of Indebtedness) to (b) Consolidated Fixed Charges
for such period. Notwithstanding the foregoing, (1) for purposes of calculating
the Consolidated Fixed Charge Coverage Ratio as of any date of measurement on or
prior to September 30, 2019, the components of Consolidated Fixed Charges set
forth in clauses (a) and (b) of the definition thereof shall be calculated
(A) with respect to the Test Period ending on or about March 31, 2019, by
multiplying the actual amount of such components from October 28, 2018 to the
last day of such Test Period by 12/5, (B) with respect to the Test Period ending
on or about June 30, 2019, by multiplying the actual amount of such components
from October 28, 2018 to the last day of such Test Period by 3/2, and (C) with
respect to the Test Period ending on or about September 30, 2019, by multiplying
the actual amount of such components from October 28, 2018 to the last day of
such Test Period by 12/11, and (2) for purposes of calculating the Consolidated
Fixed Charge Coverage Ratio for any applicable period after a permitted
Disposition of a line of business of the Parent Borrower, including the fiscal
quarter in which such Disposition occurred (including the Savage Business Line
pursuant to Section 7.05(j)), the components of Consolidated Fixed Charges set
forth in clauses (a) and (b) of this definition shall be calculated after giving
pro forma effect thereto (provided that, with respect to clause (a)(ii) of this
definition, the Parent Borrower has provided the Administrative Agent with
reasonable back-up demonstrating such Capital Expenditures are attributable to
the line of business subject to such Disposition), including adjustments to the
components of Consolidated Fixed Charges set forth in clauses (a) and (b) of the
definition thereof to give effect to any prepayments of Term Loan Obligations
and/or Junior Term Loan Obligations in connection with such Disposition.
"Consolidated Fixed Charges" means, for any period, for the Parent Borrower and
its Subsidiaries on a consolidated basis, without duplication, the sum of (a)
Consolidated Cash Interest Charges, plus (b) scheduled payments in cash of
principal on Indebtedness for borrowed money required to be paid during such
period (excluding, for the avoidance of doubt, payments made by the Parent
Borrower or any Subsidiary to the Parent Borrower or another Subsidiary (other
than any such scheduled payments owing from a Loan Party to any Subsidiary that
is not a Loan Party)), plus (c) the aggregate amount of income taxes required to
be paid in cash by the Parent


-14-

--------------------------------------------------------------------------------





Borrower and its Subsidiaries during such period plus (d) all Restricted
Payments made in cash during such period (but excluding any Restricted Payments
made pursuant to clause (b) of the definition thereof other than Restricted
Payments with respect to the Junior Term Loans unless such Restricted Payments
with respect to Junior Term Loans are made with proceeds of a Disposition of the
Savage Business Line pursuant to Section 7.05(j)).
"Consolidated Interest Charges" means, for any period, for the Parent Borrower
and its Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses (but not
amortization or write‑off of the costs of issuance) of the Parent Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP and (b) the
portion of rent expense of the Parent Borrower and its Subsidiaries on a
consolidated basis with respect to such period under Capitalized Leases that is
treated as interest in accordance with GAAP.
"Consolidated Net Income" means, for any period, for the Parent Borrower and its
Subsidiaries on a consolidated basis, the net income of the Parent Borrower and
its Subsidiaries determined in accordance with GAAP (excluding (i) all
extraordinary noncash gains and (ii) extraordinary noncash losses).
"Consolidated Total Assets" means, as of any date, the total consolidated assets
of the Parent Borrower and its Subsidiaries, determined in accordance with GAAP,
as set forth on the most recent consolidated balance sheet of the Parent
Borrower delivered pursuant to Section 6.01(a) or (b) (or, prior to the first
such delivery, Section 5.05(b)) calculated on a pro forma basis after giving
effect to any Subject Disposition or Acquisition.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to the Administrative Agent, executed and delivered by the
applicable Domestic Loan Party, the Administrative Agent, and the applicable
securities intermediary (with respect to a Securities Account) or bank (with
respect to a Deposit Account) and, (i) to the extent required by the Term Loan
Documents, the Term Facility Administrative Agent and (ii) to the extent
required by the Junior Term Loan Documents, the Junior Term Facility
Administrative Agent.
"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
"Debtor Relief Laws" means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.


-15-

--------------------------------------------------------------------------------





"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default (it being understood that if any default is cured or waived
prior to becoming an Event of Default, such default shall no longer constitute a
Default).
"Defaulting Lender" means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Parent Borrower in writing that such failure is
the result of such Lender's good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit, Swing Loans or Extraordinary
Advances) within 2 Business Days of the date when due, (b) has notified the
Parent Borrower, the Administrative Agent or any L/C Issuer in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender's obligation to fund a Loan hereunder and states that such
position is based on such Lender's good faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
Default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within 3 Business Days after written
request by the Administrative Agent or the Parent Borrower, to confirm in
writing to the Administrative Agent and the Parent Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Parent
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Parent Borrower, the
applicable L/C Issuer and each other Lender promptly following such
determination.
"Defaulting Lender Rate" means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to


-16-

--------------------------------------------------------------------------------





Revolving Credit Loans that are Base Rate Loans (inclusive of the Applicable
Rate applicable thereto).
"Deposit Account" means a "deposit account" as such term is defined in Article 9
of the UCC.
"Designated Account" means the Deposit Account of the Parent Borrower identified
on Schedule 1.01(b) to this Agreement (or such other Deposit Account of the
Parent Borrower or another Borrower that has been designated as such, in
writing, by the Parent Borrower to the Administrative Agent).
"Dilution" means, as of any date of determination, a percentage, based upon the
12 most recently ended full fiscal months, that is the result of dividing the
Dollar amount of (a) bad debt write-downs, discounts, advertising allowances,
credits or other dilutive items with respect to the Domestic Loan Parties'
Accounts during such period by (b) the Domestic Loan Parties' total gross
billings with respect to Accounts during such period.
"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Investment Grade Accounts or any
other Eligible Accounts by the extent to which Dilution at such time is in
excess of 5% (and, for the avoidance of doubt, no Dilution Reserve shall be
imposed on the first 5% of Dilution of Eligible Accounts and, thereafter, no
Dilution Reserve shall exceed 1% for each incremental whole percentage in
Dilution of Eligible Accounts over 5%).
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
"Disqualified Equity Interests" means, as to any Person, any Equity Interests of
such Person or any other Person which, pursuant to the certificate of
designation, or other corporate document or other agreement governing the terms
thereof, such Person is obligated to purchase, redeem, retire, defease or
otherwise acquire for value such Equity Interests or any warrants, rights or
options to acquire such Equity Interests, on or prior to the date that is
91 days after the scheduled Maturity Date; the amount of the obligation to
purchase, redeem, retire, defease or acquire any of the foregoing shall be with
respect to (a) preferred Equity Interests, the liquidation preference or value
of all shares, units or interests (including all accrued, accreted and
paid‑in‑kind amounts as of any date of determination) in respect of such
Disqualified Equity Interests and (b) all other Equity Interests, the aggregate
amount of all such obligations in respect of such Disqualified Equity Interests
as of any date of determination.
"Dollar" and "$" mean lawful money of the United States.
"Domestic Loan Party" means each Loan Party other than the Specified Foreign
Subsidiaries.


-17-

--------------------------------------------------------------------------------





"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia, excluding, for
the avoidance of doubt, any Subsidiary that is organized under the laws of
Puerto Rico or any "possession of the United States" as that term is understood
in Treasury Regulations Section 1.957-3(a)(2)(i).
"Drawing Document" means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer-generated
communication.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Eligible Accounts" means those Accounts created by a Domestic Loan Party in the
ordinary course of its business, that arise out of such Domestic Loan Party's
sale of goods or rendition of services, that comply with each of the
representations and warranties with respect to Eligible Accounts made in the
Loan Documents, and that are not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by the Administrative Agent in the Administrative
Agent's Permitted Discretion to address the results of any information with
respect to the Domestic Loan Parties' business or assets of which the
Administrative Agent becomes aware after the Closing Date, including any field
examination performed by (or on behalf of) the Administrative Agent from time to
time after the Closing Date. In determining the amount to be included, Eligible
Accounts shall be calculated net of customer deposits, unapplied cash, taxes,
finance charges, service charges, discounts, credits, allowances, and rebates.
Eligible Accounts shall not include the following:
(a)    Accounts that the Account Debtor has failed to pay within the earlier of
(i) 120 days following its original invoice date or (ii) 60 days following its
due date (or, solely with respect to Accounts included as Eligible Accounts by
the proviso to clause (c) below, Accounts that the Account Debtor has failed to
pay within the earlier of (x) 180 days following its original invoice date or
(y) 30 days following its due date),
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,


-18-

--------------------------------------------------------------------------------





(c)    Accounts with a due date more than 90 days following its original invoice
date; provided that up to $70,000,000 of Accounts with a due date more than 90
days following its original invoice date but fewer than 180 days following such
original invoice date shall not be deemed ineligible solely due to this clause
(c),
(d)    Accounts with respect to which the Account Debtor is an Affiliate of any
Loan Party or an employee or agent of any Loan Party or any Affiliate of any
Loan Party,
(e)    Accounts (i) arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional or (ii) with respect to which the
payment terms are "C.O.D.", cash on delivery or other similar terms,
(f)    Accounts that are not payable in Dollars,
(g)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, the United Kingdom or
Canada, (ii) is not organized under the laws of the United States, the United
Kingdom or Canada or any state or province thereof, or (iii) is the government
of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (A) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to the Administrative Agent (as to form, substance and issuer or domestic
confirming bank) that has been delivered to the Administrative Agent and, if
requested by the Administrative Agent, is directly drawable by the
Administrative Agent, or (B) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, reasonably satisfactory to the
Administrative Agent; provided, that up to 10% of aggregate Eligible Accounts on
any date of determination shall not be deemed ineligible solely due to clauses
(i) or (ii) of this clause (g), so long as (x) the applicable Account Debtor is
both organized under the laws of and maintains its chief executive office in one
of Australia, Austria, Belgium, Denmark, Finland, France, Germany, Hong Kong,
Israel, Japan, Luxembourg, the Netherlands, New Zealand, Norway, Singapore,
Sweden or Switzerland, and (y) the Administrative Agent has given its prior
written consent to include with respect to such country, in its sole discretion,
(h)    Accounts with respect to which the Account Debtor is the United States,
Canada (including the province of Alberta) or the United Kingdom, or any
department, agency or instrumentality of the United States, Canada (including
the province of Alberta) or the United Kingdom (exclusive, however, of Accounts
with respect to which the Domestic Loan Parties have complied, to the reasonable
satisfaction of the Administrative Agent, with the Assignment of Claims Act, 31
U.S.C. §3727 et seq., the Financial Administration Act (Canada), its provincial
equivalent in Alberta or any other similar Law),
(i)    Accounts with respect to which the Account Debtor is a creditor of a
Domestic Loan Party, has or has asserted a right of recoupment or setoff or has
disputed its obligation to pay all or any portion of the Account, to the extent
of such claim, right of recoupment or setoff or dispute,


-19-

--------------------------------------------------------------------------------





(j)    Accounts with respect to an Account Debtor (other than Walmart, Inc. or
any of its Affiliates) whose Eligible Accounts owing to the Domestic Loan
Parties exceed 15% (or with respect to Walmart, Inc. or any of its Affiliates
whose Eligible Accounts owing to the Domestic Loan Parties exceeds 30%) (such
percentage, as applied to a particular Account Debtor, being subject to
reduction by the Administrative Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentage shall be determined by
the Administrative Agent based on all of the otherwise Eligible Accounts prior
to giving effect to any eliminations based upon the foregoing concentration
limit,
(k)    Accounts with respect to which the Account Debtor is subject to an any
proceeding commenced by or against any Person under any Debtor Relief Law, is
not Solvent, has gone out of business, or as to which any Domestic Loan Party
has received notice of an imminent proceeding commenced by or against any Person
under any Debtor Relief Law or a material impairment of the financial condition
of such Account Debtor,
(l)    Accounts the collection of which the Administrative Agent, in its
Permitted Discretion, believes to be doubtful, including by reason of the
Account Debtor's financial condition,
(m)    Accounts that are not subject to a valid and perfected first priority
Lien of the Administrative Agent,
(n)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
(o)    Accounts with respect to which the Account Debtor is a Restricted Party,
(p)    Accounts (i) that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the applicable Domestic Loan Party of the subject contract for goods or services
or (ii) that represent credit card sales, or
(q)    Accounts owned by a target acquired in connection with an Acquisition or
Investment permitted under Section 7.03, or Accounts owned by a Person that is
joined to this Agreement as a Domestic Loan Party pursuant to the provisions of
this Agreement (including, without limitation, pursuant to Section 10.24), until
the completion of a field examination with respect to such Accounts, in each
case, satisfactory to the Administrative Agent in its Permitted Discretion.
"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) that
receives the consents required by Section 10.06(b)(iii); provided that
notwithstanding the foregoing, "Eligible Assignee" shall not include (x) the
Borrowers or any of the Borrowers' respective Affiliates or Subsidiaries,
(y) any Defaulting Lender or any of its Affiliates or any Person who, upon
becoming a Lender


-20-

--------------------------------------------------------------------------------





hereunder, would constitute any of the foregoing Persons described in this
clause (y) or (z) a natural person.
"Eligible In-Transit Inventory" means Inventory of a Domestic Loan Party that
does not qualify as Eligible Inventory solely because it is not in a location
set forth on Schedule 6.18 to this Agreement or in transit among such locations
and a Domestic Loan Party does not have actual and exclusive possession thereof,
but as to which:
(a)    such Inventory currently is in transit (whether by vessel, air, or land)
from a location outside of the continental United States to a location set forth
on Schedule 6.18 to this Agreement (as such Schedule 6.18 may be amended from
time to time with the prior written consent of the Administrative Agent),
(b)    title to such Inventory has passed to a Domestic Loan Party and the
Administrative Agent shall have received such evidence thereof as it may from
time to time require in its Permitted Discretion,
(c)    such Inventory is insured against types of loss, damage, hazards, and
risks, and in amounts, reasonably satisfactory to the Administrative Agent in
its Permitted Discretion, and the Administrative Agent shall have received a
copy of the certificate of insurance in connection therewith in which it has
been named as a loss payee in a manner reasonably acceptable to the
Administrative Agent in its Permitted Discretion,
(d)    such Inventory (i) is the subject of a negotiable bill of lading (or
other negotiable document of title) with an "on board" notation governed by the
laws of a state within the United States (A) that is consigned to the
Administrative Agent (or to the Parent Borrower so long as the Administrative
Agent may alter the consignee at any time an Event of Default has occurred and
is continuing or a Cash Dominion Period is in effect), (B) that was issued by
the carrier (including a non-vessel operating common carrier) in possession of
the Inventory that is subject to such bill of lading (or other negotiable
document of title), (C) that requires such bill of lading (or other negotiable
document of title) be surrendered to the carrier to permit possession of such
Inventory, and (D) that either is in the possession of the Administrative Agent
or a third party logistics provider pursuant to clause (iii) below (in each case
in the continental United States), (ii) the Administrative Agent has either
(A) entered into a written agreement by the seller of such Inventory, in form
and substance reasonably satisfactory to the Administrative Agent, that waives
all rights of stoppage, diversion or similar rights of the seller to such
Inventory, or (B) the bill of lading (or other negotiable document of title)
provides that the seller does not have any right of stoppage, diversion or
similar rights with respect to such Inventory, and (iii) the Administrative
Agent, the applicable Domestic Loan Party and the third party logistics provider
have entered into a tripartite agreement whereby such third party logistics
provider has agreed to hold applicable bills of lading and all other documents
of title for the benefit of the Administrative Agent and act as bailee for
perfection for the Administrative Agent with respect to such bills of lading and
other documents of title,
(e)    such Inventory is in the possession of a common carrier (including on
behalf of any non-vessel operating common carrier) that has issued the bill of
lading or other negotiable document of title with respect thereto,


-21-

--------------------------------------------------------------------------------





(f)    the documents of title related thereto are subject to the valid and
perfected first priority Lien of the Administrative Agent, and
(g)    such Inventory shall not have been in transit for more than 50 days;
provided, that during the period from the Closing Date through the date that is
120 days after the Closing Date, Inventory that is compliance with this
definition (other than clauses (d) and (f) above) shall be deemed "Eligible
In-Transit Inventory" for all purposes under this Agreement.
"Eligible Inventory" means Inventory of a Domestic Loan Party, that complies
with each of the representations and warranties in respect of Eligible Inventory
made in the Loan Documents, and that is not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below; provided, that such
criteria may be revised from time to time by the Administrative Agent in the
Administrative Agent's Permitted Discretion to address the results of any
information with respect to the Domestic Loan Parties' business or assets of
which the Administrative Agent becomes aware after the Closing Date, including
any field examination or appraisal performed or received by the Administrative
Agent from time to time after the Closing Date. An item of Inventory shall not
be included in Eligible Inventory if:
(a)    a Domestic Loan Party does not have good, valid, and marketable title
thereto,
(b)    a Domestic Loan Party does not have actual and exclusive possession
thereof (either directly or through a bailee or agent of a Domestic Loan Party),
(c)    it is not located at one of the locations in the continental United
States set forth on Schedule 6.18 to this Agreement (as such Schedule 6.18 may
be amended from time to time with the prior written consent of the
Administrative Agent) (or in-transit from one such location to another such
location),
(d)    it is stored at locations holding less than $100,000 of the aggregate
value of such Domestic Loan Party's Inventory,
(e)    it is in-transit to or from a location of a Domestic Loan Party (other
than in-transit from one location set forth on Schedule 6.18 to this Agreement
to another location set forth on Schedule 6.18 to this Agreement (as such
Schedule 6.18 may be amended from time to time with the prior written consent of
the Administrative Agent)),
(f)    it is located on real property leased by a Domestic Loan Party or in a
contract warehouse or with a bailee, in each case, unless either (i) it is
subject to a Collateral Access Agreement executed by the lessor or warehouseman,
as the case may be, and it is segregated or otherwise separately identifiable
from goods of others, if any, stored on the premises or (ii) the Administrative
Agent has established a Rent Reserve with respect to such location,
(g)    it is the subject of a bill of lading or other document of title,
(h)    it is not subject to a valid and perfected first priority Lien of the
Administrative Agent,


-22-

--------------------------------------------------------------------------------





(i)    it consists of goods returned or rejected by a Domestic Loan Party's
customers unless such goods are undamaged, have undergone a quality control
review by such Domestic Loan Party in the ordinary course of business and are
otherwise salable in the ordinary course of business,
(j)    it consists of goods that are obsolete, slow moving, spoiled or are
otherwise past the stated expiration, "sell-by" or "use by" date applicable
thereto, restrictive or custom items or otherwise is manufactured in accordance
with customer-specific requirements, work-in-process, raw materials, or goods
that constitute spare parts, packaging and shipping materials, supplies used or
consumed in the Domestic Loan Parties' business, bill and hold goods, defective
goods, "seconds," or Inventory acquired on consignment,
(k)    it is subject to third party intellectual property, licensing or other
proprietary rights, unless the Administrative Agent is satisfied that such
Inventory can be freely sold by the Administrative Agent on and after the
occurrence of an Event of a Default despite such third party rights or
(l)    it was acquired in connection with an Acquisition or Investment permitted
under Section 7.03 of this Agreement, or such Inventory is owned by a Person
that is joined to this Agreement as a Domestic Loan Party pursuant to the
provisions of this Agreement, until the completion of an Acceptable Appraisal of
such Inventory and the completion of a field examination with respect to such
Inventory that is satisfactory to the Administrative Agent in its Permitted
Discretion.
"Eligible Investment Grade Account" means, at any time, any Eligible Account of
any Domestic Loan Party if the Account Debtor in respect of such Eligible
Account is an Investment Grade Account Debtor.
"Environmental Action" means any claim, order, notice of violation, or notice of
potential liability, issued against the Parent Borrower or any of its
Subsidiaries, or any proceeding or governmental investigation, instituted with
respect to the Parent Borrower or any of its Subsidiaries, under or pursuant to
any Environmental Law.
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
Release of any hazardous or toxic materials or waste into the environment.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower, any other Loan Party or any
of their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.


-23-

--------------------------------------------------------------------------------





"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
"Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor statute thereto.
"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Loan Party or any of its Subsidiaries and whose employees are aggregated with
the employees of such Loan Party or its Subsidiaries under IRC Section 414(o).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or the receipt of notice by any Loan Party or any
ERISA Affiliate that a Multiemployer Plan is in critical status; (d) the receipt
by any Loan Party or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to the intention to terminate any Plan, the treatment of
a Pension Plan or a Multiemployer Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) a determination that any Pension Plan or Multiemployer Plan is
considered an at‑risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA or a plan in endangered or critical status within the
meaning of Sections 431 and 432 of the Code or Sections 304 and 305 of ERISA;
(h) the imposition of any material liability under Title IV


-24-

--------------------------------------------------------------------------------





of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Loan Party or any ERISA Affiliate; or (i) the conditions for
imposition of a lien (within the meaning of Section 430(k) of the Code or
Section 303(k) of ERISA) are satisfied.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
"Euro" or "€" means the single currency of the European Union as constituted by
the Treaty on European Union as adopted as lawful currency by certain member
states under legislation of the European Union for European Monetary Union.
"Eurodollar Rate" means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Administrative Agent may designate from time to time) as of 11:00
a.m., London time, 2 Business Days prior to the commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the Eurodollar Rate Loan requested (whether as an initial
Eurodollar Rate Loan or as a continuation of a Eurodollar Rate Loan or as a
conversion of a Base Rate Loan to a Eurodollar Rate Loan) by a Borrower in
accordance with this Agreement (and, if any such published rate is below zero,
then the rate determined pursuant to this definition shall be deemed to be
zero). Each determination of the Eurodollar Rate shall be made by the
Administrative Agent and shall be conclusive in the absence of manifest error.
"Eurodollar Rate Loan" means a Standard Revolving Credit Loan or a FILO
Revolving Credit Loan, as applicable, that bears interest at a rate based on the
Eurodollar Rate.
"Event of Default" has the meaning specified in Section 8.01.
"Excess Availability" means, at any time, the amount that the Borrowers are
entitled to borrow as Revolving Credit Loans under Section 2.01 of this
Agreement (after giving effect to the then outstanding Revolver Usage) at such
time; provided that no more than 25% of the Borrowing Base in any such
calculation shall be delivered from clause (a)(i) of the definition of the
Borrowing Base.
"Excluded Deposit Account" means (a) any Deposit Account, the funds in which are
used solely for the payment of salaries and wages, workers' compensation,
employee benefit plans (including funds held by the Parent Borrower or any
Subsidiary in trust for any director, officer or employee of the Parent Borrower
or any Subsidiary with respect thereto) or health benefit obligations and
similar expenses (including payroll Taxes) in the ordinary course of business,
(b) any Deposit Account that is a zero-balance disbursement account, (c) any
Deposit Account the funds in which consist solely of cash earnest money deposits
or funds deposited under escrow or similar arrangements in connection with any
letter of intent or purchase agreement for an Acquisition or any other
transaction, in each case, permitted hereunder, and (d) any Deposit Account
established by a Domestic Loan Party with amounts on deposit that do not exceed
at any time (i) $5,000,000, when aggregated with the amounts on deposit in all
other Deposit Accounts that are subject to this clause (d), plus all amounts
held in Securities Accounts excluded pursuant to clause (b) of the definition of
"Excluded Securities Accounts", or (ii) $2,000,000, individually.


-25-

--------------------------------------------------------------------------------





"Excluded Joint Venture" means (a) any Person described in clause (a) of the
definition of Joint Venture or (b) any other Joint Venture that is entered into
in accordance with Section 7.03(g) or (k) and designated as an Excluded Joint
Venture by the Parent Borrower and certified by the Parent Borrower as being
entered into in compliance with Section 7.03(g) or (k).
"Excluded Securities Account" means (a) any Securities Account the securities
entitlements in which are used solely for the payment of salaries and wages,
workers' compensation, employee benefit plans (including funds held by the
Parent Borrower or any Subsidiary in trust for any director, officer or employee
of the Parent Borrower or any Subsidiary with respect thereto) or health benefit
obligations and similar expenses (including payroll Taxes) in the ordinary
course of business, and (b) any Securities Account established by a Domestic
Loan Party with a balance that does not exceed at any time (i) $5,000,000, when
aggregated with the amounts on deposit in all other Securities Accounts that are
subject to this clause (b), plus all amounts held in Deposit Accounts excluded
pursuant to clause (d) of the definition of "Excluded Deposit Accounts" or
(ii) $2,000,000, individually.
"Excluded Subsidiary" means any (a) Subsidiary of the Parent Borrower that is
prohibited by applicable Law or by contractual obligations existing on the
Closing Date (or at the time such Subsidiary becomes a Subsidiary of the Parent
Borrower, so long as such obligations were not incurred in connection with or in
contemplation of it becoming a Subsidiary of the Parent Borrower) from
guaranteeing the Obligations or if guaranteeing the Obligations would require
governmental (including regulatory) consent, approval, license or authorization,
(b) CFC, (c) FSHCO, and (d) any Subsidiary in circumstances where the Parent
Borrower and the Administrative Agent reasonably agree that the cost of
providing a guarantee of the Obligations is excessive in relation to the value
afforded thereby.
"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor's failure for any reason to constitute an "eligible
contract participant" as defined in the Commodity Exchange Act (determined after
giving effect to Section 1(e) of the Guaranty and any other "keepwell, support
or other agreement" for the benefit of such Guarantor and any and all guarantees
of such Guarantor's Swap Obligations by other Loan Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a Lien, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or Lien is or becomes excluded in accordance with the
first sentence of this definition.
"Excluded Taxes" has the meaning specified in Section 3.01(a).
"Existing Credit Agreement" means the Amended and Restated Credit Agreement
dated as of April 1, 2016, as amended as of May 9, 2017, among the Parent
Borrower, Bank of America, N.A., as administrative agent, and the other parties
thereto.


-26-

--------------------------------------------------------------------------------





"Existing Letters of Credit" means the letters of credit described on
Schedule 1.01(c) hereto.
"Existing Revolving Borrowings" has the meaning specified in Section 2.14(c).
"Extended Revolving Credit Commitment" has the meaning specified in
Section 2.18(a).
"Extending Lender" has the meaning specified in Section 2.18(a).
"Extension" has the meaning specified in Section 2.18(a).
"Extension Offer" has the meaning specified in Section 2.18(a).
"Extraordinary Advance" has the meaning specified in Section 2.02(f)(iv).
"Facility" means the Revolving Credit Facility or the Letter of Credit Sublimit,
as the context may require.
"FATCA" means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules,
or practices adopted pursuant to any such intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.
"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
"Federal Acquisition Regulation" means the Federal Acquisition Regulation, Title
48 of the Code of Federal Regulations, as amended, modified and supplemented
from time to time.
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent. Notwithstanding the
foregoing, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
"Fee Letter" means that certain ABL Fee Letter, dated as of the Closing Date,
between the Parent Borrower and Wells Fargo Bank.


-27-

--------------------------------------------------------------------------------





"FILO Borrowing Base" means, at any time, the lesser of (a) the product of 10%
multiplied by the Value of Eligible Inventory at such time, and (b) the product
of 10% multiplied by the Net Orderly Liquidation Value of Eligible Inventory at
such time.
"FILO Letter of Credit Usage" means, at any time, all Letter of Credit Usage
outstanding at such time, in an aggregate amount not to exceed the sum of (a)
the lesser of (i) the Maximum FILO Amount at such time and (ii) the FILO
Borrowing Base at such time minus (b) the amount of outstanding FILO Revolving
Credit Loans at such time; provided, that if such sum is negative, the FILO
Letter of Credit Usage shall be $0.
"FILO Revolving Credit Commitment" means, with respect to each Lender, its "FILO
Revolving Credit Commitment", in each case as such Dollar amounts are set forth
beside such Lender's name under the applicable heading on Schedule 1.01(f) to
this Agreement or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under this Agreement and with respect to all Lenders, the
aggregate amount of all such "FILO Revolving Credit Commitments" on Schedule
1.01(f), as such amounts may be reduced or increased from time to time pursuant
to assignments made in accordance with the provisions of Section 10.06 of this
Agreement, and as such amounts may be decreased by the amount of reductions in
the FILO Revolving Credit Commitments made in accordance with Section 2.06
hereof. The aggregate principal amount of the FILO Revolving Credit Commitments
on the Closing Date is $20,000,000.
"FILO Revolving Credit Loan" has the meaning specified in Section 2.01(b).
"FILO Revolving Credit Loan Exposure" means, with respect to any Lender as of
any date of determination, (a) prior to the termination of the FILO Revolving
Credit Commitments, the amount of such Lender's FILO Revolving Credit
Commitment, and (b) after the termination of the FILO Revolving Credit
Commitments, the aggregate outstanding principal amount of the FILO Revolving
Credit Loans of such Lender.
"Financial Covenant Compliance Period" means any period (a) commencing on the
date on which Excess Availability is less than the greater of (i) 10.0% of the
Line Cap at such time and (ii) $42,500,000 and (b) ending on the first date
thereafter on which Excess Availability has been equal to or greater than the
greater of (i) 10.0% of the Line Cap at such time and (ii) $42,500,000 at all
times for a period of 30 consecutive days.
"Flood Insurance Laws" means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto and (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto, in each case, including all related laws, rules and
regulations, including any amendments or successor provisions.
"Foreclosed Borrower" has the meaning specified in Section 10.25(g).


-28-

--------------------------------------------------------------------------------





"Foreign Government Scheme or Arrangement" has the meaning specified in
Section 5.12(d).
"Foreign Lender" means a Lender that is not a U.S. Person.
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender's Pro Rata Share of the
outstanding Letter of Credit Usage attributable to Letters of Credit issued by
such L/C Issuer, other than Letter of Credit Usage in respect of Letters of
Credit and as to which such Defaulting Lender's participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms of this Agreement, (b) with respect to the Swing Lender, such Defaulting
Lender's Pro Rata Share of the aggregate principal amount of the Swing Loans
outstanding at such time, other than any portion of such Pro Rata Share that has
been reallocated to other Lenders in accordance with the terms of this Agreement
and (c) with respect to the Administrative Agent, such Defaulting Lender's Pro
Rata Share of the aggregate principal amount of the Extraordinary Advances
outstanding at such time, other than any portion of such Pro Rata Share that has
been reallocated to other Lenders in accordance with the terms of this
Agreement.
"FSHCO" means any Domestic Subsidiary or non-U.S. disregarded entity, in each
case that owns no material assets other than (a) Equity Interests or (b) Equity
Interests and debt interests, in each case of one or more CFCs and/or of one or
more FSHCOs.
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied.
"Government Contract" means any contract (as that term is defined in 48 C.F.R. §
2.101) between any Person and any Governmental Party; provided, that unless
otherwise specified, all references to "Government Contract" or to "Government
Contracts" shall refer to such contracts between any Domestic Loan Party and any
Governmental Party.
"Governmental Authority" means the government of any nation, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


-29-

--------------------------------------------------------------------------------





"Governmental Party" means the United States Government (as used in 31 U.S.C. §
3727), the Government (as used in 48 C.F.R. subpart 32.8), the United States of
America, the executive branch of the United States of America or any department
or agency of any of the foregoing.
"Governmental Requirement" means all Laws, judgments, orders, writs,
injunctions, opinions, decrees, awards, tariff requirements, franchises,
permits, certificates, licenses, authorizations, interpretations and the like
and any other requirements of any Governmental Authority.
"Granting Lender" has the meaning specified in Section 10.06(h).
"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term Guarantee shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (A) the stated
or determinable amount of the related primary obligation and (B) the portion
thereof expressly stated to be so guaranteed, in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term "Guarantee" as a verb has a corresponding meaning.
"Guarantors" means, collectively, the Parent Borrower, the Subsidiaries of the
Parent Borrower listed on Schedule 1.01(d) and each other Subsidiary (other than
any Excluded Joint Ventures and any Excluded Subsidiaries, but including any
Specified Foreign Subsidiaries) of the Parent Borrower that shall be required to
execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12
or Section 6.19. For the avoidance of doubt, (i) the Specified Foreign
Subsidiaries shall not be required to pledge any of their respective assets as
Collateral or otherwise provide any security in respect of the Obligations and
(ii) no Specified Foreign Subsidiary shall be required to be a Guarantor on the
Closing Date as a condition precedent to the effectiveness of this Agreement.


-30-

--------------------------------------------------------------------------------





"Guaranty" means, collectively, the ABL Guaranty made by the Guarantors on the
Closing Date in favor of the Administrative Agent on behalf of the Lenders
together with each other guaranty and guaranty supplement delivered pursuant to
Section 6.12 or Section 6.19.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Hedge Agreement" means a "swap agreement" as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and their respective Subsidiaries arising under, owing
pursuant to, or existing in respect of Hedge Agreements entered into with one or
more of the Hedge Providers.
"Hedge Provider" means any Bank Product Provider that is a party to a Hedge
Agreement with a Loan Party or any of their Subsidiaries or otherwise provides
Bank Products under clause (f) of the definition of "Bank Products".
"Immaterial Subsidiary" means any wholly-owned Domestic Subsidiary of the Parent
Borrower that, as of the last day of the fiscal quarter of the Parent Borrower
most recently ended and for which financial statements have been provided to the
Administrative Agent pursuant to Section 6.01(a) or (b) hereof (or, prior to the
first such delivery, referred to in Section 5.05(b)), did not have assets with a
value in excess of 5.0% of the Consolidated Total Assets of the Parent Borrower
and its wholly-owned Domestic Subsidiaries or revenues representing in excess of
5.0% of consolidated revenues of the Parent Borrower and its wholly-owned
Domestic Subsidiaries for the 12-month period ended as of such date; provided
that in the event that any wholly-owned Domestic Subsidiaries that would
otherwise be Immaterial Subsidiaries shall, in the aggregate, account for a
percentage in excess of 10.0% of the Consolidated Total Assets of the Parent
Borrower and its wholly-owned Domestic Subsidiaries or 10.0% of the consolidated
revenues of the Parent Borrower and its wholly-owned Domestic Subsidiaries as of
the end of and for the most recently completed fiscal year for which financial
statements have been provided to the Administrative Agent pursuant to
Section 6.01(a) or (b) hereof (or, prior to the first such delivery, referred to
in Section 5.05(b)), then one or more of such Subsidiaries designated by the
Parent Borrower (or, if the Parent Borrower shall make no designation, one or
more of such wholly-owned Domestic Subsidiaries that are not otherwise Excluded
Subsidiaries selected in descending order based on their respective
contributions to the Consolidated Total Assets of the Parent Borrower and its
wholly-owned Domestic Subsidiaries), shall be included as Material Subsidiaries
to the extent necessary to eliminate such excess and shall comply with the
provisions of Section 6.12 applicable to such Subsidiary or Subsidiaries. Each
Immaterial Subsidiary as of the Closing Date shall be set forth in Schedule
1.01(e).
"Increase Effective Date" has the meaning specified in Section 2.14(b).


-31-

--------------------------------------------------------------------------------





"Increased Reporting Event" means if, at any time, Excess Availability is less
than the greater of (a) 10% of the Line Cap, and (b) $42,500,000.
"Increased Reporting Period" means each period commencing with the occurrence of
an Increased Reporting Event and ending on the subsequent date that Excess
Availability has been equal to or greater than the greater of (a) 10% of the
Line Cap, and (b) $42,500,000 for at least thirty (30) consecutive days.
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    the monetary obligation of the Swap Termination Value of any Swap
Contract of such Person;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business) and, solely to the extent included as liabilities in accordance
with GAAP, any earn out or similar obligation;
(e)    Indebtedness of the type described in clauses (a) through (d) above and
clauses (f) through (h) below (excluding prepaid interest thereon) of others
secured by a Lien on property owned by such Person (including obligations
arising under conditional sales or other title retention agreements), whether or
not such Indebtedness shall have been assumed by such Person or is limited in
recourse (the amount of such Indebtedness being the lesser of (i) the principal
amount of such Indebtedness and (ii) the book value of any assets subject to
such Lien if such Lien is limited in recourse);
(f)    all Attributable Indebtedness of such Person;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests; and
(h)    all Guarantees (other than Performance Guarantees) of such Person in
respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or other legal entity
in respect of which the equity holders are not liable for the obligations of
such entity as a matter of law) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non‑recourse to such
Person.
"Indemnified Liabilities" has the meaning specified in Section 10.04(b).


-32-

--------------------------------------------------------------------------------





"Indemnified Taxes" has the meaning specified in Section 3.01(a).
"Indemnitees" has the meaning specified in Section 10.04(b).
"Individual Letter of Credit Sublimit" means, (a) with respect to Wells Fargo
Bank, $20,000,000, (b) with respect to Bank of America, N.A., $20,000,000,
(c) with respect to JPMorgan Chase Bank, N.A., $20,0000,000 and (d) with respect
to any other L/C Issuer, such amount as is agreed to by such L/C Issuer and the
Parent Borrower and consented to in writing by the Administrative Agent;
provided, that any L/C Issuer may in its sole discretion agree to exceed its
Individual Letter of Credit Sublimit with the consent of the Administrative
Agent.
"Information" has the meaning specified in Section 10.07.
"Initial Credit Extension" means the Credit Extension to occur on the Closing
Date.
"Intercompany Subordination Agreement" means an intercompany subordination
agreement dated as of the Closing Date, executed and delivered by one or more
Loan Parties and one or more other Subsidiaries and the Administrative Agent in
the form attached hereto as Exhibit M.
"Intercreditor Agreement" means the Intercreditor Agreement, dated as of the
Closing Date, among the Administrative Agent, the Term Facility Administrative
Agent, the Junior Term Facility Administrative Agent and any other Persons from
time to time party thereto, and acknowledged by the Borrowers and the other Loan
Parties, and which shall also include any replacement intercreditor agreement
entered into in accordance with the terms hereof and thereof.
"Interest Payment Date" means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Revolving Credit Loan and the
Maturity Date of the Revolving Credit Facility; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds 3 months, the respective
dates that fall every 3 months after the beginning of such Interest Period shall
also be Interest Payment Dates; (b) as to any Base Rate Loan (other than an
Extraordinary Advance), the first calendar day of each January, April, July and
October and the Maturity Date of the Revolving Credit Facility; and (c) as to
any Extraordinary Advance, the day on which such Extraordinary Advance is
required to be repaid.
"Interest Period" means, with respect to each Eurodollar Rate Loan, a period
commencing on the date of the making of such Eurodollar Rate Loan (or the
continuation of a Eurodollar Rate Loan or the conversion of a Base Rate Loan to
a Eurodollar Rate Loan) and ending 1, 2, 3, or 6 months thereafter or, if agreed
to by each of the Lenders, 12 months or a shorter period thereafter; provided,
that (a) interest shall accrue at the applicable rate based upon the Eurodollar
Rate from and including the first day of each Interest Period to, but excluding,
the day on which any Interest Period expires, (b) any Interest Period that would
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day,
(c) with respect to an Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end


-33-

--------------------------------------------------------------------------------





of such Interest Period), the Interest Period shall end on the last Business Day
of the calendar month that is 1, 2, 3, 6 or 12 months or a shorter period after
the date on which the Interest Period began, as applicable, and (d) no Borrower
may elect an Interest Period that will end after the Maturity Date.
Notwithstanding the foregoing, the Interest Period with respect to the
Eurodollar Rate Loans made on the Closing Date shall be the period commencing on
the Closing Date and ending on December 18, 2018.
"Inventory" means "inventory" as such term is defined in Article 9 of the UCC.
"Inventory Reserves" means, as of any date of determination, those reserves that
the Administrative Agent deems necessary or appropriate, in its Permitted
Discretion, to establish and maintain with respect to Eligible Inventory or
Eligible In-Transit Inventory, including based on the results of appraisals.
"Investment" means, as to any Person, any direct or indirect investment by such
Person, including (a) the purchase or other acquisition of Equity Interests or
debt of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor incurs debt of the type referred to in clause (h)
of the definition of "Indebtedness" set forth in this Section 1.01 in respect of
such Person, or (c) the purchase or other acquisition, in one transaction or a
series of transactions, of assets of another Person that constitute a business
unit or all or a substantial part of the business of such Person or any other
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment but net of proceeds,
payments and other returns thereon.
"Investment Grade Account Debtor" means, at any time, an Account Debtor that at
such time has a corporate credit rating of BBB- or higher by S&P or Baa3 or
higher by Moody's.
"IP Rights" has the meaning specified in Section 5.17.
"IP Security Agreement" has the meaning specified in Section 14(f) of the
Security Agreement together with each other intellectual property security
agreement and IP Security Agreement Supplement delivered pursuant to
Section 6.12 or Section 14(g) of the Security Agreement, in each case as
amended.
"IP Security Agreement Supplement" has the meaning specified in Section 1(g)(vi)
of the Security Agreement.
"IRS" means the United States Internal Revenue Service.
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


-34-

--------------------------------------------------------------------------------





"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of the L/C Issuer of such Letter of Credit and relating to such Letter of
Credit.
"Joint Venture" means (a) (i) any corporation, partnership, limited liability
company or other business entity (any such Person, a "Business Entity") in which
the Parent Borrower beneficially owns at least 20% but less than a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body of such Business Entity or
(ii) any Business Entity in which the Parent Borrower beneficially owns at least
20% of the economic Equity Interests and directly or indirectly controls through
one or more intermediaries at least 20% but less than a majority of the
management of such Business Entity, or (b) any Subsidiary of the Parent Borrower
at least 40% of the shares of securities or other interests having ordinary
voting power for the election of directors or other governing body is
beneficially owned by, or the management of which is at least 40% is controlled,
directly or indirectly, through one or more intermediaries, by one or more
Business Entities other than the Parent Borrower or any of its Subsidiaries
engaged in substantially one or more of the businesses in which the Parent
Borrower and its Subsidiaries are engaged.
"Judgment Currency" has the meaning specified in Section 10.23.
"Junior Term Facility Administrative Agent" means GACP Finance Co., LLC, in its
capacity as administrative agent under the Junior Term Loan Credit Agreement, or
any successor in such capacity.
"Junior Term Loan Credit Agreement" means the Term Loan Credit Agreement dated
as of November 19, 2018, by and among the Parent Borrower, the Junior Term Loan
Lenders and the Junior Term Facility Administrative Agent, as amended, amended
and restated, supplemented or otherwise modified from time to time.
"Junior Term Loan Documents" means the "Loan Documents" as defined in the Junior
Term Loan Credit Agreement.
"Junior Term Loan Lenders" means the lenders under the Junior Term Loan Credit
Agreement, including, as of the Closing Date, Great American Capital Partners or
one or more of its Affiliates in such capacity.
"Junior Term Loan Obligations" means the "Obligations" as defined in the Junior
Term Loan Credit Agreement.
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


-35-

--------------------------------------------------------------------------------





"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has neither been reimbursed on the date when made nor
refinanced as a Borrowing.
"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
"L/C Issuers" means Wells Fargo Bank, Bank of America, N.A. and JPMorgan Chase
Bank, N.A., or any other Lender that, at the request of the Parent Borrower and
with the consent of the Administrative Agent (not to be unreasonably withheld,
conditioned or delayed) (it being acknowledged that the Administrative Agent has
so consented with respect to MUFG Bank, Ltd.), agrees, in such Lender's sole
discretion, to become an L/C Issuer for the purpose of issuing Letters of Credit
pursuant to Section 2.03 of this Agreement.
"Lender" has the meaning set forth in the preamble to this Agreement, including
each L/C Issuer and Swing Lender, and shall also include any other Person made a
party to this Agreement pursuant to the provisions of Section 10.06 of this
Agreement and "Lenders" means each of the Lenders or any one or more of them.
"Lender Group Expenses" has the meaning specified in Section 10.04(a).
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent.
"Letter of Credit" means any letter of credit or equivalent foreign guaranty
issued hereunder by an L/C Issuer and the Existing Letters of Credit. A Letter
of Credit may be a documentary letter of credit or a standby letter of credit.
"Letter of Credit Disbursement" means a payment made by an L/C Issuer pursuant
to a Letter of Credit.
"Letter of Credit Expiration Date" means the day that is 5 Business Days prior
to the latest Maturity Date then in effect for the Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).
"Letter of Credit Exposure" means, as of any date of determination with respect
to any Lender, such Lender's participation in the Letter of Credit Usage
pursuant to Section 2.03(e) on such date.
"Letter of Credit Fee" has the meaning specified in Section 2.09(a)(iii).
"Letter of Credit Indemnified Costs " has the meaning specified in Section
2.03(f).
"Letter of Credit Related Person" has the meaning specified in Section 2.03(f).
"Letter of Credit Sublimit" means $75,000,000.


-36-

--------------------------------------------------------------------------------





"Letter of Credit Usage" means, as of any date of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit
(determined, in the case of Letters of Credit denominated in an Alternative
Currency, by reference to the Spot Rate on such date of determination), plus
(b) the aggregate amount of outstanding reimbursement obligations with respect
to Letters of Credit which remain unreimbursed or which have not been paid
through a Revolving Credit Loan including, without duplication, any L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing). For the
avoidance of doubt, the presence of a filed financing statement under the UCC
(or equivalent statutes) of any jurisdiction shall not in and of itself be
deemed to constitute a Lien.
"Line Cap" means, at any time, the lesser of (a) the Borrowing Base (based upon
the most recent Borrowing Base Certificate delivered by the Parent Borrower to
the Administrative Agent, as adjusted for declines or increases of Qualified
Cash or Reserves established by the Administrative Agent in accordance with this
Agreement) and (b) the Aggregate Commitments, in each case as in effect at such
time.
"Loan Account" has the meaning specified in Section 2.11(a).
"Loan Documents" means, collectively, this Agreement, the Fee Letter, the Notes,
the Guaranty, the Collateral Documents, the Intercompany Subordination
Agreement, the Intercreditor Agreement, and any other agreement, document or
instrument entered into now or in the future in connection with this Agreement,
excluding, for the avoidance of doubt, any Term Loan Documents and any Junior
Term Loan Documents (in each case, other than the Intercreditor Agreement).
"Loans" means the Revolving Credit Loans, Swing Loans and Extraordinary Advances
made by the Lenders to the Borrowers pursuant to this Agreement.
"Loan Parties" means, collectively, the Borrowers and each Guarantor.
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
"Margin Stock" has the meaning specified in Regulation U of the FRB.


-37-

--------------------------------------------------------------------------------





"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties or financial
condition of the Parent Borrower and its Subsidiaries, taken as a whole; or
(b) a material impairment of the rights and remedies of the Administrative Agent
or any Lender under any Loan Document, or of the ability of any Loan Party to
perform its payment obligations under any Loan Document to which it is a party
or the Administrative Agent's ability to realize on the Collateral (except to
the extent such impairment results from the failure of the Administrative Agent,
the Term Facility Administrative Agent or the Junior Term Facility
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or of the
Administrative Agent to file Uniform Commercial Code continuation statements).
"Material Debt" means any Indebtedness (other than under the Loan Documents)
having an aggregate principal amount equal to or greater than $35,000,000;
provided that, except for purposes of determining the Threshold Amount (which
shall include all Material Debt), Material Debt shall not include Indebtedness
of the type described under Section 7.02(f) or Guarantees in respect of the
foregoing.
"Material Debt Documents" means any agreements, instruments and other documents
in respect of any Material Debt including, as of the Closing Date, the Senior
Notes Documents and the Term Loan Documents, in each case as such agreements,
instruments or other documents may be amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof, but to the
extent permitted under the terms of the Loan Documents.
"Material Subsidiary" means any Subsidiary other than an Immaterial Subsidiary.
"Maturity Date" means the earliest of (a) the date that is 90 days prior to the
maturity of the Senior Notes, unless such notes are redeemed, terminated or
extended beyond November 19, 2023, (b) November 19, 2023 or if the maturity of
the Revolving Credit Facility is extended pursuant to Section 2.18, such
extended maturity date as determined pursuant to such Section, and (c) the date
of termination in whole of the Commitments pursuant to Section 2.06 or 8.02.
"Maximum FILO Amount" means $20,000,000, which amount shall be reduced by
$1,666,667 on the first Business Day of each fiscal quarter of the Parent
Borrower beginning on April 1, 2019.
"Maximum Rate" has the meaning specified in Section 10.09.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
"Mortgage" has the meaning given in Section 4.01(c)(v).
"Mortgage Policy" has the meaning given in Section 4.01(c)(v)(B).
"Mortgaged Properties" means the properties indicated on Schedule 5.08(c) hereto
as being required to be subject to a Mortgage.


-38-

--------------------------------------------------------------------------------





"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding 5 plan
years, has made or been obligated to make contributions.
"Net Cash Proceeds" means, with respect to any Disposition or receipt of
casualty insurance or condemnation awards by the Parent Borrower or any Domestic
Loan Party, the excess, if any, of (a) the sum of the cash and Cash Equivalents
received in connection with such transaction over (b) the sum of all
out-of-pocket fees, costs and other expenses incurred by the Parent Borrower or
any other Domestic Loan Party in connection with such transaction and the amount
of all taxes paid (or reasonably estimated to be paid), and the amount of any
reserves established in accordance with GAAP to fund purchase price adjustment,
indemnification and similar contingent liabilities (other than any earnout
obligations) reasonably estimated to be payable, in each case attributable to
the occurrence of such event (as determined reasonably and in good faith by a
Responsible Officer); provided, that if any contingency with respect to any such
reserve no longer exists (as determined reasonably and in good faith by a
Responsible Officer), the amount of such reserve (or the residual amount of such
reserve, as applicable) shall then constitute Net Cash Proceeds.
"Net Orderly Liquidation Value" means the cash proceeds of Inventory which could
be obtained in an orderly liquidation (net of all liquidation expenses, costs of
sale, commissions, operating expenses and retrieval and related costs), as
determined pursuant to the most recent appraisal of such Inventory delivered to
the Administrative Agent pursuant to Section 6.16 and expressed as a recovery
percentage with respect to each such category of assets.
"Note" means a promissory note of the Borrowers payable to any Lender or its
registered assigns, in substantially the form of Exhibit C hereto, evidencing
the aggregate indebtedness of the Borrowers to such Lender resulting from the
Loans made by such Lender.
"Notice of Additional Borrower" means a Notice of Additional Borrower and
Assumption Agreement in substantially the form of Exhibit I hereto.
"Obligations" means (a) all loans (including the Revolving Credit Loans
(inclusive of Extraordinary Advances and Swing Loans)), debts, principal,
interest (including any interest that accrues after the commencement of a
proceeding under any Debtor Relief Laws, regardless of whether allowed or
allowable in whole or in part as a claim in any such proceeding under any Debtor
Relief Laws), reimbursement or indemnification obligations with respect to
Letters of Credit (irrespective of whether contingent), premiums, liabilities,
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of a proceeding under the Debtor
Relief Laws, regardless of whether allowed or allowable in whole or in part as a
claim in any such proceeding under the Debtor Relief Laws), guaranties, and all
covenants and duties of any other kind and description owing by any Loan Party
under this Agreement or any of the other Loan Documents and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that any Loan Party is required to pay or reimburse by the Loan Documents or by
law or otherwise in connection with the Loan


-39-

--------------------------------------------------------------------------------





Documents and (b) all Bank Product Obligations; provided that, notwithstanding
anything to the contrary in this definition, the Obligations of any Loan Party
shall exclude its Excluded Swap Obligations. Without limiting the generality of
the foregoing, the Obligations of the Borrowers under the Loan Documents include
the obligation to pay (i) the principal of the Revolving Credit Loans,
(ii) interest accrued on the Revolving Credit Loans, (iii) the amount necessary
to reimburse L/C Issuer for amounts paid or payable pursuant to Letters of
Credit, (iv) Letter of Credit commissions, fees (including fronting fees) and
charges, (v) Lender Group Expenses, (vi) fees payable under this Agreement or
any of the other Loan Documents, and (vii) indemnities and other amounts payable
by any Loan Party under any Loan Document. Any reference in this Agreement or in
the Loan Documents to the Obligations shall include all or any portion thereof
and any extensions, modifications, renewals, or alterations thereof, both prior
to and after the commencement of a proceeding under any Debtor Relief Laws.
"OFAC" means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Organization Documents" means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity (or in each
case equivalent or comparable constitutive documents with respect to any
non‑U.S. jurisdiction).
"Other Connection Taxes" means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Person and the jurisdiction imposing such Tax (other than connections arising
solely from such Person having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document or sold or assigned an interest in any Loan or Loan Document).
"Other Taxes" has the meaning specified in Section 3.01(b).
"Overadvance" means, as of any date of determination, that the Revolver Usage is
greater than the Line Cap.
"Paid in Full" or "Payment in Full" means, with respect to the Obligations,
(a) the payment or repayment in full in immediately available funds of (i) the
principal amount of, and accrued and unpaid interest with respect to, all
outstanding Loans, (ii) all Lender Group Expenses that have accrued and are
unpaid and then owed and (iii) all fees or charges that have accrued hereunder
or under any other Loan Document (including the Letter of Credit Fee and the
Unused Line Fee) and are unpaid, (b) all outstanding Letters of Credit shall
have been (i) terminated, (ii) fully Cash Collateralized, (iii) secured by one
or more letters of credit on terms and conditions, and with


-40-

--------------------------------------------------------------------------------





one or more financial institutions, reasonably satisfactory to the applicable
L/C Issuer(s) or (iv) continued under a credit facility that in part or in whole
replaces or refinances this Agreement or otherwise treated in a manner
satisfactory to the applicable L/C Issuer(s), in either case, pursuant to an
arrangement resulting in the simultaneous termination (in a manner satisfactory
to the Administrative Agent, in its sole discretion) of the participations of
the Lenders under this Agreement in such Letters of Credit, (c) the receipt by
the Administrative Agent of cash collateral in order to secure any other
contingent Obligations for which a claim or demand for payment has been made on
or prior to such time or in respect of matters or circumstances known to the
Administrative Agent or a Lender at such time that are reasonably expected to
result in any loss, cost, damage, or expense (including attorneys' fees and
legal expenses) and identified to the Parent Borrower, such cash collateral to
be in such amount as the Administrative Agent determines in its Permitted
Discretion is appropriate to secure such contingent Obligations, (d) the payment
or repayment in full in immediately available funds of all fees and other
amounts outstanding and then owing under Bank Product Obligations or in respect
of matters or circumstances known to the Administrative Agent or a Lender at
such time that are reasonably expected to result in any fees or other amounts to
be owing and identified to the Parent Borrower or the receipt by the
Administrative Agent of cash collateral in order to secure any such Obligations
that are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid (other than any Bank Product Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid or cash collateralized), and
(e) the termination or expiration of all of the Commitments of the Lenders.
"Parent Borrower" has the meaning assigned to such term in the introductory
paragraph hereof.
"Participant" has the meaning specified in Section 10.06(d).
"Participant Register" has the meaning assigned to such term in
Section 10.06(d).
"Payment Conditions" means, at the time of determination with respect to a
transaction or a proposed payment to fund a proposed transaction, that:
(a)    no Specified Event of Default then exists or would arise as a result of
the consummation of such proposed transaction;
(b)    either
(i)    Excess Availability, in each case, is not less than the greater of
(A) 17.5% of the Line Cap, and (B) $72,500,000, at all times during the 30 day
period prior to such proposed transaction or payment and after giving effect to
such proposed payment and proposed transaction; or
(ii)    both (A) the Consolidated Fixed Charge Coverage Ratio is equal to or
greater than (x) on or prior to the Term Loan Obligations Payment Date,
1.15:1.00 (calculated on a pro forma basis and including the cash amount of any
proposed payment as a Consolidated Fixed Charge made on the last day of such
Test Period (provided that unless any such


-41-

--------------------------------------------------------------------------------





proposed payment is a Consolidated Fixed Charge under the definition thereof,
such proposed payment shall not be considered a Consolidated Fixed Charge for
purposes of calculating the Consolidated Fixed Charge Coverage Ratio under this
clause (ii) for any subsequent proposed payment to fund a subsequent transaction
in reliance on Payment Conditions)), and (y) at all other times, 1.00:1.00, in
either case for the Test Period most recently ended (calculated on a pro forma
basis); and (B) Excess Availability is not less than the greater of (x) 12.5% of
the Line Cap, and (y) $52,000,000 (at all times during the 30 day period prior
to such proposed transaction or payment and after giving effect to such proposed
payment and proposed transaction), in each case after giving effect to such
proposed payment and proposed transaction; and
(c)    the Parent Borrower has delivered a certificate to the Administrative
Agent certifying that all conditions described in clauses (a) and (b) above have
been satisfied.
"PBGC" means the Pension Benefit Guaranty Corporation.
"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding 5 plan years.
"Performance Guarantee" means any guarantee by any Person of the performance of
the obligations of another Person (other than obligations in respect of
payments, indebtedness or other monetary obligations of any kind) under
contracts of such other Person to design, develop, manufacture, construct or
produce products or production facilities (and related nonmonetary obligations)
or to provide services related to any of the foregoing.
"Permitted Acquisition" means any Acquisition so long as:
(a)    (i) no Indebtedness will be incurred, assumed or would exist with respect
to any Loan Party or their respective Subsidiaries as a result of such
Acquisition, other than Indebtedness permitted under Section 7.02 and (ii) no
Liens will be incurred, assumed, or would exist with respect to the assets of
any Loan Party or their respective Subsidiaries as a result of such Acquisition
other than Liens permitted under Section 7.01 (and no Liens with respect to
Indebtedness for borrowed money will be incurred, assumed, or would exist in
connection with such Acquisition on acquired ABL Priority Collateral other than
pursuant to Section 7.01(a) or (s));
(b)    the material lines of business of the Person to be (or the property and
assets of which are to be) so purchased or otherwise acquired shall comply with
Section 7.07;
(c)    each applicable Loan Party and any such newly created or acquired
Subsidiary shall, or will within the times specified therein, have complied with
the applicable requirements of Section 6.12 to the extent required thereby;


-42-

--------------------------------------------------------------------------------





(d)    such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the target;
(e)    the Payment Conditions are satisfied; and
(f)    if the aggregate consideration paid in connection with the proposed
Acquisition exceeds $25,000,000 (including deferred and contingent amounts), the
Parent Borrower shall (i) have provided the Administrative Agent with written
notice of the proposed Acquisition at least 15 Business Days prior to the
anticipated closing date of the proposed Acquisition and copies of the
acquisition agreement and other material documents relative to the proposed
Acquisition at least 5 Business Days prior to the anticipated closing date of
the proposed Acquisition (or, in either case, such shorter period as agreed to
by the Administrative Agent) and (ii) upon the request of the Administrative
Agent in its Permitted Discretion, have provided the Administrative Agent with
(or access to) due diligence materials of the Parent Borrower relative to the
proposed Acquisition, including, if available, forecasted balance sheets, profit
and loss statements, cash flow statements and projections of the Person or
assets to be acquired (including any pro forma or standalone financial
statements created by any Person in connection with the proposed Acquisition and
available to the Parent Borrower), all prepared on a basis consistent with such
Person's (or assets') historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions for the one-year
period following the date of the proposed Acquisition (on a quarter-by-quarter
basis).
"Permitted Discretion" means the exercise of the Administrative Agent's
reasonable business judgment (from the perspective of a secured asset-based
lender).
"Permitted Liens" means any Liens permitted under Section 7.01 hereof.
"Permitted Protest" means the right of any Loan Party or any of its Subsidiaries
to protest any tax Lien; provided, that (a) a reserve with respect to the
underlying tax obligation is established on such Loan Party's or its
Subsidiaries' books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by such
Loan Party or its Subsidiary, as applicable, in good faith, and (c) either
(i) the Administrative Agent is satisfied in its Permitted Discretion that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Administrative Agent's
Liens, (ii)  such Lien is bonded in a manner satisfactory to the Administrative
Agent in its Permitted Discretion or (iii) the Administrative Agent has
established a Reserve equal to the amount secured by such Lien.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any "employee benefit plan" (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.


-43-

--------------------------------------------------------------------------------





"Platform" has the meaning specified in Section 10.02(d).
"Pledged Debt" has the meaning specified in Section 1(d)(iv) of the Security
Agreement.
"Pledged Equity" has the meaning specified in Section 1(d)(iii) of the Security
Agreement.
"Projections" means the Parent Borrower's forecasted (a) balance sheets,
(b) income statements and (c) cash flow statements, all prepared on a basis
consistent with the Parent Borrower's historical financial statements, together
with reasonable supporting details regarding underlying assumptions.
"Pro Rata Share" means,
(a)    with respect to a Lender's obligation to make all or a portion of the
Standard Revolving Credit Loans, right to receive payments of interest, fees and
principal with respect to the Standard Revolving Credit Loans and all other
computations and other matters related to the Revolving Credit Commitments or
the Standard Revolving Credit Loans, the percentage obtained by dividing (i) the
Standard Revolving Credit Loan Exposure of such Lender by (ii) the aggregate
Standard Revolving Credit Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
Section 10.06;
(b)    with respect to a Lender's obligation to participate in Standard Letter
of Credit Usage, obligation to reimburse any L/C Issuer, right to receive
payments of Letter of Credit Fees with respect to Standard Letter of Credit
Usage and all other computations and other matters related to the Standard
Letter of Credit Usage, the percentage obtained by dividing (i) the Standard
Revolving Credit Loan Exposure of such Lender, by (ii) the aggregate Standard
Revolving Credit Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
Section 10.06; provided that if all of the Standard Revolving Credit Loans have
been repaid in full and all Revolving Credit Commitments have been terminated,
but Standard Letter of Credit Usage remains outstanding, Pro Rata Share under
this clause (b) shall be the percentage obtained by dividing (A) the Standard
Letter of Credit Usage of such Lender by (B) the Standard Letter of Credit Usage
of all Lenders;
(c)    with respect to a Lender's obligation to make all or a portion of the
FILO Revolving Credit Loans, right to receive payments of interest, fees and
principal with respect to the FILO Revolving Credit Loans and all other
computations and other matters related to the FILO Revolving Credit Commitments
or the FILO Revolving Credit Loans, the percentage obtained by dividing (i) the
FILO Revolving Credit Loan Exposure with respect to FILO Revolving Credit Loans
of such Lender by (ii) the aggregate FILO Revolving Credit Loan Exposure of all
Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to Section 10.06;
(d)    with respect to a Lender's obligation to participate in Letters of
Credit, obligation to reimburse any L/C Issuer, right to receive payments of
Letter of Credit Fees and all


-44-

--------------------------------------------------------------------------------





other computations and other matters related to the FILO Letter of Credit Usage,
the percentage obtained by dividing (i) the FILO Revolving Credit Loan Exposure
of such Lender, by (ii) the aggregate FILO Revolving Credit Loan Exposure of all
Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to Section 10.06; provided that if all of the
FILO Revolving Credit Loans have been repaid in full and all FILO Revolving
Credit Commitments have been terminated, but FILO Letter of Credit Usage remains
outstanding, Pro Rata Share under this clause (d) shall be the percentage
obtained by dividing (A) the FILO Letter of Credit Usage of such Lender by
(B) the FILO Letter of Credit Usage of all Lenders, and
(e)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 10.04 of this Agreement), the percentage obtained by dividing (i) the
Revolving Credit Loan Exposure of such Lender by (ii) the aggregate Revolving
Credit Loan Exposure of all Lenders, in any such case as the applicable
percentage may be adjusted by assignments permitted pursuant to Section 10.06;
provided, that if all of the Loans have been repaid in full and all Commitments
have been terminated and any Letters of Credit remain outstanding, Pro Rata
Share under this clause shall be the percentage obtained by dividing (A) the
Letter of Credit Exposure of such Lender by (B) the Letter of Credit Exposure of
all Lenders.
The initial Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule 1.01(f) or in the Assignment and Acceptance pursuant to which
such Lender becomes a party hereto, as applicable.
"Protective Advances" has the meaning specified in Section 2.02(f)(i).
"Public Lender" has the meaning specified in Section 10.02(d).
"Qualified Cash" means unrestricted cash and Cash Equivalents of a Domestic Loan
Party held in a Deposit Account or Securities Account maintained in the United
States with the Administrative Agent or a Lender as security for the
Obligations, and in which the Administrative Agent has a first priority
perfected security interest and which is subject to a Control Agreement (and, if
such Deposit Account or Securities Account is maintained with a Lender other
than the Administrative Agent, with respect to which the Administrative Agent
has access to reports of the balance of such Deposit Account or Securities
Account no less frequently than once per Business Day (or such other frequency
as is reasonably acceptable to the Administrative Agent in its Permitted
Discretion)); provided that, notwithstanding the foregoing, during the period
from the Closing Date through November 30, 2018, unrestricted cash and Cash
Equivalents of a Domestic Loan Party held in a Deposit Account or Securities
Account maintained with US Bank National Association or JPMorgan Chase Bank,
N.A. and which is not subject to a Control Agreement shall be deemed "Qualified
Cash" for all purposes under this Agreement.
"Qualified Equity Interests" means Equity Interests other than Disqualified
Equity Interests.


-45-

--------------------------------------------------------------------------------





"Receivable Reserves" means, as of any date of determination, those reserves
that the Administrative Agent deems necessary or appropriate in its Permitted
Discretion, to establish and maintain with respect to the Eligible Accounts.
"Register" has the meaning specified in Section 10.06(c).
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the officers, directors, employees, agents, advisors, attorneys and
representatives of such Person.
"Related Indemnified Party" means, with respect to any Indemnitee which term
shall include for purposes of this definition, any Letter of Credit Related
Person indemnified pursuant to Section 2.03(f), (a)(i) any controlling person of
such Indemnitee or (ii) any controlled Affiliate of such Indemnitee, in each
case of this clause (a), acting at the instructions of such Indemnitee, (b) the
respective officers, directors and employees of such Indemnitee or any of its
controlling Persons or controlled Affiliates and (c) the respective agents,
advisors and representatives of such Indemnified Party or any of its controlling
Persons or controlled Affiliates, in the case of this clause (c), acting at the
instructions of such Indemnitee.
"Release" shall have the meaning ascribed to it in Section 101(22) of the
Comprehensive Environmental Response, Compensation and Liability Act, 42. U.S.C.
§ 9601 et. seq. or any other Environmental Law.
"Rent Reserve" means, as to each location at which a Domestic Loan Party has
Inventory or books and records located and as to which a Collateral Access
Agreement has not been received by the Administrative Agent, either (a) a
reserve in an amount equal to 3 months' rent, storage charges, fees or other
amounts under the lease or other applicable agreement relative to such location
or (b) if greater and the Administrative Agent so elects in its Permitted
Discretion, the number of months' rent, storage charges, fees or other amounts
for which the landlord, bailee, warehouseman or other property owner may have,
under applicable law, a Lien on the Inventory of such Domestic Loan Party to
secure the payment of such amounts under the lease or other applicable agreement
relative to such location.
"Report" has the meaning specified in Section 9.11(a)
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice and (b) with respect to an L/C
Credit Extension, a request for a Letter of Credit.
"Required Lenders" means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Credit Loan Exposure of all Lenders; provided, that
(i) the Revolving Credit Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders and (ii) at any time
there are two or more Lenders (who are not Affiliates of one


-46-

--------------------------------------------------------------------------------





another), "Required Lenders" must include at least two Lenders (who are not
Affiliates of one another).
"Requisite Priority" means, with respect to any particular type of Collateral,
the priority of the Administrative Agent’s Lien therein as set forth in the
Intercreditor Agreement.
"Reserves" means, as of any date of determination, without duplication,
Inventory Reserves, the Receivables Reserves, Rent Reserves, Bank Product
Reserves and those other reserves (other than any Dilution Reserves) that the
Administrative Agent deems necessary or appropriate, in its Permitted
Discretion, to establish and maintain (including reserves with respect to
(a) sums that any Loan Party is required to pay under any Section of this
Agreement or any other Loan Document and has failed to pay, and (b) amounts
owing by any Loan Party to any Person to the extent secured by a Lien on, or
trust over, any of the Collateral, which Lien or trust, in the Permitted
Discretion of the Administrative Agent likely would have a priority superior to
the Administrative Agent's Liens in and to such item of the Collateral,
excluding amounts owing with respect to any Term Loan Obligations or any Junior
Term Loan Obligations, in each case, so long as such obligations are subject to
the Intercreditor Agreement).
"Resignation Effective Date" has the meaning specified in Section 9.06(a).
"Responsible Officer" means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, secretary or
assistant secretary of a Loan Party or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
"Restricted Party" means a Person:
(a)    whose name is listed on, or that is acting on behalf of a Person whose
name is listed on, any Sanctions List;
(b)    that is incorporated under the laws of, or that is acting on behalf of, a
Person incorporated under the laws of, a country or territory that is the target
of country-wide or territory-wide Sanctions;
(c)    that is otherwise the target of any Sanction; or
(d)    directly or indirectly owned or controlled by any such Person or Persons
described in clauses (a) through (c) of this definition.
"Restricted Payment" means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Parent Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking


-47-

--------------------------------------------------------------------------------





fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to the Parent Borrower's
stockholders, partners or members (or the equivalent Persons thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment or (b) any payment (excluding (x) scheduled payments of
principal and interest, (y) any contingent interest payable under any
convertible notes and (z) payments of accrued interest in connection with a
prepayment, redemption or purchase of Indebtedness otherwise permitted by this
Agreement, in each case not in violation of any applicable subordination
provisions), prepayment, redemption (whether at the option of the holder or
otherwise), purchase, defeasance, distribution involving cash, acquisition or
other retirement for value in respect of any Junior Term Loan Obligations, any
contractually subordinated Indebtedness or any convertible debt securities or
instruments (which, for the avoidance of doubt, shall not include Indebtedness
under the Term Loan Credit Agreement or the Senior Notes), in each case, of the
Parent Borrower or any Subsidiary.
"Resulting Revolving Borrowings" has the meaning specified in Section 2.14(c).
"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Credit Loans (inclusive of Swing Loans and
Extraordinary Advances) at such time, plus (b) the amount of the Letter of
Credit Usage at such time.
"Revolving Credit Commitment" means, with respect to each Lender, its "Revolving
Credit Commitment", in each case as such Dollar amounts are set forth beside
such Lender's name under the applicable heading on Schedule 1.01(f) to this
Agreement or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under this Agreement and with respect to all Lenders, the
aggregate amount of all such "Revolving Credit Commitments" on Schedule 1.01(f),
as such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 10.06 of this
Agreement, and as such amounts may be decreased by the amount of reductions in
the Revolving Credit Commitments made in accordance with Section 2.06 hereof.
The aggregate principal amount of the Revolving Credit Commitments on the
Closing Date is $430,000,000.
"Revolving Credit Commitment Increase" has the meaning specified in
Section 2.14(a).
"Revolving Credit Facility" means, at any time, the aggregate amount of the
Lenders' Commitments at such time.
"Revolving Credit Loan" has the meaning specified in Section 2.01(b).
"Revolving Credit Loan Exposure" means the sum of the Standard Revolving Credit
Loan Exposure and the FILO Revolving Credit Loan Exposure.
"S&P" means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.


-48-

--------------------------------------------------------------------------------





"Sanctions" means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes, anti-terrorism laws and other sanctions
laws, regulations or embargoes imposed, administered or enforced from time to
time by: (a) the United States of America, including those administered by OFAC,
the U.S. Department of State, the U.S. Department of Commerce, or through any
existing or future executive order, (b) the United Nations Security Council,
(c) the European Union or any European Union member state, (d) the governmental
institutions and agencies of the United Kingdom, including those administered by
Her Majesty's Treasury or (e) any other Governmental Authority in any
jurisdiction (i) in which the Parent Borrower, any of its Subsidiaries or any
officer, director or agent acting on behalf of any Loan Party or any of its
Subsidiaries is located or conducts business, (ii) in which any of the proceeds
of Loans or Letters of Credit will be used, or (iii) from which repayment of the
Obligations will be derived.
"Sanctions List" means each list maintained or public designation made by any
Governmental Authority with the power to impose, administer or enforce Sanctions
in respect of the targets or scope of the Sanctions that are administered and
enforced by that Governmental Authority including, without limitation:
(a)    the "Specially Designated Nationals List" and the "Consolidated Non-SDN
List" each administered and enforced by OFAC; and
(b)    "Financial Sanctions: Consolidated List of Targets" and "Ukraine: list of
persons subject to restrictive measures in view of Russia's actions
destabilising the situation in Ukraine" each administered and enforced by Her
Majesty's Treasury.
"Savage Business Line" means the Savage Arms and Stevens firearms and range
systems businesses of the Shooting Sports segment of the Parent Borrower and its
Subsidiaries, including Caliber Company and its direct and indirect Subsidiaries
and their businesses.
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
"Secured Parties" means, collectively, the Administrative Agent, the Lenders,
the Bank Product Providers, each co‑agent or sub‑agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.
"Security Agreement" has the meaning specified in Section 4.01(c)(iv).
"Security Agreement Supplement" has the meaning specified in Section 27(b) of
the Security Agreement.
"Securities Account" means a "securities account" as such term is defined in
Article 8 of the UCC.


-49-

--------------------------------------------------------------------------------





"Senior Notes" means the 5.875% senior notes of the Parent Borrower due 2023 in
an aggregate original principal amount of $350,000,000.
"Senior Notes Documents" means the Senior Notes Indenture, the Senior Notes and
all other agreements, instruments and other documents pursuant to which the
Senior Notes have been issued or otherwise setting forth the terms of the Senior
Notes, in each case as such agreement, instrument or other document may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, but to the extent permitted under the terms of the Loan
Documents.
"Senior Notes Indenture" means the indenture dated as of August 11, 2015, among
the Parent Borrower, certain Subsidiaries of the Parent Borrower party thereto,
as guarantors, and U.S. Bank National Association, as trustee, as such Indenture
may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, but to the extent permitted under the terms
of the Loan Documents.
"Settlement" has the meaning specified in Section 2.02(g)(i).
"Settlement Date" has the meaning specified in Section 2.02(g)(i).
"Solvent" and "Solvency" mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability; provided, that if the context in which "Solvent" or
"Solvency" is used refers to a Person together with its Subsidiaries, Person as
used above shall be deemed to be a reference to such Person together with its
Subsidiaries.
"SPC" has the meaning specified in Section 10.06(h).
"SPC Register" has the meaning specified in Section 10.06(h).
"Specified Event of Default" means any Event of Default under Section 8.01(a),
8.01(b) (solely as a result of a failure to timely deliver a Borrowing Base
Certificate or to comply with Section 7.10), 8.01(d) (solely as a result of a
breach of representations or warranties with respect to any Borrowing Base
Certificate), 8.01(f) or 8.01(g).
"Specified Foreign Subsidiaries" means, collectively, Advanced Arrow, S. de R.L.
de C.V., Bushnell Performance Optics Mexico S.A. de C.V., Hydrosport S. de R.L.
de C.V. and any


-50-

--------------------------------------------------------------------------------





other Subsidiary of the Parent Borrower that has been designated in writing to
the Administrative Agent and agreed to by the Administrative Agent in its sole
discretion as a Specified Foreign Subsidiary and that has executed and delivered
a joinder to the Guaranty; provided that, so long as no Event of Default has
occurred and is continuing, the Parent Borrower may at any time, by written
notice to the Administrative Agent, remove any or all of the Specified Foreign
Subsidiaries as Guarantors hereunder and upon delivery of such notice, such
Specified Foreign Subsidiaries shall automatically be released as Guarantors
hereunder and shall thereafter cease to constitute "Specified Foreign
Subsidiaries", in each case, for all purposes of this Agreement and the other
Loan Documents; provided further that any such released Specified Foreign
Subsidiary shall not be a guarantor of (or substantially simultaneously with
such release, shall be released as a guarantor of) the Term Loan Obligations,
the Junior Term Loan Obligations or any Material Debt of any Loan Party.
"Specified Statutory Liens" means any Liens permitted under Section 7.01(c) or
(d) with respect to any Collateral that, strictly by the operation of applicable
statute or law, would have priority over any Liens granted to or in favor of the
Administrative Agent under any Collateral Document.
"Spot Rate" for any Alternative Currency means the rate determined by the
Administrative Agent or an L/C Issuer as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such Alternative Currency with Dollars through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date 2 Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent or an L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or such L/C
Issuer or third party published rate if the Person acting in such capacity does
not have as of the date of determination a spot buying rate for any such
currency.
"Standard Letter of Credit Practice" means, for any L/C Issuer, any domestic or
foreign law or letter of credit practices applicable in the city in which such
L/C Issuer issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
"Standard Letter of Credit Usage" means, at any time, all Letter of Credit Usage
that is not FILO Letter of Credit Usage.
"Standard Line Cap" means, at any time, the lesser of (a) the Borrowing Base,
calculated without giving effect to clause (v) of the definition thereof (based
upon the most recent Borrowing Base Certificate delivered by Borrowers to the
Administrative Agent, as adjusted for declines or increases of Qualified Cash or
Reserves established by the Administrative Agent in accordance with this
Agreement) and (b) the aggregate Revolving Credit Commitments, in each case as
in effect at such time.


-51-

--------------------------------------------------------------------------------





"Standard Revolving Credit Loan" has the meaning specified in Section 2.01(a).
"Standard Revolving Credit Loan Exposure" means, with respect to any Lender as
of any date of determination, (a) prior to the termination of the Revolving
Credit Commitments, the amount of such Lender's Revolving Credit Commitment, and
(b) after the termination of the Revolving Credit Commitments, the aggregate
outstanding principal amount of the Standard Revolving Credit Loans of such
Lender.
"Sterling" or "£" means lawful money of the United Kingdom of Great Britain and
Northern Ireland.
"Subject Disposition" means any Disposition of property or assets other than any
Disposition permitted by Section 7.05(a)(i), (b), (d), (e), (f), (g) or (h).
"Subsidiary" means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other business entity the accounts
of which would be consolidated with those of such Person in such Person's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation,
partnership, joint venture, limited liability company or other business entity
(a) of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise controlled, directly or indirectly, including through one
or more Subsidiaries of such Person, in each case in clauses (a) and (b) above,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Parent Borrower.
"Supermajority Lenders" means, at any time, Lenders having or holding more than
66 2/3% of the aggregate Revolving Credit Loan Exposure of all Lenders; provided
that (a) the Revolving Credit Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Supermajority Lenders and (b) at any
time there are two or more Lenders (who are not Affiliates of one another),
"Supermajority Lenders" must include at least two Lenders (who are not
Affiliates of one another).
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement,


-52-

--------------------------------------------------------------------------------





together with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.
"Swap Obligations" means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
"Swing Lender" means Wells Fargo Bank, in its capacity as the provider of Swing
Loans, or any successor in such capacity.
"Swing Loan" has the meaning specified in Section 2.02(a)(ii).
"Swing Loan Exposure" means, as of any date of determination with respect to any
Lender, such Lender's Pro Rata Share of the Swing Loans on such date.
"Synthetic Lease" means, as to any Person, (a) any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capitalized Lease in respect of which such
Person is the lessee and retains or obtains ownership of the property so leased
for Federal income tax purposes or (b) any so‑called synthetic, off‑balance
sheet or tax retention lease or any other lease or similar arrangement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person or otherwise upon application of any Debtor Relief Law to such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
"Synthetic Lease Obligation" means the monetary obligation of a Person under a
Synthetic Lease.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Term Facility Administrative Agent" means Wells Fargo Bank, National
Association, in its capacity as administrative agent under the Term Loan Credit
Agreement.
"Term Loan Credit Agreement" means the Term Loan Credit Agreement, dated as of
November 19, 2018, by and among the Parent Borrower, the lenders party thereto
and the Term


-53-

--------------------------------------------------------------------------------





Facility Administrative Agent, as amended, amended and restated, supplemented or
otherwise modified from time to time.
"Term Loan Documents" means the "Loan Documents" as defined in the Term Loan
Credit Agreement.
"Term Loan Obligations" means the "Obligations" as defined in the Term Loan
Credit Agreement.
"Term Loan Priority Collateral" has the meaning assigned to such term in the
Intercreditor Agreement; by way of clarification any "goodwill" or "enterprise
value" related to a Disposition shall be Term Loan Priority Collateral for the
purposes of Section 2.05(b).
"Term Obligations Payment Date" means the date that all Term Loan Obligations
and all Junior Term Loan Obligations have been paid in full in cash, and the
Term Loan Documents and the Junior Term Loan Documents have been terminated, in
each case pursuant to their terms.
"Test Period" means, on any date of determination, the period of four
consecutive fiscal quarters of the Parent Borrower then most recently ended for
which financial statements were required to have been delivered pursuant to
Section 6.01(a) or (b) (or, prior to the first such delivery, Section 5.05(b)),
taken as one accounting period.
"Threshold Amount" means $35,000,000.
"Transactions" means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents on the Closing Date, (b) the creation of Liens pursuant to
the Security Documents on the Closing Date and the initial borrowings hereunder
to occur on the Closing Date, (c) the refinancing or replacement hereunder of
all outstanding Indebtedness under the Existing Credit Agreement, (d) the
entering into by the Loan Parties of the Term Loan Credit Agreement and the
other Term Loan Documents on the Closing Date and the borrowings of loans
thereunder to occur on the Closing Date, (e) the entering into by the Loan
Parties of the Junior Term Loan Credit Agreement and the other Junior Term Loan
Documents on the Closing Date and the borrowings of loans thereunder to occur on
the Closing Date and (f) payment of the fees and expenses incurred in connection
with the consummation of the foregoing.
"Treasury Regulations" means the Treasury Regulations promulgated under the
Code.
"Type" means, with respect to a Revolving Credit Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.
"UCC" means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.
"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof.


-54-

--------------------------------------------------------------------------------





"United States" and "U.S." mean the United States of America.
"Unused Line Fee" has the meaning specified in Section 2.09(a)(ii).
"U.S. Person" means any Person that is a "United States person" as defined in
Section 7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
Section 10.14(a)(ii)(B)(3).
"Value" means, with respect to Inventory, the lower of (a) the cost thereof and
(b) the market value thereof, in each case based upon the Loan Parties'
historical accounting practices, which are in effect on the Closing Date, with
such changes as then permitted by GAAP.
"Wells Fargo Bank" means Wells Fargo Bank, National Association.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
"Yen" or "¥" means lawful money of Japan.

Section 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are, unless the context otherwise requires,
equally applicable to the singular and plural forms of the defined terms.
(b)    (i) The words "herein", "hereto", "hereof" and "hereunder" and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(i)    Article, Section, Exhibit and Schedule references are to the Articles,
Sections, Exhibits and Schedules of the Loan Document in which such reference
appears.
(ii)    The terms "include", "includes", or "including" shall be deemed to be
followed with the phrase "without limitation".
(iii)    The term "documents" includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including"; the words "to",
"ending on", and "until" each mean "to but excluding"; and the word "through"
means "to and including".


-55-

--------------------------------------------------------------------------------





(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(e)    Any reference herein to any Person shall be construed to include such
Person's successors and assigns.

Section 1.03.    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements, except as
otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrowers and
the Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement, including a negative covenant "basket", set
forth in any Loan Document, and either the Parent Borrower or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrowers shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any change in accounting for leases pursuant to GAAP resulting from the
implementation of Financial Accounting Standards Board ASU No. 2016-02, Leases
(Topic 842), to the extent such adoption would require treating any lease (or
similar arrangement conveying the right to use) as a Capital Lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on December 31, 2015.

Section 1.04.    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding‑up if
there is no nearest number).

Section 1.05.    References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan


-56-

--------------------------------------------------------------------------------





Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06.    Times of Day; Rates. Unless otherwise specified, all references
herein to times of day shall be references to Pacific time (daylight or
standard, as applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of "Eurodollar Rate" or with respect to any comparable
or successor rate thereto.

Section 1.07.    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the Dollar equivalent amount of a Letter of Credit at any
time shall be deemed to mean the maximum face amount of such Letter of Credit;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the Dollar equivalent amount
of such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

Section 1.08.     Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount, except as otherwise
provided herein, to be determined by the Administrative Agent at the Spot Rate.

Section 1.09.    Parent Borrower as Borrower Representative. Each Borrower
hereby designates the Parent Borrower as its representative and agent for all
purposes under the Loan Documents, including requests for Revolving Credit Loans
and Letters of Credit, designation of interest rates, delivery or receipt of
communications, preparation and delivery of Borrowing Base Certificates and
financial reports, requests for and entrance into waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, the L/C Issuers or any Lender. The Parent Borrower hereby accepts such
appointment. The Administrative Agent, the L/C Issuers and the Lenders shall be
entitled to rely upon, and shall be fully protected in relying upon, any notice
or communication (including any notice of borrowing) delivered by the Parent
Borrower on behalf of any other Borrower. The Administrative Agent, the L/C
Issuers and the Lenders may give any notice or communication with a Borrower
hereunder to the Parent Borrower on behalf of such Borrower. The Administrative
Agent, each L/C Issuer and each Lender shall have the right, in its discretion,
to deal exclusively with the Parent Borrower for any or all purposes under the
Loan Documents. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Parent
Borrower shall be binding upon and


-57-

--------------------------------------------------------------------------------





enforceable against it. Anything contained herein to the contrary
notwithstanding, no Borrower (other than the Parent Borrower) shall be
authorized to request any Loan or Letter of Credit hereunder without the Parent
Borrower's delivery of prior written notice thereof to the Administrative Agent.

ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01.    The Revolving Credit Loans.
(a)    Subject to the terms and conditions of this Agreement, each Lender agrees
(severally, not jointly or jointly and severally) to make revolving credit loans
in Dollars (each a "Standard Revolving Credit Loan") to any Borrower during the
term of this Agreement in an aggregate amount at any one time outstanding not to
exceed the lesser of:
(i)    such Lender's Revolving Credit Commitment, or
(ii)    such Lender's Pro Rata Share of an amount equal to (A) the Standard Line
Cap, less (B) the sum of (1) the Standard Letter of Credit Usage at such time,
plus (2) the principal amount of Swing Loans outstanding at such time.
(b)    Subject to the terms and conditions of this Agreement, each Lender agrees
(severally, not jointly or jointly and severally) to make revolving credit loans
in Dollars (each a "FILO Revolving Credit Loan" and collectively with the
Standard Revolving Credit Loans, the "Revolving Credit Loans" and each a
"Revolving Credit Loan") to any Borrower during the term of this Agreement in an
aggregate amount at any one time outstanding not to exceed the lesser of:
(i)    such Lender's FILO Revolving Credit Commitment, or
(ii)    such Lender's Pro Rata Share of an amount equal to (A) the lesser of (1)
the FILO Borrowing Base and (2) the Maximum FILO Amount, less (B) the FILO
Letter of Credit Usage at such time.
(c)    In the case of any Borrowing by any Borrower, FILO Revolving Credit Loans
shall be deemed the first amounts drawn unless and until FILO Revolving Credit
Loans are no longer available and Standard Revolving Credit Loans shall be
deemed the second amounts drawn.
(d)    Amounts borrowed pursuant to this Section 2.01 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Credit
Loans, together with interest accrued and unpaid thereon, shall constitute
Obligations and shall be due and payable on the Maturity Date or, if earlier, on
the date on which they otherwise become due and payable pursuant to the terms of
this Agreement. Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

Section 2.02.    Borrowings, Conversions and Continuations of Revolving Credit
Loans.


-58-

--------------------------------------------------------------------------------





(a)    Borrowings Generally.
(i)    Each Borrowing, each conversion of Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall, subject to
Sections 2.02(f) and 2.03(d), be made upon the Parent Borrower's irrevocable
written notice to the Administrative Agent, which may be given by (A) telephone,
(B) a Committed Loan Notice or (C) a Responsible Officer of the Parent Borrower
online via the Administrative Agent's electronic platform or portal; provided
that any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a Committed Loan Notice or online via the Administrative
Agent's electronic platform or portal. All Borrowing requests which are not made
online via the Administrative Agent's electronic platform or portal shall be
subject to (and unless the Administrative Agent elects otherwise in the exercise
of its sole discretion, such Borrowings shall not be made until the completion
of) the Administrative Agent's authentication process (with results reasonably
satisfactory to the Administrative Agent) prior to the funding of any such
requested Revolving Credit Loan. Each such notice must be received by the
Administrative Agent (A) not later than 11:00 a.m. on the Business Day that is
the requested date of any Borrowing of Swing Loans, (B) not later than 11:00
a.m. 3 Business Days prior to the requested date of any Borrowing (other than
Borrowings to be incurred on the Closing Date, for which notice may be given no
later than 11:00 a.m. 1 Business Day prior to the Closing Date) of, conversion
to or continuation of Eurodollar Rate Loans and (C) not later than 9:00 a.m. on
the Business Day that is the requested date of any Borrowing of Base Rate Loans.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Except as provided in Section 2.03(d), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof; provided that (x) such Borrowing
may be in a principal amount that is equal to the entire unused balance of the
Aggregate Commitments at such time and (y) each Extraordinary Advance shall be
in a principal amount as shall be determined by the Administrative Agent in its
sole discretion. Each Committed Loan Notice shall specify (A) the Borrower with
respect to such Borrowing, conversion or continuation, as the case may be,
(B) whether the applicable Borrower is requesting a Borrowing, a conversion of
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (C) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (D) the
principal amount of Loans to be borrowed, converted or continued, (E) the Type
of Revolving Credit Loans to be borrowed or to which existing Revolving Credit
Loans are to be converted, (F) in the case of a Eurodollar Rate Loan, the
duration of the Interest Period with respect thereto and (G) in the case of a
Base Rate Borrowing, whether the Loans made pursuant thereto constitute
Extraordinary Advances (it being understood that the Administrative Agent shall
be under no obligation to make such Extraordinary Advance). If the applicable
Borrower fails to specify a Type of Revolving Credit Loan in a Committed Loan
Notice or if any Borrower fails to give a timely notice requesting a conversion
or continuation, then the Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If a Borrower requests


-59-

--------------------------------------------------------------------------------





a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. Extraordinary Advances
may not be converted or continued. Notwithstanding the foregoing, each Borrower
and Lender party hereto agrees that so long as the applicable conditions
precedent set forth in Section 4.02 are satisfied after giving effect to any
deemed Borrowing pursuant to this sentence, on any Business Day that the Parent
Borrower fails to make any payment with respect to the Term Loan Credit
Agreement by 1:00 p.m. on the due date thereof, the Borrowers shall be deemed to
have delivered to the Administrative Agent a Committed Loan Notice for a
Borrowing of Base Rate Loans equal to the amount of such payment(s) and the
Borrowers shall be further deemed to have instructed the Administrative Agent to
forward the proceeds of such Borrowing to the Term Facility Administrative Agent
as payment for such unpaid interest and/or principal with respect to the Term
Loan Credit Agreement.
(ii)    Making of Swing Loans. So long as the aggregate amount of Swing Loans
made since the last Settlement Date, minus all payments or other amounts applied
to Swing Loans since the last Settlement Date, plus the amount of any requested
Swing Loan does not exceed $60,000,000, the Swing Lender shall make a Revolving
Credit Loan (any such Revolving Credit Loan made by the Swing Lender pursuant to
this Section 2.02(a)(ii) being referred to as a "Swing Loan") available to any
Borrower on the funding date applicable thereto by transferring immediately
available funds in the amount of such Borrowing to the Designated Account or
such other Deposit Account or Securities Account of the applicable Borrower
identified by the Parent Borrower. Each Swing Loan shall be deemed to be a
Revolving Credit Loan hereunder and shall be subject to all the terms and
conditions (including Article IV) applicable to other Revolving Credit Loans,
except that all payments (including interest) on any Swing Loan shall be payable
to the Swing Lender solely for its own account. Subject to the provisions of
Section 2.02(f), the Swing Lender shall not make and shall not be obligated to
make any Swing Loan if the Swing Lender has actual knowledge that (A) one or
more of the applicable conditions precedent set forth in Article IV will not be
satisfied on the requested date of such Borrowing, or (B) after giving effect to
the requested Borrowing, the Revolver Usage would exceed the Excess Availability
on such date. Other than as set forth in the immediately preceding sentence, the
Swing Lender shall not be required to determine whether the applicable
conditions precedent set forth in Article IV have been satisfied on the
applicable funding date prior to making any Swing Loan. The Swing Loans shall
bear interest at the rate applicable from time to time to Revolving Credit Loans
that are Base Rate Loans.
(b)    In the event of a Committed Loan Notice for a Eurodollar Rate Loan or a
Base Rate Loan (unless in the case of a Base Rate Loan the Swing Lender has
determined to make a Swing Loan in lieu of such Base Rate Loan), then following
receipt of such a Committed Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the Revolving Credit
Loans, and if no timely notice of a conversion or continuation is provided by
the applicable Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). Each Lender shall make the amount of its Revolving Credit Loan
available to the Administrative Agent in


-60-

--------------------------------------------------------------------------------





immediately available funds to the Administrative Agent's Account not later than
(x) 10:00 a.m., in the case of Eurodollar Rate Loans, and (y) 11:00 a.m., in the
case of Base Rate Loans, on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the Initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds to the Designated Account or to such other Deposit
Account or Securities Account of the applicable Borrower identified by the
Parent Borrower.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Revolving
Credit Loans may be requested as, converted to or continued as Eurodollar Rate
Loans without the consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the applicable Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the applicable Borrower
and the Lenders of any change in Wells Fargo Bank's prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
(e)    After giving effect to all Borrowings, all conversions of Revolving
Credit Loans from one Type to the other, and all continuations of Revolving
Credit Loans as the same Type, there shall not be more than 10 Interest Periods
in effect unless the Administrative Agent otherwise agrees.
(f)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding (but subject to Section 2.02(f)(iv)), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default or
(B) that any of the other applicable conditions precedent set forth in Section
4.02 are not satisfied, the Administrative Agent is hereby authorized by the
Borrowers and the Lenders, from time to time to make Revolving Credit Loans to,
or for the benefit of, any Borrower on behalf of the Lenders, in each case that
the Administrative Agent in its Permitted Discretion deems necessary or
desirable (1) to preserve or protect the Collateral, or any portion thereof,
(2) to enhance the likelihood of repayment of the Obligations (other than the
Bank Product Obligations) or (3) to pay any other amount chargeable to any
Borrower pursuant to the terms of this Agreement and other sums payable under
the Loan Documents (the Revolving Credit Loans described in this Section
2.02(f)(i) shall be referred to as "Protective Advances"). The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders delivering written notice of such revocation to the
Administrative Agent. Any such revocation shall become effective prospectively
upon the Administrative Agent's receipt thereof.


-61-

--------------------------------------------------------------------------------





(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize the Administrative Agent or the
Swing Lender, as applicable, and either the Administrative Agent or the Swing
Lender, as applicable, may, but is not obligated to, intentionally continue to
make Revolving Credit Loans (including Swing Loans) to any Borrower
notwithstanding that an Overadvance exists or would be created thereby, subject
to Section 2.02(f)(iv). In the event the Administrative Agent obtains actual
knowledge that the Revolver Usage exceeds the amounts permitted by this Section
2.02(f), regardless of the amount of, or reason for, such excess, the
Administrative Agent shall notify the Lenders as soon as practicable (and prior
to making any (or any additional) intentional Overadvances (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) unless the Administrative Agent determines that prior notice
would result in imminent harm to the Collateral or its value, in which case the
Administrative Agent may make such Overadvances and provide notice as promptly
as practicable thereafter), and the Lenders with Commitments thereupon shall,
together with the Administrative Agent, jointly determine the terms of
arrangements that shall be implemented with the Borrowers intended to eliminate
such Overadvances within a reasonable time. In such circumstances, if any Lender
with a Commitment objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders. In any event any
Overadvance pursuant to this Section 2.02(f)(ii) remains outstanding for more
than 60 days, unless otherwise agreed to by the Required Lenders, the Borrowers
shall promptly repay Revolving Credit Loans in an amount sufficient to eliminate
all such Overadvances. The foregoing provisions are meant for the benefit of the
Lenders and the Administrative Agent and are not meant for the benefit of the
Borrowers, which shall continue to be bound by the provisions of Section
2.05(b). The Administrative Agent's and the Swing Lender's authorization to make
intentional Overadvances may be revoked at any time by the Required Lenders
delivering written notice of such revocation to the Administrative Agent. Any
such revocation shall become effective prospectively upon the Administrative
Agent's receipt thereof.
(iii)    Each Extraordinary Advance shall be deemed to be a Revolving Credit
Loan hereunder, except that no Extraordinary Advance shall be eligible to be a
Eurodollar Rate Loan. Prior to Settlement of any Extraordinary Advance, all
payments with respect thereto, including interest thereon, shall be payable to
the Administrative Agent solely for its own account. Each Lender shall be
obligated to settle with the Administrative Agent as provided in Section 2.02(g)
for the amount of such Lender's Pro Rata Share of any Extraordinary Advance. The
Extraordinary Advances shall be repayable on demand, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Revolving Credit Loans that are Base Rate Loans.
(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, (A) the aggregate amount of all Protective Advances
and Overadvances (each, an "Extraordinary Advance") outstanding at any one time
shall not exceed 10% of the Borrowing Base and (B) no Extraordinary Advance may
be made by the Administrative Agent if such Extraordinary Advance would cause
(1) the aggregate


-62-

--------------------------------------------------------------------------------





Revolver Usage to exceed the Aggregate Commitments or (2) any Lender's Pro Rata
Share of the Revolver Usage to exceed such Lender's Commitments.
(g)    Settlement. It is agreed that each Lender's funded portion of the
Revolving Credit Loans is intended by the Lenders to equal, at all times, such
Lender's Pro Rata Share of the outstanding Revolving Credit Loans. Such
agreement notwithstanding, the Administrative Agent, the Swing Lender and the
other Lenders agree (which agreement shall not be for the benefit of the
Borrowers) that in order to facilitate the administration of this Agreement and
the other Loan Documents, settlement among the Lenders as to the Revolving
Credit Loans (including Swing Loans and Extraordinary Advances) shall take place
on a periodic basis in accordance with the following provisions:
(i)    The Administrative Agent shall request settlement ("Settlement") with the
Lenders on a weekly basis, or on a more frequent basis if so determined by the
Administrative Agent in its sole discretion (A) on behalf of the Swing Lender,
with respect to the outstanding Swing Loans, (B) for itself, with respect to the
outstanding Extraordinary Advances and (C) with respect to any Loan Party's or
any of their respective Subsidiaries' payments or other amounts received, in
each case by notifying the Lenders by facsimile, telephone or other similar form
of transmission, of such requested Settlement, no later than 2:00 p.m. on the
Business Day immediately prior to the date of such requested Settlement (the
"Settlement Date"). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Credit Loans (including Swing
Loans and Extraordinary Advances) for the period since the prior Settlement
Date. Subject to the terms and conditions contained herein (including Section
2.17): (A) if the amount of the Revolving Credit Loans (including Swing Loans
and Extraordinary Advances) made by a Lender that is not a Defaulting Lender
exceeds such Lender's Pro Rata Share of the Revolving Credit Loans (including
Swing Loans and Extraordinary Advances) as of a Settlement Date, then the
Administrative Agent shall, by no later than 12:00 p.m. on the Settlement Date,
transfer in immediately available funds to the account as such Lender may
designate, an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Credit Loans (including Swing Loans and Extraordinary Advances), and (B) if the
amount of the Revolving Credit Loans (including Swing Loans and Extraordinary
Advances) made by a Lender is less than such Lender's Pro Rata Share of the
Revolving Credit Loans (including Swing Loans and Extraordinary Advances) as of
a Settlement Date, such Lender shall no later than 12:00 p.m. on the Settlement
Date transfer in immediately available funds to the Administrative Agent's
Account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Credit Loans (including Swing Loans and Extraordinary Advances). Such amounts
made available to the Administrative Agent under clause (B) of the immediately
preceding sentence shall be applied against the amounts of the applicable Swing
Loans or Extraordinary Advances and, together with the portion of such Swing
Loans or Extraordinary Advances representing Swing Lender's Pro Rata Share
thereof, shall constitute Revolving Credit Loans of such Lenders. If any such
amount is not made available to the Administrative Agent by any Lender on the
Settlement Date applicable thereto to the extent required by the terms hereof,
the Administrative Agent shall be entitled to recover


-63-

--------------------------------------------------------------------------------





for its account such amount on demand from such Lender together with interest
thereon at the Defaulting Lender Rate.
(ii)    In determining whether a Lender's balance of the Revolving Credit Loans
(including Swing Loans and Extraordinary Advances) is less than, equal to, or
greater than such Lender's Pro Rata Share of the Revolving Credit Loans
(including Swing Loans and Extraordinary Advances) as of a Settlement Date, the
Administrative Agent shall, as part of the relevant Settlement and subject to
Section 8.03, apply to such balance the portion of payments actually received in
immediately available funds by the Administrative Agent with respect to
principal, interest and fees payable by the Borrowers and allocable to the
Lenders hereunder, and proceeds of Collateral.
(iii)    To the extent Extraordinary Advances or Swing Loans are outstanding
between Settlement Dates, the Administrative Agent may pay over to the
Administrative Agent or the Swing Lender, as applicable, any payments or other
amounts received by the Administrative Agent that in accordance with the terms
of this Agreement would be applied to the reduction of the outstanding Revolving
Credit Loans, for application to such Extraordinary Advances or Swing Loans.
Between Settlement Dates, the Administrative Agent, to the extent no
Extraordinary Advances or Swing Loans are outstanding, may pay over to the Swing
Lender any payments or other amounts received by the Administrative Agent, that
in accordance with the terms of this Agreement would be applied to the reduction
of the Revolving Credit Loans, for application to the Swing Lender's Pro Rata
Share of the Revolving Credit Loans. If, as of any Settlement Date, payments or
other amounts of the Loan Parties or their respective Subsidiaries received
since the immediately preceding Settlement Date have been applied to the Swing
Lender's Pro Rata Share of the Revolving Credit Loans other than to Swing Loans,
as provided for in the immediately preceding sentence, the Swing Lender shall
pay to the Administrative Agent for the accounts of the Lenders, and the
Administrative Agent shall pay to the Lenders (subject to clause (iv) below), to
be applied to the outstanding Revolving Credit Loans of such Lenders, an amount
such that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Credit Loans. Solely as
among the Administrative Agent, the Swing Lender and the other Lenders, during
the period between Settlement Dates, the Swing Lender with respect to the
outstanding daily amount of principal of Swing Loans, the Administrative Agent
with respect to the outstanding daily amount of principal of Extraordinary
Advances, and each Lender with respect to the outstanding daily amount of
principal of Revolving Credit Loans other than Swing Loans and Extraordinary
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement. Notwithstanding anything to the contrary contained in this
Agreement, during the period between Settlement Dates, none of the Swing Lender
with respect to Swing Loans, the Administrative Agent with respect to
Extraordinary Advances, or any Lender with respect to the Revolving Credit Loans
other than Swing Loans and Extraordinary Advances, shall be entitled to interest
from any Loan Party or any of their Subsidiaries on the amount of principal
repaid after the date of repayment of such principal.


-64-

--------------------------------------------------------------------------------





(iv)    Anything in this Section 2.02(g) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, the Administrative Agent shall be
entitled to refrain from remitting settlement amounts to the Defaulting Lender
and, instead, shall be entitled to implement the provisions set forth in Section
2.17.

Section 2.03.    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of the Parent Borrower made in accordance herewith, and prior to the Maturity
Date, each L/C Issuer agrees to issue Letters of Credit for the account of the
Parent Borrower or any other Borrower. By submitting a request to an L/C Issuer
for the issuance of a Letter of Credit, the Parent Borrower shall be deemed to
have requested that the applicable L/C Issuer issue such Letter of Credit. Each
request for the issuance of a Letter of Credit, or the amendment, renewal or
extension of any outstanding Letter of Credit, shall be (i) irrevocable and made
in writing by a Responsible Officer of the Parent Borrower, (ii) delivered to
the Administrative Agent and such L/C Issuer via facsimile or other electronic
method of transmission reasonably acceptable to the Administrative Agent and
such L/C Issuer and no later than 5 Business Days (or such shorter period that
may be agreed by the applicable L/C Issuer and the Parent Borrower) in advance
of the requested date of issuance, amendment, renewal, or extension, and
(iii) subject to the applicable L/C Issuer's authentication procedures with
results reasonably satisfactory to L/C Issuer. Each such request shall be in
form and substance reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer and (i) shall specify (A) the amount and currency of such
Letter of Credit, which shall be in Dollars or an Alternative Currency, (B) the
date of issuance, amendment, renewal or extension of such Letter of Credit, (C)
the proposed expiration date of such Letter of Credit, (D) the name and address
of the beneficiary of the Letter of Credit and (E) such other information
(including the conditions to drawing, and, in the case of an amendment, renewal,
or extension, identification of the Letter of Credit to be so amended, renewed
or extended) as shall be necessary to prepare, amend, renew or extend such
Letter of Credit and (ii) shall be accompanied by such Issuer Documents as the
Administrative Agent and the applicable L/C Issuer may reasonably request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that such L/C Issuer generally requests for Letters of
Credit in similar circumstances. Anything contained herein to the contrary
notwithstanding, an L/C Issuer may, but shall not be obligated to, issue a
Letter of Credit that supports the obligations of a Loan Party or one of its
Subsidiaries in respect of (x) a lease of real property to the extent that the
face amount of such Letter of Credit exceeds the highest rent (including all
rent-like charges) payable under such lease for a period of one year, or (y) an
employment contract to the extent that the face amount of such Letter of Credit
exceeds the highest compensation payable under such contract for a period of one
year, in each case to the extent that such L/C Issuer maintains such a policy
with respect to such Letters of Credit.
(b)    No L/C Issuer shall have any obligation to issue a Letter of Credit if
any of the following would result after giving effect to the requested issuance:
(i)    the Letter of Credit Usage would exceed the Letter of Credit Sublimit;


-65-

--------------------------------------------------------------------------------





(ii)    the Letter of Credit Usage attributable to Letters of Credit issued by
any L/C Issuer would exceed the Individual Letter of Credit Sublimit for such
L/C Issuer (unless otherwise agreed by such L/C Issuer); or
(iii)    the Revolver Usage would exceed the Line Cap at such time.
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, no L/C Issuer shall be required to issue
or arrange for such Letter of Credit to the extent (i) the Defaulting Lender's
Letter of Credit Exposure with respect to such Letter of Credit cannot be
reallocated pursuant to Section 2.17 or (ii) such L/C Issuer has not otherwise
entered into arrangements reasonably satisfactory to it and the Parent Borrower
to eliminate such L/C Issuer's risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include the
Parent Borrower Cash Collateralizing such Defaulting Lender's Letter of Credit
Exposure in accordance with Section 2.17. Additionally, no L/C Issuer shall have
any obligation to issue or extend a Letter of Credit if (A) any order, judgment,
or decree of any Governmental Authority or arbitrator shall, by its terms,
purport to enjoin or restrain such L/C Issuer from issuing such Letter of
Credit, or any Law applicable to such L/C Issuer or any request or directive
(whether or not having the force of Law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit or request that such L/C Issuer
refrain from the issuance or extension of letters of credit generally or such
Letter of Credit in particular, (B) the issuance or extension of such Letter of
Credit would violate one or more policies of such L/C Issuer applicable to
letters of credit generally or (C) if amounts demanded to be paid under any
Letter of Credit will not or may not be in Dollars or an Alternative Currency.
(d)    Each L/C Issuer (other than the Administrative Agent (or any of its
Affiliates) to the extent it is an L/C Issuer) shall notify the Administrative
Agent in writing no later than the Business Day prior to the Business Day on
which such L/C Issuer issues any Letter of Credit. In addition, each L/C Issuer
(other than the Administrative Agent (or any of its Affiliates) to the extent it
is an L/C Issuer) shall, on the first Business Day of each week, submit to the
Administrative Agent a report detailing the daily undrawn amount of each Letter
of Credit issued by such L/C Issuer and related Letter of Credit Usage during
the prior calendar week. The Parent Borrower and each Lender hereby acknowledge
and agree that all Existing Letters of Credit shall constitute Letters of Credit
under this Agreement on and after the Closing Date (or, in the case of Existing
Letters of Credit issued by MUFG Bank, Ltd., such later date on which MUFG Bank,
Ltd. becomes an L/C Issuer hereunder) with the same effect as if such Existing
Letters of Credit were issued by an L/C Issuer at the request of the Parent
Borrower on the Closing Date (or on such later date, as applicable). Each Letter
of Credit shall be in form and substance reasonably acceptable to the applicable
L/C Issuer. If any L/C Issuer makes a payment under a Letter of Credit, the
applicable L/C Issuer shall notify the Parent Borrower (on behalf of itself and
any applicable Borrower) and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the applicable L/C Issuer in the Dollar equivalent of such
Alternative Currency (as converted at the Spot Rate as determined by the
Administrative Agent, which calculation shall be deemed correct absent manifest
error), unless such L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in the applicable Alternative
Currency. The applicable Borrower shall pay to the Administrative Agent an
amount


-66-

--------------------------------------------------------------------------------





equal to the applicable Letter of Credit Disbursement on the same Business Day
as such Letter of Credit Disbursement is made and, in the absence of such
payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed to be a Revolving Credit Loan hereunder
(notwithstanding (x) any failure to satisfy any condition precedent set forth in
Section 4.02 and (y) any requirement that a Revolving Credit Loan be made in a
minimum amount or a multiple in excess thereof set forth in Section 2.02(a)(i))
and, initially, shall bear interest at the rate then applicable to Revolving
Credit Loans that are Base Rate Loans. If such Letter of Credit Disbursement is
made in an Alternative Currency, the amount of such Letter of Credit
Disbursement shall be converted into Dollars at the Spot Rate (as determined by
the Administrative Agent, which calculation shall be deemed correct absent
manifest error) on such date for purposes of determining the amount of such
Revolving Credit Loan. If a Letter of Credit Disbursement is deemed to be a
Revolving Credit Loan hereunder, the applicable Borrower's obligation to pay the
amount of such Letter of Credit Disbursement to the applicable L/C Issuer shall
be automatically converted into an obligation of the Borrowers to pay the
resulting Revolving Credit Loan. Promptly following receipt by the
Administrative Agent of any payment from any Borrower pursuant to this clause
(d), the Administrative Agent shall distribute such payment to the applicable
L/C Issuer or, to the extent that Lenders have made payments pursuant to Section
2.03(e) to reimburse the applicable L/C Issuer, then to such Lenders and the L/C
Issuers as their interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.03(d), each Lender agrees to fund its Pro Rata Share of
any Revolving Credit Loan deemed made pursuant to Section 2.03(d) on the same
terms and conditions as if the Parent Borrower had requested the amount thereof
as a Revolving Credit Loan and the Administrative Agent shall promptly pay to
the applicable L/C Issuer the amounts so received by it from the Lenders. By the
issuance of a Letter of Credit (or an amendment, renewal or extension of a
Letter of Credit) and without any further action on the part of any L/C Issuer
or the Lenders, the applicable L/C Issuer shall be deemed to have granted to
each Lender, and each Lender shall be deemed to have purchased, a participation
in each Letter of Credit issued by such L/C Issuer, in an amount equal to its
Pro Rata Share of such Letter of Credit, and each such Lender agrees to pay to
the Administrative Agent, for the account of the applicable L/C Issuer, such
Lender's Pro Rata Share of any Letter of Credit Disbursement made by such L/C
Issuer under the applicable Letter of Credit (in the case of a Letter of Credit
Disbursement made in an Alternative Currency, in the equivalent in Dollars
calculated at the Spot Rate (as determined by the Administrative Agent, which
calculation shall be deemed correct absent manifest error)). In consideration
and in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable L/C Issuer, such Lender's Pro Rata Share of each Letter of Credit
Disbursement made by such L/C Issuer and not reimbursed by the Borrowers on the
date due as provided in Section 2.03(d), or of any reimbursement payment that is
required to be refunded (or that the Administrative Agent or such L/C Issuer
elects, based upon the advice of counsel, to refund) to the Borrowers for any
reason. Each Lender acknowledges and agrees that its obligation to deliver to
the Administrative Agent, for the account of an L/C Issuer, an amount equal to
its respective Pro Rata Share of each Letter of Credit Disbursement pursuant to
this Section 2.03(e) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in Article
IV. If any such Lender fails to make available to the Administrative Agent the
amount of such Lender's


-67-

--------------------------------------------------------------------------------





Pro Rata Share of a Letter of Credit Disbursement as provided in this Section,
such Lender shall be deemed to be a Defaulting Lender and the Administrative
Agent (for the account of L/C Issuer) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full. Notwithstanding the foregoing, to the extent
that any Letter of Credit is issued at a time when the aggregate amount of
outstanding FILO Revolving Credit Loans and FILO Letter of Credit Usage is less
than the lesser of (i) the Maximum FILO Amount and (ii) the FILO Borrowing Base,
participations in any Letter of Credit shall be deemed to be acquired first, by
the Lenders in accordance with their respective FILO Revolving Credit
Commitments until no such availability remains thereunder and second, by the
Lenders in accordance with their respective Revolving Credit Commitments.
(f)    Each Borrower agrees to indemnify, defend and hold harmless the
Administrative Agent and each Lender (including each L/C Issuer and its
branches, Affiliates, and correspondents) and each such Person's respective
directors, officers, employees, attorneys and agents (each, including each L/C
Issuer, a "Letter of Credit Related Person") (to the fullest extent permitted by
law) from and against any and all claims, damages, losses, liabilities, and
related reasonable and documented and invoiced out-of-pocket expenses (including
Attorney Costs of a single firm of counsel to the applicable L/C Issuer and one
local counsel to the applicable L/C Issuer in each reasonably necessary
jurisdiction, one specialty counsel in each reasonably necessary specialty area
for all such Letter of Credit Related Persons, taken as a whole (and, in the
case of an actual conflict of interest where the Letter of Credit Related Person
retains its own counsel, of another firm of counsel for each such affected
Letter of Credit Related Person)), that may be incurred by or asserted or
awarded against any such Letter of Credit Related Person (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Article III) (the "Letter of Credit Indemnified
Costs"), and that arise out of or in connection with, or as a result of:
(i)    any Letter of Credit or any pre-advice of its issuance;
(ii)    any transfer, sale, delivery, surrender or endorsement (or lack thereof)
of any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any Letter of Credit;
(iii)    any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;
(iv)    any independent undertakings issued by the beneficiary of any Letter of
Credit;
(v)    any unauthorized instruction or request made to the applicable L/C Issuer
in connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier,


-68-

--------------------------------------------------------------------------------





electronic transmission, SWIFT, or any other telecommunication including
communications through a correspondent;
(vi)    an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;
(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
(viii)    the fraud, forgery or illegal action of parties other than Letter of
Credit Related Persons;
(ix)    any prohibition on payment or delay in payment of any amount payable by
the applicable L/C Issuer to a beneficiary or transferee beneficiary of a Letter
of Credit arising out of Anti-Corruption and Anti-Money Laundering Laws or
Sanctions;
(x)    the applicable L/C Issuer's performance of the obligations of a
confirming institution or entity that wrongfully dishonors a confirmation;
(xi)    any foreign language translation provided to the applicable L/C Issuer
in connection with any Letter of Credit;
(xii)    any foreign law or usage as it relates to the applicable L/C Issuer's
issuance of a Letter of Credit in support of a foreign guaranty including
without limitation the expiration of such guaranty after the related Letter of
Credit expiration date and any resulting drawing paid by the applicable L/C
Issuer in connection therewith; or
(xiii)    the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification pursuant to this Section 2.03(f) to the
extent that such Letter of Credit Indemnified Costs may be determined in a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the gross negligence, bad faith or willful misconduct of
the Letter of Credit Related Person claiming indemnity. The Borrowers hereby
agree to pay the Letter of Credit Related Person claiming indemnity not later
than 10 Business Days after demand therefor. If and to the extent that the
obligations of the Borrowers under this Section 2.03(f) are unenforceable for
any reason, the Borrowers agree to make the maximum contribution to the Letter
of Credit Indemnified Costs payable in accordance with this Section 2.03(f) that
is permissible under applicable law. This indemnification provision shall
survive the termination of this Agreement and all Letters of Credit.
(g)    The liability of each L/C Issuer (or any Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the


-69-

--------------------------------------------------------------------------------





form or legal grounds of the action or proceeding, shall be limited to direct
damages suffered by the Parent Borrower and its Subsidiaries that are caused
directly by such L/C Issuer's gross negligence, bad faith or willful misconduct
in (i) honoring a presentation under a Letter of Credit that on its face does
not at least substantially comply with the terms and conditions of such Letter
of Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit.
(h)    The Parent Borrower (on behalf of itself and any applicable Borrower)
will examine a copy of the Letter of Credit and any other documents sent by the
applicable L/C Issuer in connection therewith and shall promptly notify such L/C
Issuer (not later than 3 Business Days following the Parent Borrower's receipt
of documents from such L/C Issuer) of any non-compliance with the Parent
Borrower's instructions and of any discrepancy in any document under any
presentment or other irregularity. The Borrowers are responsible for the final
text of the Letter of Credit as issued by an L/C Issuer, irrespective of any
assistance such L/C Issuer may provide such as drafting or recommending text or
by such L/C Issuer's use or refusal to use text submitted by the Parent
Borrower. The Borrowers understand that the final form of any Letter of Credit
may be subject to such revisions and changes to the Letter of Credit language
consistent with any applicable L/C Issuer's customary practices for letter of
credit issuance as are deemed necessary or appropriate by such L/C Issuer, and
Borrowers hereby consent to such revisions and changes that are not materially
different from the final text of the Letter of Credit approved by the Borrowers.
The Borrowers are solely responsible for the suitability of the Letter of Credit
for the applicable Borrower's purposes. If the Parent Borrower requests that any
L/C Issuer issue a Letter of Credit for an Affiliate (including any Guarantor)
or unaffiliated third party (each an "Account Party"), (i) such Account Party
shall have no rights against the applicable L/C Issuer; (ii) the Parent Borrower
shall be responsible for the application for such Letter of Credit and the
Borrowers shall have the obligations of such Letter of Credit for such Account
Party under this Agreement; and (iii) communications (including notices) related
to the applicable Letter of Credit shall be between the applicable L/C Issuer
and the Parent Borrower (and not between the L/C Issuer and the Account Party).
The Borrowers understand and agree that, unless otherwise agreed by the Parent
Borrower and the applicable L/C Issuer, no L/C Issuer shall be required to
extend the expiration date of any Letter of Credit for any reason. With respect
to any Letter of Credit containing an "automatic amendment" to extend the
expiration date of such Letter of Credit, the applicable L/C Issuer, in its sole
and absolute discretion, may give notice of nonrenewal of such Letter of Credit
and, if the Parent Borrower does not at any time want the then current
expiration date of such Letter of Credit to be extended, the Parent Borrower
shall so notify the Administrative Agent and the applicable L/C Issuer at least
15 calendar days (or such shorter period agreed to by the applicable L/C Issuer)
before the applicable L/C Issuer is required to notify the beneficiary of such
Letter of Credit or any advising bank of such non-extension pursuant to the
terms of such Letter of Credit.
(i)    Each Borrower's reimbursement and payment obligations under this
Section 2.03 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances, including:


-70-

--------------------------------------------------------------------------------





(i)    any lack of validity, enforceability or legal effect of any Letter of
Credit, any Issuer Document, this Agreement or any Loan Document, or any term or
provision therein or herein;
(ii)    payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
(iii)    any L/C Issuer or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;
(iv)    any L/C Issuer or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;
(v)    the existence of any claim, set-off, defense or other right that any Loan
Party or any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, any L/C Issuer or any other
Person;
(vi)    any L/C Issuer or any correspondent honoring a drawing upon receipt of
an electronic presentation under a Letter of Credit requiring the same,
regardless of whether the original Drawing Documents arrive at such L/C Issuer's
counters or are different from the electronic presentation;
(vii)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.03(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Loan Party or any of its Subsidiaries' reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against any L/C Issuer, the beneficiary or any
other Person; or
(viii)    the fact that any Default or Event of Default shall have occurred and
be continuing;
provided that subject to Sections 2.03(f) and (g) above, the foregoing shall not
release any L/C Issuer from such liability to the Loan Parties and their
Subsidiaries as may be determined in a final, non-appealable judgment of a court
of competent jurisdiction against such L/C Issuer following reimbursement or
payment of the obligations and liabilities, including reimbursement and other
payment obligations, of the applicable Borrower to such L/C Issuer arising
under, or in connection with, this Section 2.03 or any Letter of Credit.
(j)    The Borrowers shall pay to the Administrative Agent for the account of
L/C Issuer as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that


-71-

--------------------------------------------------------------------------------





any charging of such fees, commissions, and charges to the Loan Account pursuant
to the provisions of Section 2.12 shall be deemed to constitute a demand for
payment thereof for the purposes of this Section 2.03(j)): (i) on the last
Business Day of each March, June, September and December, a fronting fee which
shall be imposed by L/C Issuer equal to 0.125% per annum times the average
amount of the Letter of Credit Usage attributable to Letters of Credit issued by
such L/C Issuer during the immediately preceding quarter, plus (ii) promptly
upon demand, any and all other customary commissions, fees and charges then in
effect imposed by, and any and all expenses incurred by, such L/C Issuer, or by
any adviser, confirming institution or entity or other nominated person,
relating to such Letters of Credit, at the time of issuance of any such Letter
of Credit and upon the occurrence of any other activity with respect to any such
Letter of Credit (including transfers, assignments of proceeds, amendments,
drawings, renewals or cancellations).
(k)    Each Letter of Credit shall expire not later than the date that is 12
months after the date of the issuance of such Letter of Credit; provided that
any standby Letter of Credit may provide for the automatic extension thereof for
any number of additional periods each of up to one year in duration; provided
further that with respect to any Letter of Credit which extends beyond the
Maturity Date, it shall be Cash Collateralized on or before the Letter of Credit
Expiration Date.
(l)    If (i) any Event of Default shall occur and be continuing or (ii) an
Overadvance has occurred, then on the Business Day following the date when the
Parent Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Obligations has been accelerated, Lenders
with Letter of Credit Exposure representing greater than 50% of the total Letter
of Credit Exposure) demanding Cash Collateralization pursuant to this Section
2.03(l) upon such demand, the Borrowers shall provide Cash Collateral with
respect to the then existing Letter of Credit Usage (in the case of the
preceding clause (ii), in an amount sufficient to eliminate such Overadvance).
If the Borrowers fail to provide Cash Collateral as required by this Section
2.03(l), the Lenders may (and, upon direction of the Administrative Agent,
shall) advance, as Revolving Credit Loans the amount of the cash collateral
required pursuant to the Cash Collateralize provision so that the then existing
Letter of Credit Usage is cash collateralized in accordance with the Cash
Collateralize provision (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 4.02 are satisfied).
(m)    Unless otherwise expressly agreed by the applicable L/C Issuer and the
Parent Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit and (ii) the rules of the UCP shall apply
to each commercial Letter of Credit.
(n)    Each L/C Issuer shall be deemed to have acted with due diligence and
reasonable care if such L/C Issuer's conduct is in accordance with Standard
Letter of Credit Practice or in accordance with this Agreement.
(o)    In the event of a direct conflict between the provisions of this
Section 2.03 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with


-72-

--------------------------------------------------------------------------------





each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.03 shall
control and govern.
(p)    If the Maturity Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Revolving Credit Commitments in respect of which
the Maturity Date shall not have occurred are then in effect, such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(e) or (k)) under (and ratably participated in by Lenders pursuant
to) the Revolving Credit Commitments in respect of such non‑terminating tranches
up to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit. Except to the extent of reallocations of participations pursuant to
clause (i) of the immediately preceding sentence, the occurrence of a Maturity
Date with respect to a given tranche of Revolving Credit Commitments shall have
no effect upon (and shall not diminish) the percentage participations of the
Lenders in any Letter of Credit issued before such Maturity Date.
(q)    The provisions of this Section 2.03 shall survive the termination of this
Agreement and the Obligations being Paid in Full with respect to any Letters of
Credit that remain outstanding.
(r)    At the Borrowers' cost and expense, the Borrowers shall execute and
deliver to the applicable L/C Issuer such additional certificates, instruments
or documents and take such additional actions as may be reasonably requested by
such L/C Issuer to enable such L/C Issuer to issue any Letter of Credit pursuant
to this Agreement and the related Issuer Document, to protect, exercise and/or
enforce such L/C Issuer's rights and interests under this Agreement or to give
effect to the terms and provisions of this Agreement or any Issuer Document. At
all times after the occurrence and during the continuance of an Event of
Default, each Borrower irrevocably appoints each L/C Issuer as its
attorney-in-fact and authorizes each such L/C Issuer, without notice to the
Borrowers, to take any action and to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers pursuant to this
Section 2.03(r) is limited solely to such actions related to the issuance,
confirmation or amendment of any Letter of Credit and to ancillary documents or
letters customary in the letter of credit business. This appointment is coupled
with an interest.
(s)    Any L/C Issuer may at any time give notice of its resignation to the
Administrative Agent, the Lenders, the other L/C Issuers and the Parent
Borrower; provided that, unless such resignation is in connection with a
permitted assignment of such L/C Issuer's rights and obligations under this
Agreement or due to a regulatory issue, notice must be delivered no less than
thirty (30) days in advance of such resignation and prior to the date of such
resignation, the applicable L/C Issuer shall have identified another Lender
reasonably acceptable to the Parent Borrower and


-73-

--------------------------------------------------------------------------------





the Administrative Agent that has agreed to act as a replacement L/C Issuer
hereunder with respect to such resigning L/C Issuer’s Individual Letter of
Credit Sublimit, and in connection therewith such resigning L/C Issuer (i) shall
not be required to issue any further Letters of Credit and (ii) shall maintain
all of its rights as L/C Issuer with respect to any Letters of Credit issued by
it prior to the date of such resignation so long as such Letters of Credit or
L/C Obligations remain outstanding and not otherwise Cash Collateralized in
accordance with the terms herein.

Section 2.04.    Notes. Any Lender may request that any portion of its
Commitments or the Loans made by it be evidenced by one or more Notes. In such
event, the Borrowers shall execute and deliver to such Lender the requested
Notes payable to such Lender. Thereafter, the portion of the Commitments and
Loans evidenced by such Notes and interest thereon shall at all times be
represented by such Notes.

Section 2.05.    Prepayments.
(a)    Optional. Each Borrower may, upon notice to the Administrative Agent, at
any time or from time to time, voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 12:00 p.m. (A) 3 Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans (other than
Extraordinary Advances or prepayments made by the Borrowers with respect to
estimated interest, fees and/or expenses due or to be due hereunder) shall be in
a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of the Revolving Credit Loans and
otherwise be in a form reasonably acceptable to the Administrative Agent. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice (other than a notice related solely to Extraordinary Advances prior
to the Settlement thereof), and of the amount of such Lender's Pro Rata Share of
such prepayment. If such notice is given by a Borrower, such Borrower (or
another Borrower on behalf of such Borrower) shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided that a notice of prepayment pursuant to this
Section 2.05(a) may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
or modified by such Borrower (by notice to the Administrative Agent on or prior
to the specified date of prepayment) if such condition is not satisfied. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.17, each prepayment of the outstanding
Revolving Credit Loans shall be applied to the Revolving Credit Loans of the
Lenders in accordance with their respective Pro Rata Shares, as applicable.


-74-

--------------------------------------------------------------------------------





(b)    Mandatory.
(i)    If, at any time, the Revolver Usage on such date exceeds the Line Cap
then in effect, then the Borrowers shall promptly, but in any event within 1
Business Day, prepay Obligations in an aggregate amount equal to the amount of
such excess.
(ii)    If the Parent Borrower or any other Domestic Loan Party:
(A)    Disposes of any ABL Priority Collateral, other than pursuant to clause
(B) below or Sections 7.05(b), (d), (e), (f), (g) and (h) (or receives proceeds
of any casualty insurance and condemnation awards with respect to ABL Priority
Collateral), the Parent Borrower shall prepay Loans equal to 100% of such Net
Cash Proceeds received therefrom within three Business Days after the date of
receipt thereof by the Parent Borrower or such Domestic Loan Party; provided
that in connection with any Disposition of a line of business of the Parent
Borrower permitted by Section 7.05 (other than Section 7.05(j)), neither the
Parent Borrower nor such Domestic Loan Party shall be obligated to make a
mandatory prepayment pursuant to this Section 2.05(b)(ii)(A) so long as (1) the
Payment Conditions are satisfied (calculated after delivery by the Parent
Borrower to the Administrative Agent of a Borrowing Base Certificate calculating
and certifying the Borrowing Base after giving pro forma effect to such
Disposition) and (2) the Parent Borrower shall have within three Business Days
after the date of receipt of such Net Cash Proceeds by the Parent Borrower or
such Domestic Loan Party used 100% of Net Cash Proceeds (or such lesser amount
as is required to pay the Term Loan Obligations and the Junior Term Loan
Obligations in full) with respect to such Disposition to prepay Term Loan
Obligations pursuant to the terms of the Term Loan Credit Agreement until the
Term Loan Obligations are paid in full, and thereafter to prepay Junior Term
Loan Obligations pursuant to the Junior Term Loan Credit Agreement until the
Junior Term Loan Obligations are paid in full; provided, further that to the
extent the Payment Conditions are not then satisfied, the amount of the
prepayment required to be made under this Section 2.05(b)(ii)(A) shall equal an
amount such that the Payment Conditions would be satisfied on a pro forma basis
after giving effect to such prepayment and to the other pro forma adjustments to
the Borrowing Base in connection with such Disposition, or
(B)     Disposes of any ABL Priority Collateral with respect to a Disposition
permitted by Section 7.05(j), the Parent Borrower shall (1) prepay Loans in an
aggregate amount equal to the amount of Net Cash Proceeds received therefrom
within three Business Days after the date of receipt thereof by the Parent
Borrower or such Loan Party and (2) promptly after delivery by the Parent
Borrower to the Administrative Agent of a Borrowing Base Certificate calculating
and certifying the Borrowing Base after giving pro forma effect to such
Disposition (which shall be no later than three Business Days after such
Disposition), prepay Term Loan Obligations pursuant to the terms of the Term
Loan Credit Agreement until the Term Loan Obligations are paid in full, and
thereafter prepay Junior Term Loan Obligations


-75-

--------------------------------------------------------------------------------





pursuant to the Junior Term Loan Credit Agreement until the Junior Term Loan
Obligations are paid in full, in an aggregate amount not to exceed the lesser of
(x) the Net Cash Proceeds of ABL Priority Collateral received from such
Disposition and (y) the amount of Loans that may be borrowed on such payment
date such that the Payment Conditions would be satisfied on a pro forma basis
after giving effect to such prepayment of Term Loan Obligations and/or Junior
Term Loan Obligations and to the other pro forma adjustments to the Borrowing
Base in connection with such Disposition.
(c)    Application of Prepayments.
(i)    All prepayments made pursuant to Section 2.05(b)(i), so long as no
Application Event has occurred and is continuing, shall be applied, first, to
prepay outstanding Extraordinary Advances, second, to prepay outstanding Swing
Loans, third, to prepay Standard Revolving Credit Loans, fourth, to prepay FILO
Revolving Credit Loans, fifth, to Cash Collateralize outstanding Standard Letter
of Credit Usage and sixth, to Cash Collateralize outstanding FILO Letter of
Credit Usage.
(ii)    All prepayments made pursuant to Section 2.05(b)(ii), so long as no
Application Event has occurred and is continuing, shall be applied, first, to
prepay outstanding Extraordinary Advances, second, to prepay outstanding Swing
Loans, third, to prepay Standard Revolving Credit Loans, and fourth, to prepay
FILO Revolving Credit Loans.

Section 2.06.    Termination or Reduction of Commitments.
(a)    Optional. The Parent Borrower may, upon notice to the Administrative
Agent, terminate the unused portions of the Letter of Credit Sublimit or the
unused Commitments, or from time to time permanently reduce the unused portions
of the Letter of Credit Sublimit or the unused Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
12:00 p.m. 3 Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Parent Borrower
shall not terminate or reduce the Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the sum of (A) the Revolver Usage
plus (B) the principal amount of all Revolving Credit Loans not yet made as to
which a request has been given by the Parent Borrower under Section 2.02, plus
(C) the amount of all Letters of Credit not yet issued as to which a request has
been given by the Parent Borrower pursuant to Section 2.03 would exceed the Line
Cap, (iv) to the extent practicable, each partial reduction in the Letter of
Credit Sublimit shall be allocated ratably among the L/C Issuers in accordance
with their respective Individual Letter of Credit Sublimits and (v) each partial
reduction of Commitments shall be pro rata among the Revolving Loan Commitments
and the FILO Revolving Credit Commitments. Each notice delivered by the Parent
Borrower pursuant to this Section 2.06(a) shall be irrevocable; provided that a
notice of termination or reduction of the Commitments pursuant to this
Section 2.06(a) may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
or modified by the Parent


-76-

--------------------------------------------------------------------------------





Borrower (by notice to the Administrative Agent on or prior to the specified
date of termination or reduction) if such condition is not satisfied.
(b)    Mandatory. If after giving effect to any reduction or termination of
unused Commitments under this Section 2.06, the Letter of Credit Sublimit
exceeds the amount of the aggregate Commitments, the Letter of Credit Sublimit
shall be automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the unused Commitments under this
Section 2.06. Upon any reduction of unused Commitments, the Commitment of each
Lender shall be reduced by such Lender's Pro Rata Share of the amount by which
the FILO Revolving Credit Commitments and/or the Revolving Credit Commitments,
as applicable, are reduced. All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

Section 2.07.    Repayment of Loans. The Borrowers shall repay to the
Administrative Agent for the ratable account of itself and the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Credit Loans
(including Swing Loans and Extraordinary Advances) outstanding on such date.

Section 2.08.    Interest.
(a)    Subject to the provisions of Section 2.08(b) all Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account after the
due date for such Obligations shall bear interest as follows, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for Standard Revolving
Credit Loans or FILO Revolving Credit Loans, as applicable, (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Standard Revolving Credit Loans or FILO Revolving Credit
Loans, as applicable, (iii) otherwise, each other Obligation under the Loan
Documents (except for undrawn Letters of Credit) shall bear interest on the
outstanding amount thereof from the date such Obligation is due at a rate per
annum equal to the Base Rate plus the Applicable Rate for Standard Revolving
Credit Loans.
(b)    (1) At any time when a Specified Event of Default shall have occurred and
be continuing, upon the election of the Required Lenders or the Administrative
Agent, the Borrowers shall pay interest on Obligations (other than Bank Product
Obligations) hereunder at a rate per annum equal to (A) in the case of principal
of any Revolving Credit Loan, 2.00% per annum plus the Applicable Rate otherwise
applicable to such Revolving Credit Loan, (B) in the case of Letter of Credit
Fees, 2.00% per annum plus the applicable Letter of Credit Fee or (C) in the
case of any other amount, 2.00% per annum plus the interest rate applicable to
Base Rate Loans as provided in Section 2.08(a) at such time.


-77-

--------------------------------------------------------------------------------





(i)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Revolving Credit Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law. Interest on each
Extraordinary Advance shall be due and payable on demand. All Letter of Credit
Fees payable hereunder, and all fronting fees and all commissions, other fees,
charges and expenses provided for in Section 2.03(j) shall be due and payable,
in arrears, on the first Business Day of each quarter. The Borrowers hereby
authorize the Administrative Agent, from time to time without prior notice to
the Borrowers, to charge to the Loan Account to the extent not received by 1:00
p.m. on the applicable due date (A) on each Interest Payment Date, all interest
accrued during such quarter on the Revolving Credit Loans hereunder, (B) on the
first Business Day of each quarter, all Letter of Credit Fees accrued or
chargeable hereunder during the immediately preceding quarter, (C) on the day
becoming due and payable, all fees and costs provided for in Section 2.09(a)(i),
(D) on the first calendar day of each quarter, the Unused Line Fee accrued
during the prior quarter pursuant to Section 2.09(a)(ii), (E) on the day
becoming due and payable, all other Lender Group Expenses payable pursuant to
Section 10.04(a), and (F) on the day becoming due and payable all other fees and
payment obligations payable under any Loan Document.

Section 2.09.    Fees.
(a)    In addition to certain fees described in Section 2.03(j):
(i)    Administrative Agent Fees. The Borrowers shall pay to the Administrative
Agent, as and when due and payable under the terms of the Fee Letter, the fees
set forth in the Fee Letter.
(ii)    Unused Line Fee. The Borrowers shall pay to the Administrative Agent,
for the account of each Lender in accordance with such Lender's Pro Rata Share
of the FILO Revolving Credit Commitments and the Revolving Credit Commitments,
an unused line fee (each, an "Unused Line Fee") in an amount equal to (A) 0.25%
per annum times (x) the aggregate amount of the FILO Revolving Credit
Commitments less (y) the average Revolver Usage in respect of such Commitments
during the preceding fiscal quarter, and (B) 0.25% per annum times (x) the
aggregate amount of the Revolving Credit Commitments less (y) the average
Revolver Usage in respect of such Commitments during the preceding fiscal
quarter, in each case, subject to adjustment as provided in Section 2.17, which
Unused Line Fee shall be due and payable, in arrears, on the first calendar day
of each quarter.
(iii)    Letter of Credit Fee. The Borrowers shall pay to the Administrative
Agent for the account of each Lender in accordance with such Lender's Pro Rata
Share of the Revolving Credit Commitments or the FILO Revolving Credit
Commitments, a Letter of Credit fee (the "Letter of Credit Fee") (which fee
shall be in addition to the fronting fees and commissions and other fees,
charges and expenses set forth in Section 2.03(j)) that shall accrue at a per
annum rate equal to (A)(1) the Applicable Rate for Eurodollar Rate Loans


-78-

--------------------------------------------------------------------------------





(FILO) times (2) the average amount of the FILO Letter of Credit Usage during
the immediately preceding quarter and/or (B)(1) the Applicable Rate for
Eurodollar Rate Loans times (2) the average amount of the Standard Letter of
Credit Usage, which Letter of Credit Fee shall be due and payable, in arrears,
on the first Business Day of each quarter.
(iv)    Field Examination and Other Fees. The Borrowers shall pay to the
Administrative Agent field examination, appraisal and valuation fees and
charges, as and when incurred or chargeable, as follows (A) a fee of $1,000 per
day, per examiner, plus reasonable and documented out-of-pocket expenses
(including travel, meals and lodging), in each case for each field examination
of any Loan Party or its Subsidiaries performed by personnel employed by the
Administrative Agent and (B) the actual fees and charges paid or incurred by the
Administrative Agent plus reasonable and documented out-of-pocket expenses if
the Administrative Agent elects to employ the services of one or more third
Persons to appraise the Collateral, or any portion thereof.
(b)    Other Fees. The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times separately agreed upon by the Borrowers and such Arranger or the
Administrative Agent, as applicable.

Section 2.10.    Computation of Interest and Fees. Unless otherwise indicated in
the applicable Loan Document, all computations of interest and fees chargeable
under the Loan Documents shall be made on the basis of a year of 360 days (or a
365- or 366-day year, as the case may be, solely in the case of Base Rate Loans
based on clause (c) of the definition of "Base Rate") and calculated based on
the number of actual days elapsed. In the event the Base Rate is changed from
time to time hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate. Each determination by the Administrative Agent
of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

Section 2.11.    Evidence of Indebtedness; Maintenance of Loan Account.
(a)    The Administrative Agent shall maintain an account on its books in the
name of the Borrowers (the "Loan Account") on which the Borrowers will be
charged with all Revolving Credit Loans (including Extraordinary Advances and
Swing Loans) made by the Administrative Agent, the Swing Lender or the Lenders
to the Borrowers or for the Borrowers' account, the Letters of Credit issued or
arranged by any L/C Issuer for the Borrowers' account, and with all other
payment obligations hereunder or under the other Loan Documents as and when due
and payable, including accrued interest and fees, and, to the extent unpaid
after the due date therefor, expenses (including Lender Group Expenses). In
accordance with Section 2.12(a), the Loan Account will be credited with all
payments with respect to the foregoing received by the Administrative Agent from
the Borrowers or for the Borrowers' account. The Administrative Agent shall make
available to the Borrowers monthly statements regarding the Loan Account,
including the principal amount of the Revolving Credit Loans, interest accrued
hereunder, fees accrued or charged hereunder or under the other Loan Documents.
The Loan Account and the accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the applicable Borrower and the
interest and payments


-79-

--------------------------------------------------------------------------------





thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the Loan Account
in respect of such matters, the Loan Account shall control in the absence of
manifest error.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit, Swing Loans and Extraordinary
Advances. In the event of any conflict between the Loan Account and the accounts
and records of any Lender in respect of such matters, the Loan Account shall
control in the absence of manifest error.
(c)    Entries made in good faith by the Administrative Agent in the Loan
Account or the Register pursuant to Section 2.11(a), and by each Lender in its
account or accounts pursuant to Section 2.11(b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register or Loan Account, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or Loan Account or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrowers under this Agreement and the other Loan Documents.
(d)    All amounts (including interest, fees, costs, expenses, Lender Group
Expenses, or other amounts payable hereunder or under any other Loan Document)
charged to the Loan Account shall thereafter constitute Revolving Credit Loans
hereunder, shall constitute Obligations hereunder, and shall initially accrue
interest at the rate then applicable to Revolving Credit Loans that are Base
Rate Loans (unless and until converted into Eurodollar Rate Loans in accordance
with the terms of this Agreement).

Section 2.12.    Payments Generally.
(a)    All payments to be made by any Borrower shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by any
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, to the Administrative
Agent's Account in Dollars and in immediately available funds not later than
1:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender's Lending Office. All payments received by the Administrative Agent
after 1:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.
(b)    If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, however, that,


-80-

--------------------------------------------------------------------------------





if such extension would cause payment of interest on or principal of Eurodollar
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.
(c)    Unless the applicable Borrower or any Lender has notified the
Administrative Agent, prior to the date any payment is required to be made by it
to the Administrative Agent hereunder, that the applicable Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the applicable Borrower or such Lender, as the case may be, has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then:
(i)    if the applicable Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the applicable
Borrower to the date such amount is recovered by the Administrative Agent (the
"Compensation Period") at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender's Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent's demand therefor, the Administrative
Agent may make a demand therefor upon the applicable Borrower, and the
applicable Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing. Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights, which the Administrative Agent or the
applicable Borrower may have against any Lender as a result of any default by
such Lender hereunder.
A notice of the Administrative Agent to any Lender or the applicable Borrower
with respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.


-81-

--------------------------------------------------------------------------------





(d)    If any Lender makes available to the Administrative Agent funds for any
Revolving Credit Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
applicable Borrower by the Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(e)    The obligations of the Lenders hereunder to make Revolving Credit Loans
and to fund participations in Letters of Credit, Swing Loans and Extraordinary
Advances and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Revolving Credit Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Credit Loan, to purchase
its participation or to make its payment under Section 10.04(c).
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Revolving Credit Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Revolving Credit Loan in any particular place or manner.
(g)    Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or, in the case of a Lender,
under the Note held by such Lender, to charge from time to time against any or
all of such Borrower's accounts with such Lender any amount so due.
(h)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender's Pro Rata Share of Revolving Credit Loans in
repayment or prepayment of such of the outstanding Loans or other Obligations
then owing to such Lender.

Section 2.13.    Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Revolving Credit
Loans made by it, or the participations in Letter of Credit Usage, Swing Loans
or Extraordinary Advances held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact
and (b) purchase from the other Lenders such participations in the Revolving
Credit Loans made by them and/or such subparticipations in the participations in
Letter of Credit Usage, Swing Loans or Extraordinary


-82-

--------------------------------------------------------------------------------





Advances held by them, as the case may be, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Revolving
Credit Loans or such participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender's ratable share (according to the proportion of (i) the amount of such
paying Lender's required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.08) with respect to such participation as fully as if such Lender
were the direct creditor of the applicable Borrower in the amount of such
participation; provided further that, so long as the Obligations under the Loan
Documents shall not have been accelerated, any excess payment received by any
Lender shall be shared on a pro rata basis only with other Lenders. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.
The provisions of this Section 2.13 shall not be construed to apply to (x) the
application of cash collateral held in connection with Letter of Credit Exposure
that has been Cash Collateralized or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Credit Loans or subparticipations in Letter of Credit Usage, Swing
Loans or Extraordinary Advances to any assignee or participant, other than an
assignment to any Borrower or any Affiliate thereof (as to which the provisions
of this Section 2.13 shall apply).

Section 2.14.    Increase in Revolving Commitments.
(a)    So long as no Default has occurred and is continuing and no Default would
result therefrom, upon notice to the Administrative Agent, the Parent Borrower
may from time to time request an increase in the Revolving Credit Commitments on
the same terms as the existing Revolving Credit Commitments (each request for an
increase in Revolving Credit Commitments being a "Revolving Credit Commitment
Increase"); provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000 (unless the Administrative Agent otherwise agrees)
and (ii) the aggregate amount of Revolving Credit Commitment Increases effected
from time to time after the Closing Date shall not exceed the sum of
(x) $150,000,000 and (y) the amount of any reductions in the Maximum FILO Amount
since the Closing Date. The Parent Borrower may request additional Revolving
Credit Commitments from existing Lenders or Additional Lenders


-83-

--------------------------------------------------------------------------------





and upon execution of a customary joinder agreement, such Additional Lenders
shall become Lenders hereunder. Schedule 1.01(f) hereto shall be modified
accordingly for all such new Revolving Credit Commitments. No Lender shall be
obligated to provide any new Revolving Credit Commitments unless it so agrees
and the Borrowers shall not be obligated to offer any existing Lender the
opportunity to provide any Revolving Credit Commitment Increase.
(b)    If the Revolving Credit Commitments are increased in accordance with this
Section 2.14, the Administrative Agent and the Parent Borrower shall determine
the effective date (the "Increase Effective Date") and the final allocation of
such increase. The Administrative Agent shall promptly notify the Parent
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date. As a condition precedent to such increase, the Parent
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Increase Effective Date signed by a Responsible Officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) in the case of the
Borrowers, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.14, the representations and warranties contained
in Section 5.05(a) shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01(a)); provided that, to the extent such
representations and warranties are qualified with "materiality" or "Material
Adverse Effect" or similar terms, such representations and warranties shall be
true and correct in all respects, and (B) no Default exists.
(c)    On each Increase Effective Date, (i) the Borrowers shall be deemed to
have repaid the Revolving Credit Loans outstanding on such Increase Effective
Date immediately prior to the effectiveness of such Revolving Credit Commitment
Increase (the "Existing Revolving Borrowings"), (ii) each existing Lender
increasing its Revolving Credit Commitments shall pay to the Administrative
Agent in same day funds an amount equal to the difference between (A) the
product of (1) such Lender's Pro Rata Share (calculated after giving effect to
the effectiveness of such Revolving Credit Commitment Increase) multiplied by
(2) the aggregate amount of the Resulting Revolving Borrowings (as hereinafter
defined) and (B) the product of (1) such Lender's Pro Rata Share (calculated
without giving effect to the effectiveness of such Revolving Credit Commitment
Increase) multiplied by (2) the aggregate amount of the Existing Revolving
Borrowings, (iii) each Additional Lender shall pay to the Administrative Agent
in same day funds an amount equal to the product of (A) such Lender's Pro Rata
Share (calculated after giving effect to the effectiveness of such Revolving
Credit Commitment Increase) multiplied by (B) the aggregate amount of the
Resulting Revolving Borrowings, (iv) after the Administrative Agent receives the
funds specified in clauses (ii) and (iii) above, the Administrative Agent shall
pay to each Lender the portion of such funds that is equal to the difference
between (A) the product of (1) such Lender's Pro Rata Share (calculated without
giving effect to the effectiveness of such Revolving Credit Commitment Increase)
multiplied by (2) the aggregate amount of the Existing Revolving Borrowings, and
(B) the product of (1) such Lender's Pro Rata Share (calculated after giving
effect to the effectiveness of such Revolving Credit Commitment Increase)
multiplied by (2) the aggregate


-84-

--------------------------------------------------------------------------------





amount of the Resulting Revolving Borrowings, (v) after the effectiveness of
such Revolving Credit Commitment Increase, each Borrower shall be deemed to have
made new Borrowings (the "Resulting Revolving Borrowings") in an aggregate
amount equal to the aggregate amount of such Borrower's Existing Revolving
Borrowings and of the Types and for the Interest Periods specified in a
Committed Loan Notice delivered by such Borrower to the Administrative Agent in
accordance with Section 2.02 (and each Borrower shall deliver such Committed
Loan Notice), (vi) each Lender shall be deemed to hold its Pro Rata Share of
each Resulting Revolving Borrowing (calculated after giving effect to the
effectiveness of such Revolving Commitment Increase) and (vii) each Borrower
shall pay each Lender any and all accrued but unpaid interest on its Loans
comprising the Existing Revolving Borrowings of such Borrower. The deemed
payments of the Existing Revolving Borrowings made pursuant to clause (i) above
shall be subject to compensation by the applicable Borrower pursuant to the
provisions of Section 3.05 if the date of the effectiveness of such Revolving
Credit Commitment Increase occurs other than on the last day of the Interest
Period relating thereto. Upon each Revolving Credit Commitment Increase pursuant
to this Section 2.14, each Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
Additional Lender and each existing Lender increasing its Revolving Credit
Commitments, and each such Additional Lender and each such existing Lender
increasing its Revolving Credit Commitments will automatically and without
further act be deemed to have assumed, a portion of such Lender's Letter of
Credit Exposure and participations in outstanding Swing Loans and Extraordinary
Advances such that, after giving effect to such Revolving Credit Commitment
Increase and each such deemed assignment and acceptance of such participations,
the percentage of the aggregate outstanding participations hereunder in Letter
of Credit Exposure and participations in outstanding Swing Loans and
Extraordinary Advances, in each case held by each Lender (including each such
Additional Lender) will equal such Lender's Pro Rata Share.
(d)    This Section 2.14 shall supersede any provisions in Section 2.13 and
Section 10.01 to the contrary.

Section 2.15.    [Reserved].

Section 2.16.    [Reserved].

Section 2.17.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of "Required Lenders",
"Supermajority Lenders" and in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent under this Agreement for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or


-85-

--------------------------------------------------------------------------------





otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder (including, for the avoidance of doubt, amounts
owing in respect of any Extraordinary Advance); second, to the Swing Lender to
the extent of any Swing Loans that were made by the Swing Lender and that were
required to be, but were not, paid by the Defaulting Lender; third, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to an
L/C Issuer hereunder; fourth, if so determined by the Administrative Agent or
requested by an L/C Issuer, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; fifth, as the Parent Borrower may request (so long as no Default
exists), to the funding of any Revolving Credit Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; sixth, if so determined by
the Administrative Agent and the Parent Borrower, to be held in a non‑interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Revolving Credit Loans under this Agreement; seventh,
to the payment of any amounts owing to the Lenders and the L/C Issuers as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or an L/C Issuer against that Defaulting Lender as a result of that
Defaulting Lender's breach of its obligations under this Agreement; eighth, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender's breach of its
obligations under this Agreement; and ninth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, or such Loans
are Extraordinary Advances, such payment shall be applied solely to pay the
Revolving Credit Loans of, and L/C Borrowings and participation obligations with
respect to Extraordinary Advances owed to, all non‑Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Revolving Credit Loans
of, or L/C Borrowings or participations with respect to Extraordinary Advances
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any Unused Line Fee pursuant to Section 2.09(a)(ii) for any period
during which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.09(a)(iii).


-86-

--------------------------------------------------------------------------------





(iv)    Reallocation of Pro Rata Shares. During any period in which there is a
Defaulting Lender, for purposes of computing the amount of the obligation of
each non‑Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit pursuant to Section 2.03, Swing Loans pursuant to Section
2.02(a)(ii) or Extraordinary Advances pursuant to Section 2.02(f), the Pro Rata
Share of each non‑Defaulting Lender shall be computed without giving effect to
the Commitments of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default exists; and (ii) the aggregate
obligation of each non‑Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit, Swing Loans and Extraordinary Advances
shall not exceed the positive difference, if any, of (x) the Commitments of that
non‑Defaulting Lender minus (y) the aggregate Revolver Usage allocable to that
Lender. If the reallocation described in this Section 2.17(a)(iv) cannot, or can
only partially, be effected, the Borrowers shall, without prejudice to any right
or remedy available to them hereunder or under Law, (A) first, prepay
Extraordinary Advances in an amount equal to the Extraordinary Advance Fronting
Exposure, (B) second, prepay Swing Loans in an amount equal to the Swing
Lender's Swing Loan Fronting Exposure and (C) third, Cash Collateralize the L/C
Issuers' Fronting Exposure. Subject to Section 10.22, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender's increased exposure following such reallocation.
(b)    Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent,
the Swing Lender and the L/C Issuers agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Credit Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Letters of Credit, Swing Loans
and Extraordinary Advances to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender's having been a Defaulting Lender.

Section 2.18.    Extension of Maturity Date.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an "Extension Offer") made from time to time by the
Parent Borrower to all Lenders with Revolving Credit Commitments with a like
Maturity Date, in each case on a pro rata basis (based on the Revolving Credit
Commitments with the same Maturity Date), the Parent


-87-

--------------------------------------------------------------------------------





Borrower may from time to time extend the Maturity Date of any Revolving Credit
Commitments and otherwise modify the terms of such Revolving Credit Commitments
pursuant to the terms of the relevant Extension Offer (including by increasing
or decreasing the interest rate or fees payable in respect of such Revolving
Credit Commitments (and related outstandings)) (each, an "Extension", and each
group of Revolving Credit Commitments, as so extended, as well as the original
Revolving Credit Commitments (not so extended), being a "tranche"; any Extended
Revolving Credit Commitments shall constitute a separate tranche of Revolving
Credit Commitments from the tranche of Revolving Credit Commitments from which
they were converted), so long as the following terms are satisfied: (i) no
Default or Event of Default shall have occurred and be continuing or caused
thereby at the time the offering document in respect of an Extension Offer is
delivered to the Lenders and the representations and warranties contained in
Article V and the other Loan Documents shall be true and correct in all material
respects on and as of the time the offering document in respect of an Extension
Offer is delivered to the Lenders, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.18, the representations and
warranties contained in Section 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Section 6.01(a) and (b),
respectively; provided that, to the extent such representations and warranties
are qualified with "materiality" or "Material Adverse Effect" or similar terms,
such representations and warranties shall be true and correct in all respects,
(ii) except as to interest rates, fees and final maturity, the Revolving Credit
Commitment of any Lender (an "Extending Lender") extended pursuant to an
Extension (an "Extended Revolving Credit Commitment"), and the related
outstandings, shall be a Revolving Credit Commitment (or related outstandings,
as the case may be) with the same terms as the original Revolving Credit
Commitments (and related outstandings), including the terms of the Intercreditor
Agreement; provided that (x) subject, in the case of Letters of Credit, to the
provisions of Section 2.03(p) to the extent dealing with Swing Loans and Letters
of Credit that mature or expire after a Maturity Date when there exist Extended
Revolving Credit Commitments with a longer Maturity Date, all Letters of Credit,
Swing Loans and Extraordinary Advances shall be participated in on a pro rata
basis by all Lenders with Revolving Credit Commitments in accordance with their
Pro Rata Share of the Revolving Credit Facility (and except as provided in
Section 2.03(p), without giving effect to changes thereto on an earlier Maturity
Date with respect to Letters of Credit, Swing Loans or Extraordinary Advances
theretofore incurred or issued) and all borrowings under Revolving Credit
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (B) repayments required upon
the Maturity Date of the non‑extending Revolving Credit Commitments) and (y) at
no time shall there be Revolving Credit Commitments hereunder (including
Extended Revolving Credit Commitments and any original Revolving Credit
Commitments) that have more than three different Maturity Dates (unless the
Administrative Agent otherwise agrees), (iii) if the aggregate principal amount
of Revolving Credit Commitments, in respect of which the Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Revolving Credit Commitments offered to be extended by the
Parent Borrower pursuant to such Extension Offer, then the Revolving Credit
Loans of such Lenders shall be extended ratably up to such maximum amount based
on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer
and (iv) all documentation in


-88-

--------------------------------------------------------------------------------





respect of such Extension shall be consistent with the foregoing. For the
avoidance of doubt, no Lender shall be required to participate in any Extension,
any Lender that fails to consent to an Extension Offer shall be deemed to have
declined such Extension Offer and the Revolving Credit Loans and Commitments of
any non-participating Lenders shall mature (and the Commitments terminate) on
the applicable Maturity Date.
(b)    With respect to all Extensions consummated by the Parent Borrower
pursuant to this Section 2.18, (i) such Extensions shall not constitute
voluntary payments or prepayments for purposes of Section 2.05 and (ii) each
Extension Offer shall be in a minimum amount of $50,000,000 aggregate principal
amount of Revolving Credit Commitments of any or all applicable tranches to be
extended (unless (x) otherwise agreed to by the Administrative Agent in its sole
discretion or (y) the Extension Offer is made to extend Revolving Credit
Commitments to the same Maturity Date as a prior Extension Offer). The
Administrative Agent and the Lenders hereby consent to the Extensions and the
other transactions contemplated by this Section 2.18 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Revolving Credit Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including Sections 2.05 and 2.13) or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.18; provided that, for the avoidance of doubt,
such consent shall not be deemed to be an acceptance of any particular Extension
Offer by the Administrative Agent or any Lender.
(c)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrowers (and without the consent of any other Person) as may be necessary in
order to establish new tranches or sub‑tranches in respect of Revolving Credit
Commitments so extended and such amendments as may be necessary or appropriate
in the reasonable opinion of the Administrative Agent and the Parent Borrower in
connection with the establishment of such new tranches or sub‑tranches, in each
case on terms consistent with this Section 2.18. Notwithstanding the foregoing,
the Administrative Agent shall have the right (but not the obligation) to seek
the advice or concurrence of the Required Lenders with respect to the manner in
which the amendments contemplated by this Section 2.18(c) are drafted and
implemented and, if the Administrative Agent seeks such advice or concurrence,
it shall be permitted to enter into such amendments with the Borrowers in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrowers unless and until it shall have received such advice or concurrence, it
being understood that this provision relates solely to the manner of
implementation; provided, however, that whether or not there has been a request
by the Administrative Agent for any such advice or concurrence, all such
amendments entered into with the Borrowers by the Administrative Agent hereunder
shall be binding and conclusive on the Lenders. Without limiting the foregoing,
in connection with any Extensions the Loan Parties party thereto shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest Maturity Date so that
such maturity date is extended to the then latest Maturity Date (or such later
date as may be advised by local counsel to the Administrative Agent).


-89-

--------------------------------------------------------------------------------





(d)    In connection with any Extension, the Parent Borrower shall provide the
Administrative Agent at least 10 Business Days' (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.18.

Section 2.19.    Cash Dominion. Upon the commencement and during the continuance
of a Cash Dominion Period, all amounts in the Collection Accounts of each
Domestic Loan Party (net of any customary minimum balance as may be required to
be maintained in such Collection Account by the depositary bank or as otherwise
agreed by the Parent Borrower and the Administrative Agent) shall be remitted
daily to the Administrative Agent's Account and the Administrative Agent shall,
so long as no Application Event has occurred and is continuing, apply the
amounts so received, first, to prepay outstanding Extraordinary Advances,
second, to prepay outstanding Swing Loans, third, to prepay Standard Revolving
Credit Loans, fourth, to Cash Collateralize outstanding Standard Letter of
Credit Usage, fifth, to prepay FILO Revolving Credit Loans, and sixth, to Cash
Collateralize outstanding FILO Letter of Credit Usage and, thereafter the
Administrative Agent shall remit the remaining funds, if any, to the applicable
Loan Party or such other Person entitled thereto under applicable law.

ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01.    Taxes.
(a)    Any and all payments by the Loan Parties to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for Taxes, excluding, in the case of the
Administrative Agent and each Lender, (i) Taxes imposed on or measured by its
net income (however denominated) or gross income, or franchise Taxes, in each
case (A) imposed by the United States or by any jurisdiction (or, in either
case, any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or in
which the Administrative Agent or such Lender has a lending office or its
principal office or (B) that are Other Connection Taxes, (ii) branch profits
Taxes, and any similar Taxes, imposed by the United States or any other
jurisdiction in which any such lending office or principal executive office is
located or in which the Administrative Agent or such Lender, as the case may be,
is deemed to be doing business, (iii) in the case of a Lender, the amount of
U.S. Federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to applicable Law as in effect on the date on which (x) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Parent Borrower) or (y) such Lender changes its
lending office (other than a change made at the request of the Parent Borrower
under Section 3.06(c)), except in each case to the extent that, pursuant to this
Section 3.01(a), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iv) U.S. Taxes
attributable to a Lender's or the Administrative Agent's failure to comply with
Section 10.14(a) and (v) any U.S. Federal withholding Taxes imposed pursuant to


-90-

--------------------------------------------------------------------------------





FATCA (all such non‑excluded Taxes being hereinafter referred to as "Indemnified
Taxes" and all such excluded Taxes being hereinafter referred to as "Excluded
Taxes"). If any withholding agent shall be required by any applicable Laws to
deduct or withhold any Tax from or in respect of the payment of any sum payable
to the Administrative Agent or any Lender by or on account of any obligations of
the Loan Parties under any Loan Document, then (w) if such Tax is an Indemnified
Tax, the sum payable by the Loan Parties shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01(a)), the Administrative Agent or
such Lender, as applicable, receives an amount equal to the sum it would have
received had no such deductions been made, (x) such withholding agent shall be
entitled to make such deductions and withholdings, (y) such withholding agent
shall timely pay the full amount deducted or withheld to the relevant taxation
authority or other Governmental Authority in accordance with applicable Laws and
(z) within 30 days after the date of such payment to such Governmental
Authority, such withholding agent shall furnish to the Administrative Agent
(which shall forward the same to the applicable Lender) or to such Lender (as
the case may be) the original or a certified copy of a receipt evidencing
payment thereof to the extent such a receipt is issued therefor, or such other
written evidence of payment thereof that is reasonably satisfactory to the
Administrative Agent.
(b)    In addition, the Borrowers agree to pay any and all present or future
stamp, court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes or similar charges or levies that arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as "Other Taxes").
(c)    The Borrowers, on behalf of themselves and each of their Subsidiaries
that is a Loan Party agree to jointly and severally indemnify the Administrative
Agent and each Lender for the full amount of any Indemnified Taxes and Other
Taxes imposed on or with respect to any payment made by or on account of any
obligation of the Loan Parties under any Loan Document (including any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.01), in each case to the extent payable or
paid by the Administrative Agent or such Lender (or their Affiliates), as
applicable, and any reasonable expenses arising therefrom or with respect
thereto (including reasonable attorneys' and tax advisors' fees and expenses),
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Payment under this
Section 3.01(c) shall be made within 30 days after the date such Lender or the
Administrative Agent makes a demand therefor. A certificate setting forth the
amount of such payment delivered by a Lender or the Administrative Agent to the
Borrowers shall be conclusive absent the manifest error.
(d)    If any Lender or the Administrative Agent determines, in its sole
discretion exercised in good faith, that it has received a refund of Indemnified
Taxes or Other Taxes paid by the Loan Parties or for which the Loan Parties have
indemnified any Lender or the Administrative Agent, as the case may be, pursuant
to this Section 3.01 or the Security Agreement, then such Lender or the
Administrative Agent, as applicable, shall pay the amount of such refund, net of
any expenses incurred by, or any Indemnified Taxes or Other Taxes imposed on,
such Lender or the Administrative Agent, to the Borrowers within 30 days of the
receipt of such amount; provided that the Parent


-91-

--------------------------------------------------------------------------------





Borrower agrees, upon the request of such Lender or the Administrative Agent, to
promptly return the amount of such refund (or a portion thereof) to such Lender
or the Administrative Agent (together with the amount of any applicable
penalties, interest or other charges in respect thereof) if such Lender or the
Administrative Agent is required to repay such refund (or a portion thereof) to
the relevant Governmental Authority. Notwithstanding the foregoing, the
Borrowers shall not be entitled to review the tax records or financial
information of any Lender or the Administrative Agent. Notwithstanding anything
to the contrary in this Section 3.01(d), in no event will the Administrative
Agent or any Lender be required to pay any amount to the Loan Parties pursuant
to this Section 3.01(d) the payment of which would place the Administrative
Agent or such Lender (and their Affiliates) in a less favorable net after-Tax
position than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.
(e)    The Administrative Agent may withhold any Taxes required to be deducted
and withheld from any payment under any of the Loan Documents, including Taxes
for which the Borrowers are not required to pay additional amounts pursuant to
Section 3.01(a). Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrowers have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (ii) any Taxes attributable
to such Lender's failure to comply with the provisions of Section 10.06 relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 3.01(e). The obligations of the Lenders under this Section 3.01(e) shall
survive the termination of the Commitments, the repayment of all other
Obligations hereunder and the resignation of the Administrative Agent.
(f)    For the purposes of this Section 3.01, the term "Lender" shall include
any SPC.

Section 3.02.    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Revolving Credit Loans whose interest is determined by reference to the
Eurodollar Rate, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Parent Borrower through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended and (ii) if such notice
asserts the


-92-

--------------------------------------------------------------------------------





illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrowers that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

Section 3.03.    Inability to Determine Rates.
(a)    If the Administrative Agent or the Required Lenders determine that for
any reason (i) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (ii) that the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Revolving Credit Loan, or that
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, such component shall not be used in determining
the Base Rate, in each case until the Administrative Agent (in the case of
clause (ii) of the immediately preceding sentence, acting upon the instruction
of the Required Lenders) revokes such notice. Until receipt of such notice,
(A) any Committed Loan Notice that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Rate Loan shall be
ineffective, and such Borrowing shall be converted to or continued on the last
day of the Interest Period applicable thereto as a Base Rate Loan and (B) any
Committed Loan Notice for a Eurodollar Rate Loan shall be treated as a request
for a Base Rate Loan. Upon the receipt of such notice, the Borrowers may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans.


-93-

--------------------------------------------------------------------------------





(b)    Notwithstanding the foregoing, if the Administrative Agent has or the
Required Lenders have made the determination described in the preceding
paragraph because the supervisor for the administrator of the Eurodollar Rate or
a Governmental Authority having jurisdiction over the Administrative Agent or
any Lender has made a public statement identifying a specific date after which
the Eurodollar Rate shall no longer be used for determining interest rates for
loans and which specifies the new rate that would be used in lieu thereof, and
the Parent Borrower or the Administrative Agent shall so request, the
Administrative Agent and the Parent Borrower shall negotiate in good faith to
amend the definition of "Eurodollar Rate" and the other applicable provisions
(including any appropriate adjustment to the Applicable Rate) to preserve the
original intent thereof in light of such change (it being understood that
(i) if, at any time, any rate is below zero under such amended definition, such
rate shall be deemed to be zero at such time and (ii) any rate so amended will
be determined giving due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time); provided, that until so amended, such Loans will be handled as
otherwise provided pursuant to the terms of this Section 3.03. Notwithstanding
anything to the contrary in Section 10.01, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received within 5 Business Days
of the date notice of such amendment is provided to the Lenders, a written
notice from Required Lenders stating that such Required Lenders object to such
amendment.

Section 3.04.    Increased Cost; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
(ii)    subject the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (iii) through (v) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or such L/C Issuer of participating
in, issuing or maintaining any Letter of Credit or participating in or
maintaining Extraordinary Advances (or of maintaining its obligation to
participate in or to issue any Letter of Credit or


-94-

--------------------------------------------------------------------------------





Extraordinary Advances), or to reduce the amount of any sum received or
receivable by such Lender or such L/C Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or such L/C
Issuer, the Borrowers will pay to such Lender or such L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or such
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender's or such L/C Issuer's holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or such L/C Issuer's capital or on
the capital of such Lender's or such L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Revolving
Credit Loans made by, or participations in Letters of Credit, Swing Loans and
Extraordinary Advances held by, such Lender, or the Letters of Credit issued by
such L/C Issuer, to a level below that which such Lender or such L/C Issuer or
such Lender's or such L/C Issuer's holding company could have achieved but for
such Change in Law (taking into consideration such Lender's or such L/C Issuer's
policies and the policies of such Lender's or such L/C Issuer's holding company
with respect to capital adequacy or liquidity requirements), then from time to
time, upon request of such Lender or such L/C Issuer, the Borrowers will pay to
such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender's or
such L/C Issuer's holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of Section 3.04 and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender's or such L/C Issuer's
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 9 months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or such L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
9-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Revolving Credit
Loan by such Lender (as determined by such Lender in good faith, which


-95-

--------------------------------------------------------------------------------





determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Revolving Credit Loan; provided the
Borrowers shall have received at least 10 days' prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

Section 3.05.    Compensation for Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:
(i)    any continuation, conversion, payment or prepayment of any Revolving
Credit Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Revolving Credit Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or
(ii)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Revolving Credit Loan) to prepay, borrow, continue or convert
any Revolving Credit Loan other than a Base Rate Loan on the date or in the
amount notified by such Borrower (including any such failure arising as a result
of a revocation by such Borrower of any notice of prepayment, borrowing,
continuation or conversion); or
(iii)    any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by a Borrower
pursuant to Section 10.16;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such
Revolving Credit Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
(b)    For purposes of calculating amounts payable by the Borrowers to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Revolving Credit
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

Section 3.06.    Matters Applicable to all Requests for Compensation.
(a)    A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
(b)    If any Lender requests compensation under Section 3.04, or if the
Borrowers are required to pay any material amount of Indemnified Taxes, Other
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01,


-96-

--------------------------------------------------------------------------------





then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Revolving Credit Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or materially reduce amounts payable pursuant to
Sections 3.01 or 3.04, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender. The Borrowers agree to pay all
reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.
(c)    If any Lender requests compensation under Section 3.04, or if the
Borrowers are required to pay any Indemnified Taxes, Other Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, the relevant Lender has
declined to, or is unable to, designate a different lending office in accordance
with Section 3.06(b), then the Borrowers may replace such Lender in accordance
with Section 10.16 if such replacement would result in a reduction of such
compensation or Taxes.

Section 3.07.    Survival. All of the Borrowers' obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.

ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01.    Conditions to Closing Date. The obligations of (x) the Lenders
to make Revolving Credit Loans and (y) any L/C Issuer to issue Letters of Credit
or increase the stated amounts of Letters of Credit hereunder on the terms
provided hereunder are subject to the satisfaction or waiver, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:
(a)    the Administrative Agent's receipt from each of the Borrowers and the
Lenders of either (i) executed counterparts of this Agreement or (ii) evidence
satisfactory to the Administrative Agent (which may include a facsimile
transmission or other electronic transmission of a "pdf" copy of a signature by
such party of a counterpart hereof) that such party has signed a counterpart of
this Agreement;
(b)    the Administrative Agent's receipt of either (i) executed counterparts of
the Intercreditor Agreement by each party thereto or (ii) evidence satisfactory
to the Administrative Agent (which may include a facsimile transmission or other
electronic transmission of a "pdf" copy of a signature by such party of a
counterpart hereof) that such party has signed a counterpart of the
Intercreditor Agreement;
(c)    subject to Section 6.19 (it being understood that any document required
to be delivered pursuant to Section 6.19 shall not constitute a condition
precedent under this Section 4.01), the Administrative Agent's receipt of the
following documents each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of


-97-

--------------------------------------------------------------------------------





certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent:
(i)    either (A) executed counterparts of the Guaranty by each Loan Party or
(B) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission or other electronic transmission of a "pdf" copy of a
signature by such party of a counterpart hereof) that such party has signed a
counterpart of the Guaranty;
(ii)    a Note duly executed by the Borrowers in favor of each Lender requesting
a Note at least 3 Business Days prior to the Closing Date;
(iii)    a completed Borrowing Base Certificate;
(iv)    a security agreement, (together with each other security agreement and
security agreement supplement delivered pursuant to Section 6.12, in each case
as amended, the "Security Agreement"), duly executed by each Domestic Loan
Party, together with, to the extent not already delivered to the Administrative
Agent:
(A)    to the extent required under the applicable Security Documents and the
Intercreditor Agreement, certificates and instruments representing the Pledged
Equity and Pledged Debt referred to therein accompanied by undated stock powers
or instruments of transfer executed in blank;
(B)    proper Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem reasonably necessary or desirable in order to perfect the Liens created
under the Security Agreement, covering the Collateral described in the Security
Agreement;
(C)    a Perfection Certificate, duly executed by a Responsible Officer of the
Parent Borrower;
(D)    copies of Uniform Commercial Code, tax and judgment lien searches, each
of a recent date listing all effective financing statements, lien notices or
comparable documents (together with copies of such financing statements and
documents) that name any Domestic Loan Party as debtor and that are filed in
those state and county jurisdictions in which any Domestic Loan Party is
organized or maintains its principal place of business (or as otherwise agreed
by the Administrative Agent and the Parent Borrower), none of which encumber the
Collateral covered or intended to be covered by the Collateral Documents (other
than Permitted Liens and Liens securing obligations under the Existing Credit
Agreement);
(E)    evidence of insurance required by the terms of the Security Agreement or
Section 6.07 of this Agreement;
(F)    Control Agreements to the extent required by Section 6.17 hereof; and


-98-

--------------------------------------------------------------------------------





(G)    IP Security Agreements, in form and substance reasonably satisfactory to
the Administrative Agent, covering the items set forth on Schedule IV to the
Security Agreement; and
(v)    deeds of trust, trust deeds, deeds to secure debt and mortgages
(reasonably satisfactory to the Administrative Agent and its counsel) covering
the Mortgaged Properties listed on Schedule 5.08(c) (together with the fixture
filings and Assignments of Leases and Rents referred to therein and each other
mortgage delivered pursuant to Section 6.12, in each case as amended, the
"Mortgages"), duly executed by the appropriate Loan Party, together with:
(A)    evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create, subject to the
Intercreditor Agreement, a valid and subsisting Lien on the property described
therein in favor of the Administrative Agent for the benefit of the Secured
Parties, subject only to Permitted Liens, and that all filing, documentary,
stamp, intangible and recording taxes and other fees in connection therewith
have been paid,
(B)    fully paid American Land Title Association Lender's Extended Coverage
title insurance policies (the "Mortgage Policies"), with endorsements and in
amounts reasonably acceptable to the Administrative Agent, issued by title
insurers reasonably acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all Liens, excepting only Permitted Liens, and
providing for such other affirmative insurance as the Administrative Agent may
deem reasonably necessary,
(C)    (1) American Land Title Association/American Congress on Surveying and
Mapping form surveys or (2) to the extent surveys exist and the title insurer is
willing to issue the applicable Mortgage Policies with survey coverage and
survey endorsements acceptable to the Administrative Agent in its Permitted
Discretion (in which case the appropriate Loan Party shall deliver such
affidavits of no change or similar as required by the title insurer), updates
thereof to the extent required by the title insurer, in each case, for which all
necessary fees (where applicable) have been paid, certified to the
Administrative Agent and the issuer of the Mortgage Policies in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the states in which the property described in such surveys is
located and otherwise acceptable to the Administrative Agent,
(D)    evidence of the insurance required by the terms of the Security
Agreement,
(E)    a completed "Life-of-Loan" Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood


-99-

--------------------------------------------------------------------------------





disaster assistance duly executed by the Parent Borrower and each Loan Party
relating thereto) and, if any "Building" (as defined in 12 CFR Chapter III,
Section 339.2) included as part of such Mortgaged Property is located within a
special flood hazard area as determined by the Federal Emergency Management
Agency and if flood insurance has been made available under the National Flood
Insurance Act of 1968 (as now or hereafter in effect or successor thereto) then
copies of the appropriate Loan Party's application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance reasonably
satisfactory to the Administrative Agent and each Lender and naming the
Administrative Agent as loss payee on behalf of the Secured Parties, and
(F)    evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to create valid and subsisting Liens
on the property described in the Mortgages, subject only to Permitted Liens, has
been taken;
(vi)    customary certificates of resolutions or other action, customary
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with the Loan Documents to which such Loan Party is a party or is to
be a party;
(vii)    customary documents and certifications evidencing that each Domestic
Loan Party (A) is duly organized or formed, including certified true and correct
copies of the charter of each Domestic Loan Party, and each amendment thereto,
as in effect on the Closing Date, and (B) is validly existing, in good standing
and qualified to engage in business in the jurisdiction of its organization, in
form and substance reasonably acceptable to the Administrative Agent;
(viii)    a favorable opinion of Cravath, Swaine & Moore LLP, special counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, in form
and substance reasonably satisfactory to the Administrative Agent;
(ix)    favorable opinions of local counsel for the Domestic Loan Parties in the
jurisdictions set forth on Exhibit F, in each case in form and substance
reasonably satisfactory to the Administrative Agent;
(x)    a certificate attesting to the Solvency of the Loan Parties, on a
consolidated basis, immediately before and immediately after giving effect to
the Transactions, from the Chief Financial Officer of the Parent Borrower; and
(xi)    a certificate signed by a Responsible Officer of the Borrower certifying
that (A) the conditions specified in Section 4.01(g), (h) and (i) and in
Sections 4.02(a), (b) and (c) have been satisfied and (B) since March 31, 2018,
there has not been any event or


-100-

--------------------------------------------------------------------------------





circumstance which, singly or in the aggregate, has resulted in or could
reasonably be expected to result in a Material Adverse Effect;
provided, however, that each of the requirements set forth in clause (iv) or (v)
above (except for the delivery of the Security Agreement and to the extent that
a Lien on such Collateral may be perfected (x) by the filing of a financing
statement under the UCC or customary "short form" intellectual property filings
with the United States Patent and Trademark Office or the United States
Copyright Office or (y) the delivery of stock certificates of each Domestic
Subsidiary of the Parent Borrower that is a Material Subsidiary) shall not
constitute conditions precedent to the Initial Credit Extension on the Closing
Date after the Parent Borrower's use of commercially reasonable efforts to
provide such items on or prior to the Closing Date if the Parent Borrower agrees
to deliver, or cause to be delivered, such documents and instruments, or take or
cause to be taken such other actions as may be required to perfect such security
interests within 90 days (or, in the case of clause (v), 120 days) after the
Closing Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion).
(d)    The Borrowers shall have paid, on or prior to the Closing Date, (i) all
fees and expenses required to be paid on the Closing Date pursuant to
Section 2.09 hereof and (ii) all other fees and expenses (including the Attorney
Costs of Goldberg Kohn Ltd.) required to be paid pursuant to Section 10.04(a)
for which invoices shall have been presented to the Parent Borrower at least 1
Business Day prior to the Closing Date.
(e)    All Indebtedness of the Parent Borrower and its Subsidiaries under the
Existing Credit Agreement shall have been repaid in full, all commitments in
respect thereof shall have been terminated and all guarantees therefor and
security therefor shall be released (or substantially concurrently with the
effectiveness of this Agreement on the Closing Date shall be repaid, terminated
and released), and the Administrative Agent shall have received pay-off letters
in form and substance reasonably satisfactory to it from the administrative
agent under the Existing Credit Agreement evidencing such repayment, termination
and release.
(f)    The Borrowers shall have provided to the Administrative Agent (i) the
documentation and other information that is required by regulatory authorities
under applicable "know-your-customer" and anti-money laundering rules and
regulations, including the Act, with respect to the Domestic Loan Parties to the
extent reasonably requested by the Administrative Agent or any Lender at least
10 Business Days prior to the Closing Date, and (ii) to the extent applicable, a
Beneficial Ownership Certification with respect to any Borrower that qualifies
as a "legal entity customer" under the Beneficial Ownership Regulation to the
extent requested by the Administrative Agent or any Lender, in each case, the
results of which are reasonably satisfactory to the Administrative Agent and any
such Lender.
(g)    The parties thereto shall have executed and delivered the Term Loan
Credit Agreement and the other Term Loan Documents and incurred at least
$109,343,000 in aggregate principal amount of loans from the lenders under the
Term Loan Credit Agreement.


-101-

--------------------------------------------------------------------------------





(h)    The parties thereto shall have executed and delivered the Junior Term
Loan Credit Agreement and the other Junior Term Loan Documents and incurred at
least $40,000,000 in aggregate principal amount of loans from the lenders under
the Junior Term Loan Credit Agreement.
(i)    After giving effect to the Transactions to be consummated on the Closing
Date and the Initial Credit Extension, Excess Availability shall be not less
than $85,000,000.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. The Administrative Agent shall promptly notify
the Parent Borrower and the Lenders of the Closing Date, and such notice shall
be conclusive and binding.

Section 4.02.    Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Revolving Credit Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:
(a)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b); provided that,
to the extent such representations and warranties are qualified with
"materiality" or "Material Adverse Effect" or similar terms, such
representations and warranties shall be true and correct in all respects.
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.
(c)    At the time of and immediately after giving effect to the proposed Credit
Extension, the Revolver Usage shall not exceed the Line Cap.
(d)    The Administrative Agent and, if applicable, an L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Revolving Credit Loans to the other Type, or a continuation
of Eurodollar Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty that, to the extent applicable, the conditions
specified in Section 4.02(a), (b) and (c) have been satisfied or will


-102-

--------------------------------------------------------------------------------





be satisfied on and as of the date of the applicable Credit Extension and the
Administrative Agent shall have received for the account of such Lender or such
L/C Issuer a certificate signed by a duly authorized officer of the applicable
Borrower, dated the date of such Credit Extension, stating that such statements
are true.

ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

Section 5.01.    Existence, Qualification and Power; Compliance with Laws. Each
Borrower and each of its Subsidiaries (a) is duly incorporated, organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation, organization or formation, (b) has all requisite corporate
or other organizational power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, (d) is in compliance with all Laws (such
compliance to include compliance with the Racketeer Influenced and Corrupt
Organizations Chapter of the Organized Crime Control Act of 1970, the Act and
all other laws and regulations relating to bribery, money laundering and
terrorist activities), and (e) is not in default with respect to any final
judgments, writs, injunctions, decrees, rules or regulations of any Governmental
Authority, except, in each case referred to in clause (b)(i), (c) or (d), to the
extent that failure to do so could not, or solely, in the case of clause (e),
that could, reasonably be expected to have a Material Adverse Effect.

Section 5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, and the consummation of the Transactions, are within such Loan
Party's corporate or other organizational powers, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person's Organization Documents;
(b) conflict with or result in any breach or contravention of, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(c) violate any Law; or (d) result in the creation of any Lien other than a Lien
expressly permitted under Section 7.01, except with respect to any conflict,
breach or contravention, payment or violation referred to in clause (b)(i) to
the extent that such conflict, breach or contravention or payment could not
reasonably be expected to have a Material Adverse Effect.

Section 5.03.    Governmental Authorization; Other Consents. As of the Closing
Date, no material approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document or for the consummation of the Transactions, (b) the grant


-103-

--------------------------------------------------------------------------------





by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the Requisite Priority nature thereof (subject
to Specified Statutory Liens and the Intercreditor Agreement)) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) authorizations, approvals, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect, (ii) filings or recordings necessary to create or perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

Section 5.04.    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is a party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity.

Section 5.05.    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby; and (ii) fairly
present in all material respects the financial condition of the Parent Borrower
and the Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby.
(b)    The unaudited consolidated financial statements of the Parent Borrower
and its Subsidiaries as of June 30, 2018 (with respect to the making of this
representation and warranty as of the Closing Date) or as of June 30, 2018 or
the end of the most recent fiscal quarter for which financial statements have
been delivered to the Administrative Agent pursuant to Section 6.01(b) (with
respect to the making of this representation and warranty after the Closing
Date) and the related consolidated statements of income or operations and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby and (ii)
fairly present in all material respects the financial condition of the Parent
Borrower and its Subsidiaries as of the date thereof and their results of the
operations for the period covered thereby, subject, in the case of the clauses
(i) and (ii) to the absence of footnotes and to normal year-end audit
adjustments.
(c)    Since March 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Section 5.06.    Litigation.
(a)    There are no actions, suits, proceedings, claims or disputes pending or,
to the knowledge of the Borrowers, threatened, at law, in equity, in arbitration
or before any


-104-

--------------------------------------------------------------------------------





Governmental Authority, by or against the Parent Borrower or any of its
Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
(b)    Schedule 5.06 to this Agreement sets forth a complete and accurate
description of each of the actions, suits or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $35,000,000 that, as of the Closing Date, are pending
or, to the knowledge of any Borrower threatened in writing against a Loan Party
or any of its Subsidiaries.

Section 5.07.    No Default. Neither the Parent Borrower nor any Subsidiary is
in default under or with respect to any Contractual Obligations that could
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the Transactions contemplated by this Agreement
or any other Loan Document.

Section 5.08.    Ownership of Property; Liens; Investments.
(a)    The Parent Borrower and each Subsidiary has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary in the ordinary conduct of its business as it is currently conducted,
except for Permitted Liens and such other defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect.
(b)    The property (other than real property described in clause (a) above) of
the Parent Borrower and its Subsidiaries is subject to no Liens, other than
Permitted Liens.
(c)    As of the Closing Date and as of each date for which such
Schedule 5.08(c) has been supplemented in accordance with Section 6.02(g), set
forth on Schedule 5.08(c) hereto is a complete and accurate list, as of the
Closing Date or such other date, of all owned real property with a book value in
excess of $10,000,000 owned by the Domestic Loan Parties, (i) showing the street
address, county or other relevant jurisdiction, state and record owner thereof
and (ii) indicating whether such real property is a Mortgaged Property.

Section 5.09.    Environmental Matters.
(a)    The Parent Borrower and its Subsidiaries have been and are in compliance
with all Environmental Laws, including obtaining and complying with all required
Environmental Permits, other than non‑compliances that could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.
(b)    Neither the Parent Borrower nor any of its Subsidiaries nor any property
currently or, to the knowledge of any Borrower or any of the Subsidiaries,
previously owned, operated or leased by or for the Parent Borrower or any of its
Subsidiaries is subject to any pending or, to the knowledge of any Borrower or
any of the Subsidiaries, threatened, claim, order, agreement, notice of
violation, notice of potential liability or is the subject of any pending or
threatened


-105-

--------------------------------------------------------------------------------





proceeding or governmental investigation, in each case under or pursuant to
Environmental Laws other than those that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
(c)    Except as set forth on Schedule 5.09(c), as of the Closing Date, neither
the Parent Borrower nor any of its Subsidiaries operates their respective
currently owned or leased real property as a treatment, storage or disposal
facility requiring a permit under the Resource Conservation and Recovery Act,
42 U.S.C. § 6901 et seq., the regulations thereunder or any state analog, other
than instances that could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
(d)    Other than instances that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, there are no
facts, circumstances or conditions known to any Borrower or any of the
Subsidiaries arising out of or relating to the operations or ownership of the
Parent Borrower or any of its Subsidiaries or of the property owned, operated or
leased by the Parent Borrower or any of its Subsidiaries that are not
specifically included in the financial information furnished to the Lenders that
could be reasonably expected to result in any material Environmental
Liabilities.
(e)    (i) no Environmental Lien has attached to any property of the Parent
Borrower or its Subsidiaries and (ii) to the knowledge of any Borrower or the
Subsidiaries, no facts, circumstance or conditions exist, in each case of
clauses (i) and (ii) that could, individually or in the aggregate, reasonably be
expected to result in an Environmental Lien that could have a Material Adverse
Effect.
(f)    Neither the Parent Borrower nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, as of the Closing Date, any investigation or assessment or
remedial action relating to any actual or threatened release of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or, during the period of ownership or operation by the Parent Borrower
or any of its Subsidiaries, formerly owned or operated by the Parent Borrower or
any of its Subsidiaries have been disposed of in a manner that could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(g)    Neither the Parent Borrower nor any of its Subsidiaries (i) has received
written notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries or (ii) is subject to any outstanding obligations under any written
order, consent decree, or settlement agreement with any Person relating to any
Environmental Liability, in each case of clauses (i) and (ii), that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

Section 5.10.    Insurance. The properties of the Parent Borrower and its
Subsidiaries are insured in such amounts (after giving effect to any
self‑insurance compatible with


-106-

--------------------------------------------------------------------------------





the following standards), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Parent Borrower or the applicable
Subsidiary operates.

Section 5.11.    Taxes. The Parent Borrower and its Subsidiaries have filed all
Federal and all material state and other tax returns and reports required to be
filed, and have paid all material Federal, state and other Taxes imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are not yet due or are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Parent Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect. No Lien for Taxes on the assets of the Domestic Loan Parties
exceeds $5,000,000 in the aggregate unless subject to a Permitted Protest.

Section 5.12.    ERISA Compliance.
(a)    Each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination or opinion letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of any Borrower or any ERISA Affiliate,
nothing has occurred which would prevent, or cause the loss of, such
qualification. Each Loan Party and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except for instances which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Except as could
not reasonably be expected to result in a Material Adverse Effect, each Plan
complies with, and has been operated in accordance with all applicable Laws,
including the Code and ERISA and the terms of such Plan.
(b)    There are no pending or, to the knowledge of any Borrower or any ERISA
Affiliate, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no application for a waiver of the minimum funding standard has been filed
with respect to any Pension Plan; (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any material liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
material liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan Party
nor any ERISA Affiliate has engaged in a transaction described in Sections 4069
or 4212(c) of ERISA, except, in the case of each of clauses (i) through (v)
above, for instances which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


-107-

--------------------------------------------------------------------------------





(d)    With respect to each scheme or arrangement mandated by a government other
than the United States (a "Foreign Government Scheme or Arrangement"), any
employer and employee contributions required by law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices, except
for instances of noncompliance which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

Section 5.13.    Subsidiaries; Equity Interests. As of the Closing Date and as
of each date for which such Schedule 5.13 has been supplemented in accordance
with Section 6.02(g): (a) the Parent Borrower has no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such material Subsidiaries have been validly
issued, are fully paid and non‑assessable and are owned by the Parent Borrower
and/or one or more of its Subsidiaries in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents and Liens permitted under Sections 7.01(c), (r) and (s);
(b) the Parent Borrower and its Subsidiaries have no Investments constituting
Equity Interests in any Person other than (x) Subsidiaries and (y) those
disclosed in Part (b) of Schedule 5.13; and (c) set forth on Part (c) of
Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as of
the Closing Date (as to each Loan Party) the jurisdiction of its incorporation,
formation or organization, the address of its principal place of business and
its U.S. taxpayer identification number or, in the case of any non-U.S. Loan
Party that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation,
formation or organization, if applicable.

Section 5.14.    Margin Regulations; Investment Company Act.
(a)    Neither the Parent Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to the Borrowers hereunder will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock or for any purpose that violates the
provisions of Regulation T, U or X of the FRB.
(b)    Neither the Parent Borrower nor any of its Subsidiaries is subject to
regulation under the Investment Company Act of 1940 or under any other federal
or state Law which may render all or any portion of the Obligations
unenforceable. Neither the Parent Borrower nor any of its Subsidiaries is a
"registered investment company" or a company "controlled" by a "registered
investment company" or a "principal underwriter" of a "registered investment
company" as such terms are defined in the Investment Company Act of 1940.

Section 5.15.    Disclosure. No report, financial statement, certificate or
other written information (other than projections, forward-looking information
and other information of a general economic or industry-specific nature (with
respect to which no representation is made hereunder except as set forth in the
proviso to this Section 5.15)) furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished) contains any


-108-

--------------------------------------------------------------------------------





untrue statement of material fact or omits to state any material fact necessary
to make the statements therein not materially misleading in the light of the
circumstances under which they were made; provided that, with respect to
projections, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed by such Borrower to be reasonable at
the time such projections were furnished (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Borrowers, the projections, by their nature,
are inherently uncertain and no assurances are being given that the results
reflected in any projections will be achieved and actual results may differ from
the projections and such differences may be material).

Section 5.16.    Sanctions and Anti-Corruption and Anti-Money Laundering Laws.
(a)    To the extent applicable, each Loan Party and each of its Subsidiaries is
in compliance, in all material respects, with (i) the Act and (ii) applicable
Anti-Corruption and Anti-Money Laundering Laws.
(b)    Neither the Parent Borrower nor any of its Subsidiaries nor, to the
knowledge of the Borrowers, any director, officer, employee or agent of the
Parent Borrower or any Subsidiary (i) is a Restricted Party, (ii) has any assets
located in any country or territory that is the subject of country or
territory-wide Sanctions, or (iii) derives revenues from investments in, or
transactions with any Restricted Party, in each case in violation of applicable
law. The Parent Borrower, on behalf of itself and its Subsidiaries, has
implemented and maintains in effect policies and procedures reasonably designed
to promote and achieve compliance by the Parent Borrower and its Subsidiaries
with all applicable Sanctions and Anti-Corruption and Anti-Money Laundering
Laws. The Parent Borrower and its Subsidiaries, and to the knowledge of the
Borrowers, each director, officer, employee and agent of the Parent Borrower and
each Subsidiary, is in compliance with all applicable Sanctions. No proceeds of
any Loan made or Letter of Credit issued hereunder will be used, directly or
indirectly to fund or finance any transaction that is prohibited by Sanctions or
in any manner which would result in the Parent Borrower or any of its
Subsidiaries being in breach of Sanctions or becoming a Restricted Party, or in
any other manner that would result in a violation of Sanctions or
Anti-Corruption and Anti-Money Laundering Laws by any Person. Neither the Parent
Borrower nor any of its Subsidiaries is a Restricted Party or has received
notice of any action, suit, proceeding or investigation against it with respect
to Sanctions from any Person identified in clauses (a) through (e) in the
definition of "Sanctions". No litigation, regulatory or administrative
proceedings of or before any court, tribunal or agency with respect to any
Anti-Corruption and Anti-Money Laundering Laws have been started or to its
knowledge threatened against the Parent Borrower or any of its Subsidiaries.
(c)    The information included in the Beneficial Ownership Certification most
recently provided to the Administrative Agent and any Lender for each applicable
Borrower, if any, is true and correct in all respects.

Section 5.17.    Intellectual Property; Licenses, Etc. Except as could not
reasonably be expected to result in a Material Adverse Effect, the Parent
Borrower and its Subsidiaries own, or have secured licenses for, or possess the
right to use, all of the trademarks,


-109-

--------------------------------------------------------------------------------





service marks, trade names, copyrights, patents, patent rights, and other
intellectual property rights that are reasonably necessary for the operation of
their respective businesses (collectively, "IP Rights"). To the knowledge of the
Borrowers and the Subsidiaries, (a) the use of the IP Rights in connection with
such businesses does not materially infringe or misappropriate the rights of any
other Person and (b) no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Borrower or any of the Subsidiaries materially infringes
upon any rights held by any other Person. No claim or litigation is pending or,
to the knowledge of the Borrowers and the Subsidiaries, threatened in writing
(i) which would revoke or terminate any IP Rights of any Borrower or any of the
Subsidiaries or (ii) which would result in liability to any Borrower or any of
the Subsidiaries for material infringement or misappropriation of the rights of
any other Person, that, in either case, could reasonably be expected to have a
Material Adverse Effect.

Section 5.18.    Solvency. On the Closing Date, after giving effect to the
Transactions to be consummated on such date, the Loan Parties are, on a
consolidated basis, Solvent.

Section 5.19.    [Reserved].

Section 5.20.    Perfection, Etc. To the extent required by this Agreement and
the Security Agreement, all filings and other actions to be taken pursuant to
the terms of the Collateral Documents to perfect and protect the security
interest in the Collateral created under the Collateral Documents have been duly
made or taken or will be duly made or taken after the Closing Date as provided
in the proviso to Section 4.01(c), and are or will be in full force and effect,
and the Collateral Documents create in favor of the Administrative Agent for the
benefit of the Secured Parties a valid and, together with such filings and other
actions, perfected security interest in the Collateral with the Requisite
Priority, subject to Specified Statutory Liens and the Intercreditor Agreement,
securing the payment of the Obligations, and all filings and other actions to be
taken pursuant to the terms of the Collateral Documents to perfect and protect
such security interest have been duly taken or will be duly made or taken after
the Closing Date.

Section 5.21.    Designated Senior Indebtedness. The Indebtedness under the Loan
Documents and all other Obligations constitute "senior indebtedness" as defined
under any Material Debt Documents with respect to Material Debt that is
subordinated in right of payment to the Obligations.

Section 5.22.    [Reserved].

Section 5.23.    EEA Financial Institution. Neither the Parent Borrower nor any
other Loan Party is an EEA Financial Institution.

Section 5.24.    Qualified Cash. As of the date of any Borrowing Base
Certificate, all cash and Cash Equivalents included in the calculation of
Qualified Cash in such Borrowing Base Certificate satisfies the applicable
requirements included in the definition of Qualified Cash.

Section 5.25.    Eligible Accounts. As of the date of any Borrowing Base
Certificate, each Account that is identified by the Parent Borrower as an
Eligible Investment Grade


-110-

--------------------------------------------------------------------------------





Account or Eligible Account satisfies in all respects the requirements set forth
in the definition of "Eligible Investment Grade Account" or "Eligible Account",
as applicable.

Section 5.26.    Eligible Inventory. As of the date of any Borrowing Base
Certificate, each item of Inventory that is identified by the Parent Borrower as
Eligible Inventory or Eligible In-Transit Inventory satisfies in all respects
the requirements set forth in the definition of "Eligible Inventory" or
"Eligible In-Transit Inventory" as applicable.

Section 5.27.    Location of Inventory. The Inventory of the Domestic Loan
Parties (other than in-transit Inventory on the way to or between locations
identified on Schedule 6.18 and immaterial amounts of Inventory) is maintained
at the locations identified on Schedule 6.18 (as such Schedule may be
supplemented from time to time pursuant to Section 6.18).

Section 5.28.    Inventory Records. Each Domestic Loan Party keeps correct and
accurate in all material respects records itemizing and describing the type and
quantity of its Inventory and the book value thereof.

Section 5.29.    Employee and Labor Matters. Except as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, there is (a) no unfair labor practice complaint pending or, to the
knowledge of any Borrower, threatened against the Parent Borrower or its
Subsidiaries before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against the Parent Borrower or its Subsidiaries
which arises out of or under any collective bargaining agreement, (b) no strike,
labor dispute, slowdown, stoppage or similar action or grievance pending or
threatened in writing against the Parent Borrower or its Subsidiaries, (c) the
hours worked and payments made to employees of the Parent Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, or (d) all material payments due from the
Parent Borrower or its Subsidiaries on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of the Parent Borrower.

ARTICLE VI    
AFFIRMATIVE COVENANTS
Until the Obligations have been Paid in Full, the Borrowers shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.11) cause each Subsidiary to:

Section 6.01.    Financial Statements. Deliver to the Administrative Agent (for
further distribution to the Lenders):
(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Parent Borrower (commencing with the fiscal year ended
March 31, 2019), an audited consolidated balance sheet of the Parent Borrower
and its Subsidiaries as of the end of such fiscal year, and the related audited
consolidated statements of comprehensive income, stockholders' equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited


-111-

--------------------------------------------------------------------------------





and accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any "going concern" or like qualification or exception or any
qualification (other than any such exception that is expressed solely with
respect to, or resulting solely from, a maturity date in respect of any
Commitment or Loans or the loans under the Term Loan Credit Agreement or the
Junior Term Loan Credit Agreement that is scheduled to occur within one year
from the date of delivery of such opinion); and
(b)    as soon as available, but in any event within 45 days (or such longer
period (not to exceed 60 days) to the extent an extension has been granted by
the SEC with respect to the Parent Borrower's Form 10-Q) after the end of each
of the first three fiscal quarters of each fiscal year of the Parent Borrower
(commencing with the first fiscal quarter ended after the Closing Date), an
unaudited consolidated balance sheet of the Parent Borrower and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated statements of
comprehensive income, stockholders' equity and cash flows for such fiscal
quarter and for the portion of the Parent Borrower's fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Parent Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders' equity and cash flows
of the Parent Borrower and its Subsidiaries in accordance with GAAP, subject
only to normal year‑end audit adjustments and the absence of footnotes.
The Borrowers shall not be separately required to furnish any information
contained in materials furnished pursuant to Section 6.02(b) or under
Section 6.01(a) or (b), but the foregoing shall not be in derogation of the
obligation of the Borrowers to furnish the information and materials described
in Sections 6.01(a) and (b) at the times specified therein.

Section 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent (which will promptly thereafter furnish to the Lenders):
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent Borrower, (i) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations with respect to (A) the Average Excess Availability (based on the
most recent Borrowing Base Certificates furnished to the Administrative Agent
pursuant to Section 6.02(h)) and (B) the Consolidated Fixed Charge Coverage
Ratio for such period, and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the consolidated balance
sheet of the Parent Borrower and the Subsidiaries most recently theretofore
delivered under Section 6.01(a) or (b) (or, prior to the first such delivery,
referred to in Section 5.05(b)) that has had or could reasonably be expected to
have greater than a de minimis effect on the calculation of the Consolidated
Fixed Charge Coverage Ratio or any other financial ratio or reporting referred
to in this Agreement or on the calculation of the Borrowing Base, specifying the
nature of such change and the effect thereof on such calculations hereunder;


-112-

--------------------------------------------------------------------------------





(b)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Parent Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any Governmental Authority that may be
substituted therefor, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(c)    promptly after the furnishing or receipt thereof (i) copies of any
material statement or material report furnished to any holder of debt securities
of any Loan Party or of any of its Subsidiaries pursuant to the terms of any
Material Debt Document or any Term Loan Document and not otherwise required to
be furnished to the Lenders pursuant to any other clause of this Section 6.02,
and (ii) copies of all notices, requests, demands, waivers, forbearances and
other documents received by any Loan Party or any of its Subsidiaries under or
pursuant to any Material Debt Document or any Term Loan Document with respect to
any event, development or circumstance that could be adverse in any material
respect (including the occurrence of any default) to (A) the Parent Borrower,
any Material Subsidiaries or the Parent Borrower and its Subsidiaries taken as a
whole or (B) the rights, interests and remedies of the Secured Parties under any
of the Loan Documents; and, from time to time upon request by the Administrative
Agent, such information and reports regarding such Material Debt Document or
Term Loan Document as the Administrative Agent may reasonably request;
(d)    as soon as available and in any event within 30 days after the end of
each fiscal year (or such later date as the Administrative Agent may reasonably
agree), a report summarizing the insurance coverage (specifying type, amount and
carrier) in effect for each Loan Party and its Subsidiaries and containing such
additional information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;
(e)    promptly and in any event within 5 Business Days after receipt thereof by
any Loan Party or any of its Subsidiaries, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non‑U.S. jurisdiction) concerning any formal investigation or other formal
inquiry by such agency regarding financial or other operational results of any
Loan Party or any of its Subsidiaries to the extent such disclosure is permitted
by applicable Law;
(f)    promptly after receipt by any Loan Party or any of its Subsidiaries of
any written notice of any Environmental Action against any Loan Party or any of
its Subsidiaries of any Environmental Lien against any real property of any Loan
Party or its Subsidiaries or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit, in each
case that could reasonably be expected to (i) have a Material Adverse Effect or
(ii) cause any property described in the Mortgages to be subject to any material
restrictions on occupancy or use or to be subject to any material restrictions
on ownership or transferability under any Environmental Law, copies of such
notice;
(g)    as soon as available and in any event within 30 days after the end of
each fiscal quarter (or such later date as the Administrative Agent may
reasonably agree), amendments


-113-

--------------------------------------------------------------------------------





to each Schedule referred to in Section 9 of the Security Agreement (including
Schedule 6.18 to this Agreement) and Schedule 5.08(c) and Schedule 5.13 to this
Agreement, in each case, to add any additional information or change any
information required to ensure the representations and warranties contained
therein are true and correct in all material respects;
(h)    each of the reports set forth on Schedule 6.02(h) to this Agreement at
the times specified therein (and the Parent Borrower hereby agrees to use
commercially reasonable efforts to cooperate with the Administrative Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth on Schedule
6.02(h));
(i)    as soon as available and in any event within 30 days after the end of
each fiscal year (or such later date as the Administrative Agent may reasonably
agree) copies of the Parent Borrower's Projections, in form reasonably
satisfactory to the Administrative Agent, for the forthcoming year, fiscal
quarter by fiscal quarter;
(j)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary, the Borrowing
Base or any component thereof, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender through the Administrative
Agent may from time to time reasonably request;
(k)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (or on such later date as the Administrative Agent may
reasonably agree), unaudited consolidating financial information of the Parent
Borrower and its Subsidiaries as of the end of and for such period in form
consistent with the financial information provided by the Parent Borrower to the
Administrative Agent prior to the Closing Date or in such other format as the
Parent Borrower and the Administrative Agent may reasonably agree; provided that
such financial information shall include balance sheet and profit and loss
information but shall not be required to include any cash flow information
unless cash flow information has been prepared by the Parent Borrower or its
applicable Subsidiaries for any such period; and
(l)    promptly following any request therefor, such information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable "know your customer" and
anti-money-laundering rules and regulations, including, without limitation, the
Act and the Beneficial Ownership Regulation.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (x) on which the Parent Borrower posts
such documents, or provides a link thereto on the Parent Borrower's website on
the Internet at the website address listed on Schedule 10.02, if any; or (y) on
which such documents are posted on the Parent Borrower's behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third party website or whether sponsored by
the Administrative Agent) or posted on the website of the SEC at
http://www.sec.gov/; provided that: (i) the Parent Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Parent Borrower to deliver such paper copies until a written request to
cease


-114-

--------------------------------------------------------------------------------





delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Parent Borrower shall notify (which may be by facsimile or by customary
electronic or internet postings) the Administrative Agent and each Lender of the
posting of any such documents. The Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent Borrower with any such request for delivery, and each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
to it or maintaining its copies of such documents.

Section 6.03.    Notices. Promptly after any Responsible Officer obtaining
knowledge thereof, notify the Administrative Agent:
(a)    of the occurrence of any Default;
(b)    (i) of any Environmental Action that has resulted or could reasonably be
expected to result in a Material Adverse Effect and (ii) of any other matter
that has resulted or could reasonably be expected to result in a Material
Adverse Effect;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary; and
(e)    of all actions, suits, or proceedings brought against the Parent Borrower
or any of its Subsidiaries before any Governmental Authority which could
reasonably be expected to result in a Material Adverse Effect.
Each notice pursuant to this Section 6.03, other than notices under clause (d)
above, shall be accompanied by a statement of a Responsible Officer of the
Parent Borrower setting forth details of the occurrence referred to therein and
stating what action the Borrowers have taken and proposes to take with respect
thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

Section 6.04.    Payment of Taxes. Pay and discharge as the same shall become
due and payable, all its tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless (a) the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Borrower
or such Subsidiary and (b) the failure to so pay or discharge could not in the
aggregate reasonably be expected to result in tax liabilities in excess of
$5,000,000 unless such liabilities are otherwise subject to a Permitted Protest.

Section 6.05.    Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; and (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in


-115-

--------------------------------------------------------------------------------





the normal conduct of its business, except, in each case, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 6.06.    Maintenance of Properties. Subject to Section 7.05,
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof except, in each case, where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

Section 6.07.    Maintenance of Insurance. (a) Maintain insurance with
financially sound and reputable insurance companies covering such liabilities,
losses or damages, and in such amounts, as is customarily carried by Person
engaged in the same or similar businesses that are similarly situated and
located and (b) maintain flood insurance on all real property constituting
Collateral, from such providers, in amounts and on terms in accordance with the
Flood Insurance Laws or as otherwise satisfactory to all Lenders. Subject to the
proviso to Section 4.01(c) with respect to delivery of endorsements with respect
to insurance policies in effect on the Closing Date, all property insurance
policies are to be made payable to the Administrative Agent for the benefit of
the Administrative Agent and the Lenders, as their interests may appear, in case
of loss, pursuant to a standard lender's loss payable endorsement with a
standard non-contributory "lender" or "secured party" clause and such other
provisions reasonably sufficient to fully protect the Lenders' interest in the
Collateral and to any payments to be made under such policies. All certificates
of property and general liability insurance are to be delivered to the
Administrative Agent promptly (but in any event within 15 Business Days of the
issuance or applicable amendment of any insurance policy), with lender's loss
payable and additional insured endorsements, as applicable, in favor of the
Administrative Agent and shall provide for not less than 30 days (10 days in the
case of non-payment) prior written notice to the Administrative Agent of the
exercise of any right of cancellation; provided, that such prior written notice
shall not be required with respect to any insurance policy (other than a
property insurance policy) to the extent the relevant insurer does not provide
such written notice. If the Parent Borrower or any of its Subsidiaries fails to
maintain such insurance, the Administrative Agent may, with prior notice to the
Parent Borrower, arrange for such insurance, but at the Borrowers' expense and
without any responsibility on the Administrative Agent's part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.

Section 6.08.    Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including Environmental Laws) and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.

Section 6.09.    Books and Records. (a) Maintain proper books of record and
account, in which entries that are full, true and correct entries in all
material respects and in conformity with GAAP consistently applied shall be made
of all material financial transactions and matters involving the assets and
business of such Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable


-116-

--------------------------------------------------------------------------------





requirements of any Governmental Authority having regulatory jurisdiction over
such Borrower or such Subsidiary, as the case may be.

Section 6.10.    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender at the Lender's own
expense to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom
(subject to applicable governmental confidentiality and secrecy laws and
requirements), and to discuss its affairs, finances and accounts with its
directors and officers and to use commercially reasonable efforts to make its
independent public accountants available to discuss its affairs, finances and
accounts, at such reasonable times during normal business hours and as often as
may be reasonably desired, upon reasonable advance notice to the Parent
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two times during any calendar year absent the existence
of an Event of Default; provided, further, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice. For the avoidance of doubt, this
Section 6.10 does not govern field examinations or inventory appraisals, which
are governed by Section 6.16.

Section 6.11.    Use of Proceeds. Use the proceeds of the Credit Extensions for
general corporate purposes not in contravention of any Law or of any Loan
Document, including (a) in the case of the Initial Credit Extension, (i) to
refinance in part amounts outstanding under the Existing Credit Agreement and
(ii) to pay fees, costs and expenses in connection with the Transactions and (b)
in the case of Credit Extensions on or after the Closing Date, (i) for providing
working capital to the Borrowers and its Subsidiaries, (ii) for financing
capital expenditures and Permitted Acquisitions and (iii) for other lawful
corporate purposes; provided that (A) no part of the proceeds of the Loans made
to the Borrowers hereunder will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the FRB and no part of the proceeds of any Loan or
Letter of Credit will be used, directly or indirectly, to fund or finance any
transaction that is prohibited by Sanctions or in any manner which would result
in the Parent Borrower or any of its Subsidiaries being in breach of Sanctions
or becoming a Restricted Party, or in any other manner that would result in a
violation of Sanctions by any Person, and (B) that no part of the proceeds of
any Loan or Letter of Credit will be used, directly or indirectly, for any
purpose which would breach any Anti-Corruption and Anti-Money Laundering Law.

Section 6.12.    Covenant to Guarantee Obligations and Give Security.
(a)    Upon (x) the request of the Administrative Agent following the occurrence
and during the continuance of a Specified Event of Default or (y) (i) the
delivery of the report (the "Collateral Report") required to be delivered
pursuant to Section 6.02(g) indicating new Collateral or locations or the
formation or acquisition of any new direct or indirect Domestic Subsidiary that
is a Material Subsidiary (other than an Excluded Subsidiary), (ii) the delivery
of a Compliance


-117-

--------------------------------------------------------------------------------





Certificate indicating that a Domestic Subsidiary previously determined to be an
Immaterial Subsidiary or an Excluded Subsidiary is no longer an Immaterial
Subsidiary or an Excluded Subsidiary, as applicable, or (iii) the acquisition of
any real property by any Domestic Loan Party having a book value of $10,000,000
or more and such property, in the judgment of the Administrative Agent, is not
already subject to a perfected first priority security interest (subject to
Specified Statutory Liens and the Intercreditor Agreement) in favor of the
Administrative Agent for the benefit of the Secured Parties, unless expressly
excluded from being required to be the subject of such security interest by the
terms of this Agreement or the terms of the Collateral Documents, then the
Borrowers shall, in each case at the Borrowers' expense:
(i)    in connection with the formation or acquisition of a Domestic Subsidiary
that is a Material Subsidiary (other than an Excluded Subsidiary) or the
determination that any Domestic Subsidiary previously determined to be an
Immaterial Subsidiary or an Excluded Subsidiary is no longer an Immaterial
Subsidiary or an Excluded Subsidiary, as applicable, within 20 Business Days (or
such later date as the Administrative Agent shall agree in its sole discretion)
after the delivery of the Collateral Report or Compliance Certificate, request,
or the acquisition or formation of such Subsidiary, cause each such Subsidiary,
and cause each direct and indirect parent of such Subsidiary that is the Parent
Borrower or a Domestic Subsidiary and not an Excluded Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance reasonably satisfactory
to the Administrative Agent, guaranteeing the other Loan Parties' obligations
under the Loan Documents;
(ii)    within 20 Business Days (or such later date as the Administrative Agent
shall agree in its sole discretion) after such request or after the delivery of
the Collateral Report or such Compliance Certificate, furnish to the
Administrative Agent a description of the owned real properties so acquired
having a book value (or in the case of a Specified Event of Default, fair market
value) of $10,000,000 or more and, in the case of a Specified Event of Default,
other properties of the Loan Parties so acquired or upon which the
Administrative Agent does not have a valid, perfected Lien, unless expressly
excluded from being required to be the subject of such security interest by the
terms of this Agreement or the terms of the Collateral Documents, in each case
in detail reasonably satisfactory to the Administrative Agent;
(iii)    within 20 Business Days (or such later date as the Administrative Agent
shall agree in its sole discretion) after such request or the consummation of
such acquisition or formation or after the delivery of the Collateral Report or
such Compliance Certificate, duly execute and deliver, and cause each such new
Loan Party to duly execute and deliver, to the Administrative Agent Mortgages,
pledges, assignments, Security Agreement Supplements and other security
agreements, as specified by and in form and substance reasonably satisfactory to
the Administrative Agent, including delivery of all Pledged Equity in and of
such Subsidiary, and other instruments of the type specified in
Sections 4.01(c)(iv) and (v), securing payment of all the Obligations of the
applicable Loan Party under the Loan Documents and constituting Liens on all
such properties; provided, that such Pledged Equity and instruments shall not be
required to be delivered to the Administrative Agent to the


-118-

--------------------------------------------------------------------------------





extent such Pledged Equity and instruments are delivered to the Term Facility
Administrative Agent or the Junior Term Facility Administrative Agent in
accordance with the Intercreditor Agreement;
(iv)    within 20 Business Days (or such later date as the Administrative Agent
shall agree in its sole discretion) after such request or the consummation of
such acquisition or after the delivery of the Collateral Report or such
Compliance Certificate, take, and cause such new Loan Party to take, whatever
action (including the recording of Mortgages and the filing of Uniform
Commercial Code financing statements) as may be necessary or advisable in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it) a
perfected security interest with the Requisite Priority (subject to Permitted
Liens and the Intercreditor Agreement) on the properties purported to be subject
to the Mortgages, pledges, assignments, Security Agreement Supplements and
security agreements delivered pursuant to this Section 6.12, enforceable against
all third parties in accordance with their terms (subject to the Intercreditor
Agreement);
(v)    within 20 Business Days (or such later date as the Administrative Agent
shall agree in its sole discretion) after such request or the consummation of
such acquisition or formation or after the delivery of the Collateral Report or
such Compliance Certificate, deliver to the Administrative Agent, upon the
request of the Administrative Agent in its reasonable discretion, a signed copy
of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the Loan Documents contained in clauses (i), (iii)
and (iv) above; and
(vi)    promptly execute and deliver any and all further instruments and
documents and take all such other actions as required by the Security Agreement
and at any time and from time to time as the Administrative Agent may deem
necessary or desirable in obtaining the full benefits of, or in perfecting and
preserving the Liens of, such guaranties, Mortgages, pledges, assignments,
Security Agreement Supplements and security agreements;
provided that, notwithstanding the foregoing, no real property shall be taken as
Collateral unless the Lenders receive forty-five (45) days advance notice and
each Lender confirms to the Administrative Agent that it has completed all flood
due diligence, received copies of all flood insurance documentation and
confirmed flood insurance compliance as required by the Flood Insurance Laws or
as otherwise satisfactory to such Lender; provided further that the failure of
any real property to be taken as Collateral in accordance with the preceding
proviso shall not constitute a Default or Event of Default hereunder. 
(b)    Any Subsidiary or Excluded Joint Venture that is not a Guarantor that
becomes a guarantor with respect to any Material Debt of any Loan Party shall
comply with Section 6.12(a) as if it were a newly formed Domestic Subsidiary of
a Loan Party; provided that no actions in any jurisdiction outside of the United
States, documents governed by foreign law or action are necessary to create or
perfect any security interest in assets located or titled outside of the United
States shall be required.


-119-

--------------------------------------------------------------------------------






Section 6.13.    Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation of any Loan Document, and (b) do, execute, acknowledge, deliver,
record, re‑record, file, re‑file, register and re‑register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject any Loan Party's or any of
its Subsidiaries' properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

Section 6.14.    Preparation of Environmental Reports. At the request of the
Administrative Agent, reasonably promptly after the Administrative Agent shall
have obtained knowledge of any circumstances that has the reasonable likelihood
of the Parent Borrower or any of the Subsidiaries incurring any Environmental
Liability that could reasonably be expected to result in a Default or a Material
Adverse Effect as a result of any information provided under Section 6.02(f) or
(j) or Section 6.03(a) or (b) hereunder or through other publicly available
information filed with the SEC, the Borrowers shall provide to the Lenders
within 60 days after such request (or such later date as the Administrative
Agent may agree in its sole discretion), at the expense of the Borrowers, an
environmental site assessment report of a scope that is reasonable under the
circumstances for any of its properties described in such request that are the
subject matter associated with such Default or Material Adverse Effect, prepared
by an environmental consulting firm acceptable to the Administrative Agent,
indicating, if relevant to such matter, the presence or absence of Hazardous
Materials and the estimated cost of any compliance, removal or remedial action
in connection with any Hazardous Materials on such properties; without limiting
the generality of the foregoing, if the Administrative Agent reasonably
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Administrative Agent may
retain an environmental consulting firm to prepare such report at the expense of
the Borrowers, and each Borrower hereby grants and agrees to cause any
Subsidiary that owns any property described in such request to grant reasonable
access at the time of such request to the Administrative Agent, the Lenders,
such firm and any agents or representatives thereof an irrevocable non‑exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment subject to government approvals, if
such approvals are required. The Borrowers shall take all reasonable steps to
obtain any such required government approvals. Each Loan Party will, and will
cause each of its Subsidiaries to keep any property either owned or operated by
any Loan Party or its Subsidiaries free of any Environmental Liens or post bonds
or other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, in each case, except as could not
reasonably be expected to result in a Material Adverse Effect).


-120-

--------------------------------------------------------------------------------






Section 6.15.    OFAC; Sanctions and Anti-Corruption and Anti-Money Laundering
Laws. Conduct its business in compliance with all applicable Sanctions and
Anti-Corruption and Anti-Money Laundering Laws. The Parent Borrower, on behalf
of itself and its Subsidiaries, shall implement and maintain in effect policies
and procedures designed to promote and achieve compliance by the Parent Borrower
and its Subsidiaries and their respective directors, officers, employees and
agents with all applicable Sanctions and Anti-Corruption and Anti-Money
Laundering Laws. Neither the Parent Borrower nor any of its Subsidiaries shall
fund any payment under this Agreement or any other Loan Document with proceeds
derived from a transaction prohibited by Sanctions or Anti-Corruption and
Anti-Money Laundering Laws or any manner that would cause the Parent Borrower or
any of its Subsidiaries to be in breach of Sanctions or Anti-Corruption and
Anti-Money Laundering Laws.

Section 6.16.    Field Examinations and Inventory Appraisals. The Parent
Borrower and the Subsidiaries will permit the Administrative Agent and any
Persons designated by the Administrative Agent (including any consultants,
accountants and appraisers retained by the Administrative Agent) to conduct
(a) field examinations of the books and records of the Parent Borrower and the
Subsidiaries relating to the Parent Borrower's computation of the Borrowing Base
(or any component thereof) and the related reporting and control systems and
(b) appraisals of the Inventory included in the Borrowing Base, all at such time
or times as may be requested by the Administrative Agent in its Permitted
Discretion; provided that, notwithstanding anything to the contrary in Section
10.04 or any other Loan Document, (i) unless an Increased Reporting Event has
occurred, no more than one field examination and one appraisal in any calendar
year shall be at the expense of the Loan Parties, (ii) during any calendar year
in which an Increased Reporting Event has occurred, the Administrative Agent
shall be entitled to conduct up to two additional field examinations and
collateral appraisals as it determines are necessary or appropriate in its
Permitted Discretion, in each case at the expense of the Loan Parties,
(iii) after the occurrence of and during the occurrence of an Event of Default,
all field exams and appraisals shall be at the expense of the Loan Parties, and
(iv) in the event that the Parent Borrower or any Subsidiary shall have
consummated an Acquisition, without limitation of the foregoing the Parent
Borrower may request that the Administrative Agent conduct or cause to be
conducted (and, commercially and reasonably promptly upon such request, the
Administrative Agent shall commence or cause to be commenced) a field
examination and an appraisal with respect to the Accounts and Inventory acquired
by the Domestic Loan Parties as a result thereof, and any such field
examinations and appraisals shall be at the expense of the Loan Parties (and
shall not count towards the limit set forth in the immediately preceding
proviso). For the avoidance of doubt, the Administrative Agent may conduct field
examinations and appraisals in addition to those set forth in the immediately
preceding sentence, but such additional field examinations and appraisals shall
not be at the expense of the Loan Parties. For purposes of this paragraph, it is
understood and agreed that a single field examination or appraisal may be
conducted at multiple relevant sites and involve one or more Loan Parties and
their assets. Each Borrower acknowledges that the Administrative Agent, after
exercising its rights under this Section, may prepare and distribute to the
Lenders certain reports pertaining to the Loan Parties' assets for internal use
by the Administrative Agent and the Lenders.


-121-

--------------------------------------------------------------------------------






Section 6.17.    Deposit Accounts; Securities Accounts.
(a)    The Parent Borrower shall, and shall cause the other Domestic Loan
Parties to, establish their primary depository and treasury management
relationships with the Administrative Agent, another Lender or one or more of
their respective Affiliates (or a Person that was the Administrative Agent, a
Lender or one of their respective Affiliates as of the date such relationship
was entered into) on or before the date that is 120 days after the Closing Date
(or such later date as the Administrative Agent may reasonably agree). Unless
the Administrative Agent otherwise agrees, once established, the Domestic Loan
Parties will maintain such primary depository and treasury management
relationships with the Administrative Agent, another Lender or one or more of
their respective Affiliates (or a Person that was the Administrative Agent, a
Lender or one of their respective Affiliates as of the date such relationship
was entered into) at all times during the term of the Agreement.
(b)    The Parent Borrower shall, and shall cause the other Domestic Loan
Parties to, (i) instruct all of its Account Debtors to forward payment of the
amounts owed by such Account Debtors directly to a Collection Account (other
than with respect to Accounts of Account Debtors consisting of the United States
or any department, agent or instrumentality of the United States, if the terms
of such Accounts or applicable Law prohibit payment into a Deposit Account
subject to a Control Agreement), and (ii) deposit or cause to be deposited
promptly, and in any event no later than the third Business Day (or the first
Business Day during any Cash Dominion Period) after the date of receipt thereof
(or such later date as the Administrative Agent may agree in its sole
discretion), all of such Domestic Loan Party's collections and proceeds of ABL
Priority Collateral (including those sent directly by any such Account Debtors
to such Domestic Loan Party) into a Collection Account.
(c)    The Parent Borrower shall, and shall cause the other Domestic Loan
Parties to, cause each Deposit Account (excluding any Excluded Deposit Account
but including each Collection Account) of a Domestic Loan Party and each
Securities Account (excluding any Excluded Securities Account) of a Domestic
Loan Party to be subject to a Control Agreement (i) within 120 days in the case
of any Deposit Account or Securities Account acquired as part of a Permitted
Acquisition, with such period being deemed to begin on the date of the
acquisition of such Deposit Account or Securities Account or (ii) within 30 days
in the case of any Deposit Account or Securities Account created after the
Closing Date, with such period deemed to begin on the date of the creation of
such Deposit Account or Securities Account.
(d)    Each Control Agreement shall (unless otherwise reasonably agreed by the
Administrative Agent) provide, among other things, that (i) the applicable bank
or securities intermediary will comply with any instructions originated by the
Administrative Agent directing the disposition of the funds in applicable
Deposit Account or Securities Account subject to such Control Agreement, without
further consent by the applicable Domestic Loan Party, (ii) the applicable bank
or securities intermediary waives, subordinates, or agrees not to exercise any
rights of setoff or recoupment or any other claim against the applicable Deposit
Account or Securities Account other than for (A) payment of its service fees and
other charges directly related to the administration of such Deposit Account,
(B) returned checks or other items of payment and (C) other


-122-

--------------------------------------------------------------------------------





customary items, and (iii) with respect to each Collection Account, upon written
notice by the Administrative Agent to the applicable bank or securities
intermediary that a Cash Dominion Period has commenced and is continuing (an
"Activation Instruction"), the applicable bank will forward no less frequently
than once per Business Day all amounts in the applicable Collection Account (net
of any customary minimum balance as may be required to be maintained in such
Collection Account by such depositary bank or as otherwise agreed by the Parent
Borrower and the Administrative Agent) to the Administrative Agent's Account.
Subject to Section 8.02, the Administrative Agent agrees not to issue an
Activation Instruction with respect to any Collection Account unless a Cash
Dominion Period is in effect. The Administrative Agent agrees to use
commercially reasonable efforts to rescind an Activation Instruction once no
Cash Dominion Period is in effect.
(e)    So long as no Default or Event of Default has occurred and is continuing
and subject to compliance with Section 6.17(a) of this Agreement, the Parent
Borrower may amend Schedule 6.17 to add or replace a bank or securities
intermediary and shall upon such addition or replacement provide to the
Administrative Agent an amended Schedule 6.17; provided, however, that, other
than in the case of Deposit Accounts or Securities Accounts acquired as part of
a Permitted Acquisition, (i) such prospective bank or securities intermediary
shall be satisfactory to the Administrative Agent in its Permitted Discretion
(it being understood that any prospective bank or securities intermediary that
is a Lender on the Closing Date or an Affiliate of such a Lender shall be deemed
to be satisfactory to the Administrative Agent in its Permitted Discretion), and
(ii) prior to the time of the opening of such Deposit Account (excluding any
Excluded Deposit Account but including each Collection Account) or Securities
Account (excluding any Excluded Securities Account), the applicable Domestic
Loan Party, the applicable bank or securities intermediary and the
Administrative Agent shall have executed and delivered a Control Agreement. Each
Domestic Loan Party shall close any of its Deposit Accounts and Securities
Account as promptly as practicable and in any event within 120 days after notice
from the Administrative Agent that (x) the operating performance, funds
transfer, or availability procedures or performance of such bank or securities
intermediary with respect to any Control Agreement or any control agreement
unrelated to this Agreement is no longer acceptable in the Administrative
Agent's Permitted Discretion or (y) the Administrative Agent's liability under
any Control Agreement with such bank or securities intermediary is no longer
acceptable in the Administrative Agent's Permitted Discretion.

Section 6.18.    Inventory.
(a)    The Parent Borrower shall, and shall cause each Domestic Loan Party to,
use their commercially reasonable efforts to obtain a Collateral Access
Agreement with respect to each location from time to time set forth on
Schedule 6.18 that is a leased real property where any Inventory is located or
where any warehouseman, bailee or consignee has possession of any Inventory, and
in each case such Inventory has a Value in excess of $10,000,000 (i) in the case
of any such location set forth on such Schedule 6.18 on the Closing Date, as
promptly as reasonably practicable after the Closing Date and, in any event,
within 60 days after the Closing Date (or such later date as the Administrative
Agent shall agree in its sole discretion) and (ii) in the case of any such
location added to such Schedule 6.18 after the Closing Date pursuant to
clause (b) below where Inventory with a Value in excess of $10,000,000 is
located, as promptly as reasonably practicable


-123-

--------------------------------------------------------------------------------





thereafter and, in any event, within 60 days thereafter (or such later date as
the Administrative Agent shall agree in its sole discretion).
(b)    The Domestic Loan Parties shall maintain their Inventory (other than
in-transit Inventory and immaterial amounts of Inventory) solely at one or more
locations set forth on Schedule 6.18; provided that the Domestic Loan Parties
may also maintain their Inventory at such other locations in the United States
as may have been specified in writing by the Parent Borrower to the
Administrative Agent, which notice (i) contains all the information with respect
to such location contemplated to be provided with respect to a location by
Schedule 6.18 (and, upon delivery of such notice, Schedule 6.18 shall be deemed
to have been supplemented to set forth each such newly specified location) and
(ii) in the case of any such location that is not owned in fee by the Domestic
Loan Parties, is accompanied by a copy of the warehouse, fulfillment,
distribution or other bailee agreement governing the maintenance of Inventory by
the applicable Domestic Loan Party at such location. On Schedule 6.18, the
Parent Borrower shall identify the locations for which a Collateral Access
Agreement is required hereunder and the locations for which a Collateral Access
Agreement is not required hereunder.

Section 6.19.    Post-Closing Covenants. Within the time periods set forth on
Schedule 6.19 (or such later period agreed to by the Administrative Agent), the
Borrowers shall and shall cause their Subsidiaries to comply with the covenants
set forth on Schedule 6.19.

ARTICLE VII    
NEGATIVE COVENANTS
Until the Obligations have been Paid in Full, the Borrowers shall not, nor shall
they permit any Subsidiary to, directly or indirectly:

Section 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except:
(a)    Liens created pursuant to any Loan Document (including any Liens with
respect to Bank Product Obligations);
(b)    Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the property covered thereby is not changed other than the addition of
proceeds, products, accessions and improvements to such property on customary
terms, (ii) the amount of the obligations secured thereby is not increased
except, in respect of Indebtedness, if permitted by Section 7.02(e), (iii) no
additional Loan Party shall become a direct or contingent obligor of the
obligations secured thereby and (iv) any modification, replacement, renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(e);
(c)    Liens for taxes, assessments or governmental charges which are not yet
due, which have become due but are not yet delinquent or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP; provided that the


-124-

--------------------------------------------------------------------------------





aggregate amount secured by Liens permitted under this clause (c) does not
exceed $5,000,000 in the aggregate unless subject to a Permitted Protest;
(d)    landlords', carriers', warehousemen's, mechanics', materialmen's,
repairmen's or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
(e)    pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    pledges or deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), construction bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;
(g)    (i) easements, rights‑of‑way, zoning, encroachments, protrusions and
similar restrictions and other similar encumbrances or title defects which do
not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person, and (ii) with respect to the Mortgaged Properties, Permitted Liens;
provided, further, that if a Loan Party or any Subsidiary is permitted to create
or suffer any of the Permitted Liens described in this Section 7.01(g) that have
been or will be recorded against the applicable property after the Closing Date,
the Administrative Agent shall subordinate the Lien of the Mortgage to such
Permitted Lien, promptly after any such written request by a Loan Party or a
Subsidiary, as applicable;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;
(i)    Liens securing Indebtedness permitted under Section 7.02(g); provided
that (i) such Liens do not at any time encumber any property except for
accessions to such property other than the property financed by such
Indebtedness and the proceeds and products thereof, (ii) the principal amount of
the Indebtedness secured thereby does not exceed the cost of the property being
acquired, constructed or improved on the date such Indebtedness is incurred and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any Collateral or assets other than the assets subject to such
Capitalized Leases (except for accessions to such assets); provided that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;
(j)    Liens on property of a Person existing at the time such Person is
acquired, merged into or consolidated with the Parent Borrower or any Subsidiary
of the Parent Borrower or becomes a Subsidiary of the Parent Borrower or on any
property acquired, in each case, in connection with any Acquisition permitted
under Section 7.03(f); provided that (A) such Liens were not created in
contemplation of such merger, consolidation or Investment, (B) such Liens do not
extend to any


-125-

--------------------------------------------------------------------------------





assets other than those of the Person acquired, merged into or consolidated with
the Parent Borrower or such Subsidiary, (C) such Liens do not extend to ABL
Priority Collateral (other than ABL Priority Collateral consisting of real
property) unless otherwise permitted under another clause of this Section 7.01
and (D) the obligations secured thereby are permitted under Section 7.02(i);
(k)    (i) Liens created by any Domestic Loan Party in favor of any other
Domestic Loan Party and (ii) Liens created by any Subsidiary that is not a
Domestic Loan Party in favor of the Parent Borrower or any other Subsidiary;
(l)    [reserved];
(m)    Liens on equipment, inventory and goods, including supplies, materials
and work in process, created in the ordinary course of business in favor of a
Governmental Party by operation of Parts 32 and 45 of the Federal Acquisition
Regulation, all implementing contract provisions at Part 52, and any
corresponding provisions in any applicable agency Federal Acquisition Regulation
Supplement in connection with the performance by any Borrower or the
Subsidiaries under a Government Contract (and not arising out of a default under
such Government Contract);
(n)    other Liens securing obligations outstanding in an aggregate amount not
to exceed $50,000,000;
(o)    Liens on any segregated and identifiable proceeds of any assets subject
to a Lien permitted by the foregoing clauses of this Section 7.01 to the extent
the documents governing such Liens expressly provide therefor or such Liens
arise as a matter of law;
(p)    Liens arising solely by virtue of any contractual, statutory or common
law provision relating to banker's liens, rights of set‑off or similar rights;
(q)    Liens on assets of a Foreign Subsidiary that do not constitute Collateral
and which secure Indebtedness or other obligations of such Foreign Subsidiary
(or of another Foreign Subsidiary) that are permitted to be incurred under this
Agreement;
(r)    Liens securing Indebtedness permitted under Section 7.02(m), which may be
secured by the Collateral; provided that any Liens on ABL Priority Collateral
are junior to the Liens securing the Obligations under the Collateral Documents
and the relative Lien priority thereof is set forth in the Intercreditor
Agreement; and
(s)    Liens securing Indebtedness permitted under Section 7.02(n), which may be
secured by the Collateral; provided that any Liens on ABL Priority Collateral
are junior to the Liens securing the Obligations under the Collateral Documents
and the relative Lien priority thereof is set forth in the Intercreditor
Agreement.
Notwithstanding anything herein or any other Loan Document to the contrary, so
long as any Term Loan Obligations and/or Junior Term Loan Obligations remain
outstanding, the Borrowers shall not, nor shall they permit any Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any Lien
securing Indebtedness for borrowed money upon any real estate owned by any Loan


-126-

--------------------------------------------------------------------------------





Party, except for Liens securing the Obligations, the Term Loan Obligations and
the Junior Term Loan Obligations.

Section 7.02.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness under the Loan Documents and the other Obligations;
(b)    Indebtedness of the Parent Borrower under the Senior Notes and guarantees
thereof by the Guarantors and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to the accrued and unpaid interest thereon, any
premium paid and fees and expenses incurred in connection with such refinancing
and by an amount equal to any existing commitments unutilized thereunder;
(c)    so long as (i) no Default is continuing or would result therefrom and
(ii) after giving pro forma effect to the incurrence thereof, the Payment
Conditions are satisfied, Indebtedness of any Loan Party in the aggregate amount
for all Loan Parties not to exceed $350,000,000 that (A) is unsecured or
subordinated in right of payment to the Obligations on terms and conditions that
are reasonably satisfactory to the Administrative Agent, (B) has a scheduled
maturity no earlier than the date that is 91 days after the latest Maturity Date
of the Revolving Credit Facility, (C) has no scheduled amortization or
redemption (including at the option of the holders thereof) except customary
provisions for offers to purchase upon a change of control or an asset sale, (D)
has covenants and defaults that are customary for similar Indebtedness in light
of then prevailing market conditions and (E) which may be guaranteed by the Loan
Parties (if applicable, on the same subordination terms) as in clause (A) above;
provided, that if such Indebtedness is to be in the form of subordinated
Indebtedness convertible into common Equity Interests of the Parent Borrower,
such convertible Indebtedness may have customary conversion and voluntary or
mandatory redemption provisions for convertible debt securities which may be
payable in (x) common Equity Interests of the Parent Borrower at any time or
(y) in cash only if exercisable by the Parent Borrower or the holders thereof
after a date that is 6 months after the latest Maturity Date of the Revolving
Credit Facility at such time;
(d)    [reserved];
(e)    Indebtedness outstanding on the Closing Date and listed on
Schedule 7.02(e) and any refinancings, refundings, renewals or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to the accrued and unpaid interest thereon, any premium paid and fees and
expenses incurred in connection with such refinancing and by an amount equal to
any existing commitments unutilized thereunder; provided, further that the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), covenants and events of default in the documentation
governing any such extending, refunding or refinancing Indebtedness shall not be
materially less favorable, taken as a whole, to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
extended, refunded or refinanced;


-127-

--------------------------------------------------------------------------------





(f)    (i) Guarantees of the Parent Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Parent Borrower or any
Subsidiary and (ii) unsecured Indebtedness (A) of any Domestic Loan Party owing
to any other Domestic Loan Party, (B) of any Subsidiary that is not a Domestic
Loan Party owed to (1) any other Subsidiary that is not a Domestic Loan Party or
(2) any Domestic Loan Party in respect of an Investment permitted under
Section 7.03(b) and (C) of any Domestic Loan Party to any Subsidiary which is
not a Domestic Loan Party; provided that all such Indebtedness of any Domestic
Loan Party in this clause (f)(ii)(C) must be expressly subordinated to the
Obligations pursuant to an Intercompany Subordination Agreement;
(g)    Indebtedness in respect of Capitalized Leases, Synthetic Leases and
purchase money obligations for fixed or capital assets acquired, constructed or
improved within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate principal amount of all such Indebtedness at any one time
outstanding shall not exceed $50,000,000;
(h)    obligations in respect of surety bonds and similar instruments (excluding
letters of credit, bank guaranties and bankers' acceptances) incurred in the
ordinary course of business;
(i)    Indebtedness (including, for the avoidance of doubt, any earn-outs that
constitute Indebtedness) assumed in connection with or resulting from an
Acquisition permitted under Section 7.03; provided that (i) such Indebtedness
was not created or incurred in contemplation of or in connection with such
Acquisition (other than any earn-outs), (ii) the aggregate principal amount of
such Indebtedness outstanding at any time shall not exceed $50,000,000 (in the
aggregate for the Parent Borrower and all Subsidiaries); provided that for
purposes of determining the amount of any uncapped earn-out included in
Indebtedness for purposes of this $50,000,000 limitation, such calculation shall
be made in the reasonable determination of Parent Borrower and (iii) no Liens
will be incurred, assumed, or would exist on acquired ABL Priority Collateral
(other than ABL Priority Collateral consisting of real property) of the Loan
Parties as a result of the assumption of such Indebtedness unless otherwise
permitted under Section 7.01(j) (or any other clause of Section 7.01 as
described in Section 7.01(j));
(j)    Indebtedness of Foreign Subsidiaries not guaranteed by any Loan Party
incurred or assumed in connection with, or resulting from, an Acquisition
permitted under Section 7.03 in an aggregate principal amount outstanding at any
time not to exceed $250,000,000;
(k)    Indebtedness not otherwise permitted by this Section 7.02 in an aggregate
principal amount outstanding at any time not to exceed $50,000,000;
(l)    Indebtedness incurred in connection with Swap Contracts not prohibited
under Section 7.14;
(m)    (i) Indebtedness incurred under the Term Loan Credit Agreement on the
Closing Date in an aggregate principal amount not to exceed $110,000,000 and
(ii) Guarantees of any Indebtedness permitted under clause (i) above by any Loan
Party; and


-128-

--------------------------------------------------------------------------------





(n)    (i) Indebtedness incurred under the Junior Term Loan Credit Agreement on
the Closing Date in an aggregate principal amount not to exceed $40,000,000 and
(ii) Guarantees of any Indebtedness permitted under clause (i) above by any Loan
Party.

Section 7.03.    Investments. Make or hold any Investments, except:
(a)    Investments held by the Parent Borrower or a Subsidiary in the form of
cash or Cash Equivalents; provided that notwithstanding any other provision of
this Agreement or any other Loan Document, no more than $10,000,000 in the
aggregate shall be held in Deposit Accounts or Securities Accounts owned by the
Domestic Loan Parties outside the United States;
(b)    (i) Investments of the Parent Borrower in any Domestic Loan Party,
(ii) Investments of any Domestic Loan Party in any other Domestic Loan Party or
of any Specified Foreign Subsidiary in any other Loan Party, (iii) Investments
by Subsidiaries that are not Loan Parties in any Loan Party or any other
Subsidiary, (iv) Investments existing on the Closing Date by any Loan Party in
any Subsidiary that is not a Loan Party and (v) Investments by any Domestic Loan
Party in any Subsidiary that is not a Domestic Loan Party; provided that
Investments under this clause (b)(v) shall not at any time exceed $25,000,000
plus the amount of advances made in the ordinary course of business of such
Domestic Loan Party to cover matters of such Subsidiary that are treated as
expenses for such Subsidiary for accounting purposes and that are made in the
ordinary course of business of such Subsidiary;
(c)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(d)    Investments existing on the Closing Date and set forth on
Schedule 7.03(d) and any modification, replacement, renewal, reinvestment or
extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 7.03;
(e)    Investments in Swap Contracts in the ordinary course of business not
prohibited under Section 7.14;
(f)    Investments consisting of Permitted Acquisitions;
(g)    Investments by the Parent Borrower and its Subsidiaries not otherwise
permitted under this Section 7.03 in an aggregate amount not to exceed
$50,000,000; provided that, with respect to each Investment made pursuant to
this Section 7.03(g):
(i)    such Investment shall be in Persons, property and assets that comply with
Section 7.07;
(ii)    any determination of the amount of such Investment shall include all
cash consideration and noncash consideration (including the fair market value of
all Equity


-129-

--------------------------------------------------------------------------------





Interests issued or transferred to the sellers thereof, all write-downs of
property and assets and reserves for liabilities with respect thereto) paid by
or on behalf of the Parent Borrower and its Subsidiaries in connection with such
Investment; and
(iii)    immediately before and immediately after giving pro forma effect to any
such Investment, no Default shall have occurred and be continuing;
(h)    Investments by the Parent Borrower in respect of, including by way of any
contributions to, any employee benefit, pension or retirement plan, including
any Pension Plan or Multiemployer Plan;
(i)    Investments in connection with the Transactions;
(j)    Guarantees permitted by Section 7.02; and
(k)    other Investments (other than Acquisitions) by the Parent Borrower and
its Subsidiaries not otherwise permitted by this Section 7.03; provided that,
immediately before and immediately after giving pro forma effect to such
Investment, the Payment Conditions shall be satisfied at such time.

Section 7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of a Person, except that, so long as
no Default exists or would result therefrom:
(a)    (i) any Borrower may merge or consolidate with any other Borrower;
provided that when a Borrower is merging or consolidating with the Parent
Borrower, the Parent Borrower is the continuing or surviving Person, and
(ii) any Subsidiary may merge or consolidate with (A) any Borrower, so long as a
Borrower is the continuing or surviving Person, or (B) if such Subsidiary is not
a Borrower, any one or more other Subsidiaries that is not a Borrower; provided
that when any Domestic Loan Party (other than a Borrower) is merging or
consolidating with another Subsidiary, a Domestic Loan Party (or, if a Specified
Foreign Subsidiary is merging or consolidating into another Subsidiary, a
Domestic Loan Party or another Specified Foreign Subsidiary) shall be the
continuing or surviving Person unless at the time of such merger or
consolidation an Investment in an amount equal to the fair market value of the
applicable Loan Party would be permitted to be made under Section 7.03;
(b)    (i) any Guarantor may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to a Domestic Loan Party, (ii) any
Borrower may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Borrower and (iii) any Specified Foreign
Subsidiary may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to another Specified Foreign Subsidiary;
(c)    any Subsidiary which is not a Loan Party may Dispose of all or
substantially all its assets to (i) another Subsidiary which is not a Loan Party
or (ii) to a Loan Party (including, for the avoidance of doubt, as a result of a
Disposition which is in the nature of a liquidation);


-130-

--------------------------------------------------------------------------------





(d)    in connection with any Acquisition permitted under Section 7.03(f), any
Subsidiary of the Parent Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it;
(e)    any Subsidiary may engage in transactions in connection with the
Transactions; and
(f)    any Borrower or any Subsidiary may make any Disposition permitted by
Section 7.05 (other than Section 7.05(e)(i)).
Notwithstanding anything herein or any other Loan Document to the contrary, no
Loan Party that is a limited liability company may divide itself into two or
more limited liability companies (pursuant to a "plan of division" as
contemplated under the Delaware Limited Liability Company Act or otherwise)
unless any limited liability companies formed as a result of such division
complies with the obligations set forth in Section 6.12 and the other further
assurances obligations set forth in the Loan Documents and becomes a Borrower or
a Guarantor under this Agreement and the other Loan Documents.

Section 7.05.    Dispositions. Make any Disposition, except:
(a)    Dispositions of (i) obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business or (ii) property which
the Parent Borrower in good faith determines is no longer used or useful in the
conduct of the business of the Parent Borrower and its Subsidiaries;
(b)    Dispositions of Inventory and immaterial assets in the ordinary course of
business;
(c)    Dispositions of property to the extent that (i) the proceeds of any
Disposition consisting of Term Loan Priority Collateral are (A) prior to the
Term Obligation Payment Date, used to prepay first Term Loan Obligations
pursuant to the terms of the Term Loan Agreement until the Term Loan Obligations
are paid in full, and second Junior Term Loan Obligations pursuant to the Junior
Term Loan Credit Agreement until the Junior Term Loan Obligations are paid in
full and (B) after the Term Obligation Payment Date, used within 180 days after
such Disposition, applied to the purchase price of such replacement property or
(ii) the proceeds of any Disposition consisting of ABL Priority Collateral are
subject to Section 2.05(b)(ii)(A); provided that, in the case of any Disposition
of property of a Loan Party under this clause (ii) with an aggregate fair market
value in excess of $50,000,000, the Parent Borrower shall have delivered to the
Administrative Agent a completed Borrowing Base Certificate calculating and
certifying the Borrowing Base and the Excess Availability as of the most recent
date for which a calculation of the Borrowing Base shall have been delivered
pursuant to Section 6.02(h) giving pro forma effect to such Disposition as if
effected immediately prior to such date;
(d)    Dispositions of property by (i) any Borrower to any Guarantor (other than
the Specified Foreign Subsidiaries) or another Borrower and (ii) any Subsidiary
to any Borrower or to a wholly‑owned Subsidiary; provided that for Dispositions
described in clause (ii) above, if


-131-

--------------------------------------------------------------------------------





the transferor of such property is a Domestic Loan Party, (x) the transferee
thereof must either be a Borrower or another Domestic Loan Party and (y) to the
extent such transaction constitutes an Investment, such transaction is permitted
under Section 7.03;
(e)    (i) Dispositions permitted by Section 7.04 (other than Section 7.04(f))
and (ii) the grant of any Lien permitted by Section 7.01;
(f)    (i) Dispositions of cash or Cash Equivalents not otherwise prohibited by
this Agreement or any other Loan Document and (ii) Dispositions of accounts
receivable in connection with the collection or compromise thereof in the
ordinary course of business;
(g)    Non‑exclusive licenses of IP Rights in the ordinary course of business;
(h)    concurrently with the acquisition of any fixed or capital assets, the
sale and leaseback thereof so long as such lease is an operating lease and such
acquisition, sale and leaseback transaction was entered into in order to obtain
favorable governmental pricing of such assets;
(i)    Dispositions by the Parent Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of the entry
into the definitive agreement for such Disposition, no Default shall exist,
(ii) the price for such asset shall be paid to the Parent Borrower or such
Subsidiary for at least 75% cash consideration, (iii) in the case of any
Disposition of property of a Loan Party with an aggregate fair market value in
excess of $50,000,000, the Parent Borrower shall have delivered to the
Administrative Agent a completed Borrowing Base Certificate calculating and
certifying the Borrowing Base and the Excess Availability as of the most recent
date for which a calculation of the Borrowing Base shall have been delivered
pursuant to Section 6.02(h) giving pro forma effect to such Disposition as if
effected immediately prior to such date, (iv) the Payment Conditions are
satisfied at the time of the entry into the definitive agreement for such
Disposition (after giving pro forma effect to such Disposition as if effected
immediately prior to such time), and (v) upon the consummation of the
Disposition either (A) the Payment Conditions are satisfied (after giving pro
forma effect to such Disposition as if effected immediately prior to such time)
or (B) (x) the Revolver Usage is not in excess of the Line Cap and (y) 100% (or
such lesser amount as would cause the Payment Conditions to be satisfied after
giving pro forma effect to such prepayment and to the other pro forma
adjustments to the Borrowing Base in connection with such Disposition) of the
Net Cash Proceeds received in connection with such Disposition are treated in
accordance with Section 2.05(b)(ii)(A) and applied to the outstanding Loans in
the order of application set forth in Section 2.05(c)(ii); and
(j)    Dispositions of the Savage Business Line so long as 100% of the Net Cash
Proceeds of such Dispositions are treated in accordance with Section
2.05(b)(ii)(B));
provided, however, that any (x) Disposition pursuant to Section 7.05(a)(ii),
Section 7.05(b) through Section 7.05(f) (other than Section 7.05(d) and
Section 7.05(e)(ii)) and Section 7.05(j) shall be for fair market value, (y) any
Disposition of Equity Interests in a Subsidiary pursuant to Section 7.05(i)
resulting in a Joint Venture shall only be permitted to the extent that the fair
market value of the remaining Equity Interests in such Joint Venture is an
Investment permitted under Section 7.03(g) or (k), and (z) any Disposition of
assets to another Person pursuant to Section 7.05(i) the


-132-

--------------------------------------------------------------------------------





consideration for which are Equity Interests or other interests of another
Person resulting in a Joint Venture, shall only be permitted to the extent the
fair market value of such assets would constitute an Investment permitted under
Section 7.03(g) or (k); provided, further, that no assets shall be Disposed of
under Section 7.05(i) in connection with an asset securitization transaction.

Section 7.06.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except that, so long as no Default shall have occurred
and be continuing at the time of any action described below or would result
therefrom:
(a)    each Subsidiary (including, for the avoidance of doubt, any Borrower) may
make Restricted Payments to the Parent Borrower and to wholly-owned Subsidiaries
(and, in the case of a Restricted Payment by a non‑wholly-owned Subsidiary, to
the Parent Borrower and any Subsidiary and to each other owner of capital stock
or other Equity Interests of such Subsidiary on a pro rata basis based on their
relative ownership interests);
(b)    each Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)    each Borrower and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common Equity Interests with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests;
(d)    the Parent Borrower may make Restricted Payments so long as (i) the
Material Debt Documents and the Junior Term Loan Documents then outstanding, if
any, would permit such Restricted Payment and (ii) the Payment Conditions are
satisfied; and
(e)    the Parent Borrower may make Restricted Payments of the Junior Term Loan
Obligations to the extent permitted by Section 7.13.

Section 7.07.    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Parent Borrower and its Subsidiaries on the Closing Date or any business
reasonably similar, incidental or complementary thereto and reasonable
extensions thereof.

Section 7.08.    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Parent Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Parent Borrower or such Subsidiary as would be obtainable by
the Parent Borrower or such Subsidiary at the time in a comparable arm's-length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to (a) transactions between or among any Loan
Parties and transactions between and among Subsidiaries that are not Loan
Parties, (b) Restricted Payments permitted to be made pursuant to Section 7.06,
(c) issuances of securities or other payments pursuant to, or the funding of,
employment arrangements, indemnification agreements, stock options and stock
ownership plans approved by the board of directors of the Parent Borrower or
such Subsidiary,


-133-

--------------------------------------------------------------------------------





(d) the grant of stock options or similar rights to employees and directors of
the Parent Borrower and its Subsidiaries pursuant to plans approved by the board
of directors of the Parent Borrower, (e) loans or advances to employees in the
ordinary course of business in accordance with past practices of the Parent
Borrower and its Subsidiaries to the extent permitted under Section 7.03, but in
any event not to exceed $5,000,000 in the aggregate outstanding at any one time,
(f) the payment of reasonable fees and expenses and the provision of customary
indemnities to directors of the Parent Borrower and its Subsidiaries who are not
employees of the Parent Borrower or its Subsidiaries and (g) the Transactions.

Section 7.09.    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrowers or any Guarantor or to otherwise transfer property to or to make
Investments in the Borrowers or any Guarantor, except for (A) any agreement in
effect on the Closing Date or at the time any Subsidiary becomes a Subsidiary of
the Parent Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Parent Borrower, (B)
any agreement representing Indebtedness of a Subsidiary of the Parent Borrower
which is not a Loan Party which is permitted by Section 7.02 and (C) any
agreement in connection with a Disposition permitted by Section 7.05 (solely
with respect to assets subject to such Disposition), (ii) of any Subsidiary to
Guarantee the Indebtedness of the Borrowers other than the Term Loan Documents,
the Junior Term Loan Documents and the Senior Notes Indenture, in each case as
in effect on the date hereof and any document governing Indebtedness permitted
under Section 7.02(c) or (d) or (i), so long as the applicable provisions
thereof are no more restrictive in any material respect, taken as a whole, than
the Senior Notes, the Term Loan Documents, the Junior Term Loan Documents and
this Agreement or (iii) of any Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens securing the Obligations on property of such
Person other than (A) any document governing Indebtedness permitted under
Section 7.02(g), solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness, (B) customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate solely to the assets
subject thereto, (C) any agreement representing Indebtedness of a Subsidiary of
the Parent Borrower that is not a Loan Party which is permitted by Section 7.02,
solely to the extent that such restriction applies only to property of such
Subsidiary that secured such Indebtedness, (D) restrictions arising in
connection with cash or other deposits permitted under Section 7.01(e), (f) or
(p) and limited to such cash or deposit, (E) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business, (F)
the Senior Notes Indenture, (G) the Term Loan Documents or (H) the Junior Term
Loan Documents, or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

Section 7.10.    Financial Covenants.
(a)    At any time on or prior to the Term Obligations Payment Date, fail to
have Excess Availability of at least $45,000,000.


-134-

--------------------------------------------------------------------------------





(b)    At all times on or prior to the Term Obligations Payment Date and
beginning with the fiscal quarter of Parent Borrower ending March 31, 2019,
permit the Consolidated Fixed Charge Coverage Ratio for any Test Period to be
less than 1.15:1.00.
(c)    At all times after the Term Obligations Payment Date, during any
Financial Covenant Compliance Period, permit (i) the Consolidated Fixed Charge
Coverage Ratio for the Test Period then most recently ended prior to the
beginning of such Financial Covenant Compliance Period for which financial
statements have been delivered or were required to be delivered to the Lenders
pursuant to Section 6.01(a) or (b) to be less than 1.00:1.00, or (ii) the
Consolidated Fixed Charge Coverage Ratio for any Test Period ending thereafter
until termination of the Financial Covenant Compliance Period to be less than
1.00:1.00.

Section 7.11.    Amendments of Organization Documents. Amend any of its
Organization Documents in a manner that materially adversely affects the rights
of the Administrative Agent or the Lenders under the Loan Documents on their
ability to enforce the same.

Section 7.12.    Accounting Changes. Make any change in (a) accounting policies
or reporting practices, except as required or permitted by generally accepted
accounting principles or (b) fiscal year.

Section 7.13.    Prepayments, Etc. of Junior Term Loan Obligations and
Subordinated Indebtedness. Except as permitted pursuant to Section 7.05(j), (a)
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of the
Intercreditor Agreement of, any Junior Term Loan Obligations unless (i) the Term
Loan Obligations have been paid in full in cash and (ii) (A) the mandatory
prepayment of the Junior Term Loan Obligations is pursuant to Section
2.05(b)(ii) of the Junior Term Loan Credit Agreement (as in effect on the date
hereof), (B) with respect to any mandatory prepayment of the Junior Term Loan
Obligations pursuant to Section 2.05(b)(i)(B) of the Junior Term Loan Credit
Agreement (as in effect on the date hereof), no Specified Event of Default then
exists or would arise as a result of such prepayment, (C) with respect to any
other mandatory prepayment of the Junior Term Loan Obligations pursuant to the
Junior Term Loan Credit Agreement (as in effect on the date hereof), no Event of
Default then exists or would arise as a result of such prepayment or (D) with
respect to any other prepayment, redemption, purchase, defeasement or
satisfaction, the Payment Conditions are satisfied, or (b) prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any subordinated Indebtedness, except the refinancing of subordinated
Indebtedness with other Indebtedness to the extent permitted under
Section 7.02(c) or to the extent the Payment Conditions are satisfied.

Section 7.14.    Speculative Transactions. Engage, or permit any of its
Subsidiaries to engage, in any transaction involving Hedge Agreements, including
commodity options or futures contracts, which are speculative in nature.

ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES


-135-

--------------------------------------------------------------------------------






Section 8.01.    Events of Default. Any of the following shall constitute an
"Event of Default":
(a)    Non‑Payment. Any Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or (ii) pay within 3 Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
any other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.01, 6.02(a), 6.02(b),
6.02(c), 6.02(e), 6.02(g), 6.02(h), 6.02(j), 6.02(k), 6.07, 6.11, 6.15 or
Article VII or (ii) any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.02(d), 6.02(f), 6.02(i),
6.03(a), 6.05(a), 6.10, 6.12, 6.16, 6.17 or 6.19 (and such failure under this
clause (ii) continues for a period of 5 Business Days); or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after a Responsible Officer of such Loan Party shall have
become aware of each failure; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document or certificate (including the Borrowing Base Certificate) delivered in
connection herewith or therewith shall be incorrect in any material respect
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified with "materiality" or
"Material Adverse Effect" or similar terms in the text thereof) when made or
deemed made; or
(e)    Cross‑Default. Any Loan Party or any Subsidiary (i) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after giving effect to any applicable grace
period in respect of any Junior Term Loan Obligations or any Indebtedness
(including Swap Contracts) or Guarantee of Indebtedness (other than Indebtedness
hereunder) having an aggregate principal amount of more than the Threshold
Amount, or (ii) fails to observe or perform any other agreement or condition
relating to the Junior Term Loan Obligations or any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
otherwise relating to the Junior Term Loan Obligations or such Indebtedness, or
any other event occurs (other than any termination event or analogous provision
in any Swap Contract), the effect of which default or other event is to cause,
or to permit, irrespective of whether exercised, the holder or holders of the
Junior Term Loan Obligations or such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, the Junior Term Loan Obligations or such Indebtedness to be
demanded or to become due or to be accelerated, repurchased, prepaid, defeased
or redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem the Junior Term Loan Obligations or such Indebtedness to be
made, prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to


-136-

--------------------------------------------------------------------------------





be demanded; provided that this clause (e)(ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness; or
(f)    Insolvency Proceedings, Etc. (i) Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property or (ii) any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Loan Party or Subsidiary and the appointment
continues undischarged or unstayed for 60 calendar days or an order for relief
is entered in any such proceeding or (iii) any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, (or an order for relief is entered
in any such proceeding); or
(g)    Inability to Pay Debts. Any Loan Party or any Subsidiary becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent third
party insurance as to which the insurer is rated at least "A" by A.M. Best
Company, has been notified of the potential claim and has not denied coverage)
and there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Parent Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or as a result of acts or
omissions by the Administrative Agent or the Payment in Full of the Obligations,
ceases to be in full force and effect; or any Loan Party or any of their
Subsidiaries or any Governmental Authority contests in any manner the validity
or enforceability of any material provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or any Loan Party purports to revoke, terminate or rescind any Loan
Document; or
(k)    Change of Control. There occurs any Change of Control; or


-137-

--------------------------------------------------------------------------------





(l)    Collateral Document. Any Collateral Document shall for any reason (other
than pursuant to the terms thereof or as expressly permitted thereby) cease to
create a valid and perfected lien with the priority contemplated by the
Collateral Documents (subject to Permitted Liens) on and security interest in
the Collateral purported to be covered thereby or any Loan Party or any
Governmental Authority shall so assert such invalidity or lack of perfection or
priority of Collateral with an aggregate value in excess of $10,000,000, except
to the extent that any such loss of perfection or priority results from the
failure of any of the Administrative Agent or the Term Facility Administrative
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or of the
Administrative Agent to file Uniform Commercial Code continuation statements; or
(m)    Intercreditor Agreement. Any material provision of the Intercreditor
Agreement is not or ceases to be binding on or enforceable against any party
thereto (or against any Person on whose behalf any such party makes any covenant
or agreements therein), or shall otherwise not be effective to create the rights
and obligations purported to be created thereunder.

Section 8.02.    Remedies upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may and shall, at the request of the
Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Borrowers Cash Collateralize the Letter of Credit Usage;
and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided, however, that upon the occurrence of an Event of Default under
Section 8.01(f) or an actual or deemed entry of an order for relief with respect
to any Borrower under the Debtor Relief Laws, the obligation of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid Obligations (excluding Bank Product
Obligations unless such Bank Product Obligations otherwise become due and
payable pursuant to their terms upon the occurrence of an Event of Default under
Section 8.01(f) or an actual or deemed entry of an order for relief with respect
to any Borrower under the Debtor Relief Laws) shall automatically become due and
payable, and the obligation of the Borrowers to Cash Collateralize the Letter of
Credit Usage as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.


-138-

--------------------------------------------------------------------------------






Section 8.03.    Application of Funds. Subject to the Intercreditor Agreement,
after an Application Event, any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, Lender Group Expenses and other amounts (including Attorney Costs
and amounts payable under Article III but otherwise excluding principal and
interest under the Loans) payable to the Administrative Agent in its capacity as
such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities, Lender Group Expenses and other amounts (including Attorney Costs
and amounts payable under Article III but otherwise excluding principal and
interest under the Loans), payable to the Lenders ratably among them in
proportion to the amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Extraordinary Advances;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Extraordinary Advances;
Fifth, to pay interest accrued in respect of the Swing Loans, until paid in
full;
Sixth, to pay the principal of all Swing Loans, until paid in full;
Seventh, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Credit Loans, L/C Borrowings and other
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Seventh payable to them;
Eighth, ratably
(a)    to pay the principal of all Standard Revolving Credit Loans, until paid
in full, and
(b)    to the Administrative Agent, to be held by the Administrative Agent, for
the benefit of the L/C Issuers (and for the ratable benefit of each of the
Lenders that have an obligation to pay to the Administrative Agent, for the
account of an L/C Issuer, a share of each Letter of Credit Disbursement), as
cash collateral in an amount up to 105% of the Standard Letter of Credit Usage
(to the extent permitted by applicable Law, such cash collateral shall be
applied to the reimbursement of any Letter of Credit Disbursement with respect
to a Standard Letter of Credit as and when such disbursement occurs and, if a
Standard Letter of Credit expires undrawn, the cash collateral held by the
Administrative Agent in respect of such Letter of Credit shall, to the extent
permitted by applicable Law, be reapplied pursuant to this Section 8.03,
beginning with clause First);
(c)    Ninth, ratably


-139-

--------------------------------------------------------------------------------





(a)    to pay the principal of all FILO Revolving Credit Loans, until paid in
full,
(b)    to the Administrative Agent, to be held by the Administrative Agent, for
the benefit of the L/C Issuers (and for the ratable benefit of each of the
Lenders that have an obligation to pay to the Administrative Agent, for the
account of an L/C Issuer, a share of each Letter of Credit Disbursement), as
cash collateral in an amount up to 105% of the FILO Letter of Credit Usage (to
the extent permitted by applicable Law, such cash collateral shall be applied to
the reimbursement of any Letter of Credit Disbursement that, in each case, are
not covered under clause Eighth above and, if all remaining Letters of Credit
expires undrawn, the cash collateral held by the Administrative Agent in respect
of such FILO Letter of Credit Usage shall, to the extent permitted by applicable
Law, be reapplied pursuant to this Section 8.03, beginning with clause First),
and
(c)    up to the amount (after taking into account any amounts previously paid
pursuant to this clause (c) during the continuation of the applicable
Application Event) of the most recently established Bank Product Reserve, which
amount was established prior to the occurrence of, and not in contemplation of,
the subject Application Event, (after taking into account any amounts previously
paid pursuant to this clause (c) during the continuation of the applicable
Application Event), to (i) the Bank Product Providers based upon amounts then
certified by each applicable Bank Product Provider to the Administrative Agent
(in form and substance satisfactory to the Administrative Agent) to be due and
payable to such Bank Product Provider on account of Bank Product Obligations
(but not in excess of the Bank Product Reserve established for the Bank Product
Obligations of such Bank Product Provider), and (ii) with any balance to be paid
to the Administrative Agent, to be held by the Administrative Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral (which cash
collateral may be released by the Administrative Agent to the applicable Bank
Product Provider and applied by such Bank Product Provider to the payment or
reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by the Administrative Agent in respect of such Bank Product Obligations
shall be reapplied pursuant to this Section 8.03, beginning with clause First;
Tenth, to the payment of all Bank Product Obligations that, in each case, are
not covered under clause Ninth above;
Eleventh, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.


-140-

--------------------------------------------------------------------------------





Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 8.03.

ARTICLE IX    
ADMINISTRATIVE AGENT

Section 9.01.    Appointment and Authority.
(a)    Each of the Lenders and each L/C Issuer hereby irrevocably appoints Wells
Fargo Bank to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
IX are solely for the benefit of the Administrative Agent, the Lenders and each
L/C Issuer, and the Borrowers shall not have rights as a third party beneficiary
of any of such provisions other than Section 9.09. It is understood and agreed
that the use of the term "agent" herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)    The Administrative Agent shall also act as the "collateral agent" under
the Loan Documents or a similar role under applicable Law, and each of the
Lenders (in its capacities as a Lender, potential Hedge Provider and potential
Bank Product Provider) and each L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and such
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as "collateral agent" and any
co‑agents, sub‑agents and attorneys‑in‑fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co‑agents, sub‑agents and attorneys‑in‑fact were the "collateral agent" under
the Loan Documents) as if set forth in full herein with respect thereto.

Section 9.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers


-141-

--------------------------------------------------------------------------------





or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 9.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including, for the avoidance of
doubt, any action that may be in violation of automatic stay provisions under
any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or an L/C Issuer; and
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, including with respect to the existence and aggregate
amount of Obligations under Bank Product Agreements or Hedge Agreements at any
time, (iii) the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, (vi) the satisfaction


-142-

--------------------------------------------------------------------------------





of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent or (vii) the qualification of (or lapse of any
qualification of) any cash or Cash Equivalents, Accounts or Inventory under the
eligibility criteria set forth herein, other than eligibility criteria expressly
referring to the matters described therein being acceptable or satisfactory to,
or being determined by, the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any loss, cost or expense suffered by the Borrowers or any
Lender as a result of (A) any determination of the Revolver Usage, the Borrowing
Base or the component amounts of any of the foregoing, (B) the calculation of
Average Excess Availability, (C) the terms and conditions of the Intercreditor
Agreement or any component thereof or (D) the determination of whether the
Payment Conditions have been satisfied.

Section 9.04.    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 9.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


-143-

--------------------------------------------------------------------------------






Section 9.06.    Resignation of the Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Parent Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Parent Borrower at all times other than during the continuance of
an Event of Default under Section 8.01(a), (f) or (g) (which consent of the
Parent Borrower shall not be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank or another financial services company with an
office in the United States, or an Affiliate of any such bank or financial
services company with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the "Resignation Effective Date"), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date; provided that, solely for purposes of maintaining any security
interest granted to the Administrative Agent under any Collateral Document for
the benefit of the Secured Parties, the retiring Administrative Agent shall
continue to be vested with such security interest as collateral agent for the
benefit of the Secured Parties and, in the case of any Collateral in the
possession of the Administrative Agent, shall continue to hold such Collateral,
in each case until such time as a successor Administrative Agent is appointed
and accepts such appointment in accordance with this Section 9.06(a) (it being
understood and agreed that the retiring Administrative Agent shall have no duty
or obligation to take any further action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest).
(b)    [Reserved].
(c)    With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor's appointment as the Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Administrative Agent (other than
as provided in Section 3.01 and other than any rights to indemnity payments or
other amounts owed to the retiring Administrative Agent as of the Resignation
Effective Date), and the retiring Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by the Borrowers to a successor Administrative Agent shall be the
same as those


-144-

--------------------------------------------------------------------------------





payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent's resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as the Administrative Agent.
(d)    Any resignation by Wells Fargo Bank as the Administrative Agent pursuant
to this Section shall also constitute its resignation as an L/C Issuer. Upon the
acceptance of a successor's appointment as the Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

Section 9.07.    Non‑Reliance on the Administrative Agent and Other Lenders.
Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.08.    The Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Usage and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent under the Loan
Documents allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


-145-

--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuers, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid the Administrative Agent shall be authorized (i) to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (f) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount


-146-

--------------------------------------------------------------------------------





of debt credit bid by the acquisition vehicle or otherwise), such Obligations
shall promptly be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

Section 9.09.    Collateral and Guaranty Matters. The Lenders and L/C Issuers
(and by accepting the benefits of the Loan Documents, the holders of any Bank
Product Obligations are hereby deemed to) irrevocably authorize the
Administrative Agent, subject to the Intercreditor Agreement,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Payment in Full of the
Obligations, (ii) that is Disposed of or to be Disposed of to a Person if the
Parent Borrower certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) if such property is owned by any Guarantor that has been
released from its obligations under the Guaranty pursuant to Section 9.09(b),
(iv) to release any Liens on any property granted to or held by the
Administrative Agent under any Loan Document that is or becomes an Excluded
Asset (as defined in the Security Agreement), or (v) subject to Section 10.01,
if approved, authorized or ratified in writing by the Required Lenders (and such
additional Lenders if required pursuant to Section 10.01); provided, that the
Lenders, the L/C Issuers and the Administrative Agent (and by accepting the
benefits of the Loan Documents, the holders of any Bank Product Obligations are
hereby deemed to) agree that upon the occurrence of any such event in this
clause (a), such Liens shall be automatically released;
(b)    to release any Guarantor from its obligations under the Guaranty (i) upon
the Payment in Full of the Obligations, (ii) if the Parent Borrower certifies to
the Administrative Agent (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry) that (A) such Person has ceased
to be a Subsidiary as a result of a transaction permitted hereunder, or (B) such
Guarantor has ceased to be a Domestic Subsidiary or a Specified Foreign
Subsidiary or becomes a Subsidiary of a Foreign Subsidiary or FSHCO, in each
case, as a result of a transaction permitted hereunder (or, in the case of a
Specified Foreign Subsidiary, as contemplated by the definition thereof), or
(iii) if approved, authorized or ratified in writing by the Required Lenders
(and such additional Lenders if required pursuant to Section 10.01); provided,
that the Lenders, the L/C Issuers and the Administrative Agent (and by accepting
the benefits of the Loan Documents, the holders of any Bank Product Obligations
are hereby deemed to) agree that upon the occurrence of any event in this clause
(b), such obligations under such Guaranty shall be released; and
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(g), (i), (r) or (s).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the


-147-

--------------------------------------------------------------------------------





Guaranty pursuant to this Section 9.09. In each case as specified in this
Section 9.09, the Administrative Agent will, at the Borrowers' expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.09. In each case as specified in this
Section 9.09, the Administrative Agent will, at the Borrowers' expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment, security interest and Lien granted under the Collateral Documents,
and, if applicable, return any possessory collateral or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.09.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 9.10.    Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a, "bookrunning manager" or "joint lead arranger" shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

Section 9.11.    Field Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
(a)    is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after it becomes available, a copy of each field examination
report in respect of the Loan Parties and weekly Qualified Cash updates (each, a
"Report") prepared by or at the request of the Administrative Agent (and in
connection therewith the Administrative Agent agrees to request such weekly
Qualified Cash updates), and the Administrative Agent shall so furnish each
Lender with such Reports,
(b)    expressly agrees and acknowledges that the Administrative Agent does not
(i) make any representation or warranty as to the accuracy of any Report and
(ii) shall not be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations and that the Administrative Agent or other Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely


-148-

--------------------------------------------------------------------------------





significantly upon the Parent Borrower's and its Subsidiaries' books and
records, as well as on representations of the Parent Borrower's personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 10.07, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any other Lender preparing a Report harmless from any action the indemnifying
Lender may take or fail to take or any conclusion the indemnifying Lender may
reach or draw from any Report in connection with any loans or other credit
accommodations that the indemnifying Lender has made or may make to the
Borrowers, or the indemnifying Lender's participation in, or the indemnifying
Lender's purchase of, a loan or loans of the Borrowers, and (ii) to pay and
protect, and indemnify, defend and hold the Administrative Agent, and any such
other Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including, attorneys'
fees and costs) incurred by the Administrative Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing, (x) any Lender may from time to time request in
writing that the Administrative Agent provide to such Lender a copy of any
report or document provided by any Loan Party to the Administrative Agent that
has not been contemporaneously provided to such Lender, and, upon receipt of
such request, the Administrative Agent promptly shall provide a copy of same to
such Lender and (y) to the extent that the Administrative Agent is entitled,
under any provision of the Loan Documents, to request additional reports or
information from any Loan Party, any Lender may, from time to time, reasonably
request the Administrative Agent to exercise such right as specified in such
Lender's notice to the Administrative Agent, whereupon the Administrative Agent
promptly shall request of the Parent Borrower the additional reports or
information reasonably specified by such Lender, and, upon receipt thereof from
such Loan Party, the Administrative Agent promptly shall provide a copy of same
to such Lender.

ARTICLE X    
MISCELLANEOUS

Section 10.01.    Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document and no consent to any departure by the Parent Borrower or
any other Loan Party therefrom, shall be effective unless, in the case of this
Agreement, in writing signed by the Required Lenders and the Parent Borrower and
acknowledged by the Administrative Agent, and, in the case of any other Loan
Document, in writing signed by the Parent Borrower (on behalf of each Borrower
or Loan Party, as applicable) and the Administrative Agent with the consent of
the Required Lenders, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:


-149-

--------------------------------------------------------------------------------





(a)    extend or increase any Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood that the making of an Extraordinary Advance, a
waiver of any condition precedent set forth in Section 4.02 or the waiver of any
Default or mandatory reduction of any of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);
(b)    postpone any date scheduled for any payment of principal or interest
under Sections 2.07 or 2.08, or any date fixed by the Administrative Agent for
the payment of fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend Section 2.08(b) or to waive any
obligation of the Borrowers to pay interest or fees at the default rate or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) or to amend the definition of Average Excess Availability even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;
(d)    change any provision of this Section 10.01 or the definition of "Required
Lenders", "Supermajority Lenders" or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;
(e)    other than in connection with the Payment in Full of the Obligations,
release or subordinate the Administrative Agent's Lien on all or substantially
all of the Collateral in any transaction or series of related transactions,
without the written consent of each Lender;
(f)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.09 (in which case such release may
be made by the Administrative Agent acting alone);
(g)    amend, modify or waive any pro rata sharing provision of Section 2.09,
2.12 or 2.13 without the written consent of each Lender;
(h)    amend, modify or waive Section 8.03 or Sections 4.01(b) or (c) of the
Intercreditor Agreement, without the written consent of each Lender adversely
affected thereby;
(i)    increase any advance rate used in computing the Borrowing Base or add
categories of assets thereto, in each case without the written consent of each
Lender;
(j)    amend the definition of "Borrowing Base", "Eligible Accounts" or
"Eligible Inventory" (or any defined term used therein) that has the effect of
increasing availability thereunder (including changes in eligibility criteria),
without the written consent of (i) the Supermajority


-150-

--------------------------------------------------------------------------------





Lenders and (ii) Lenders holding 66 2/3% of the aggregate FILO Revolving Credit
Loan Exposure; or
(k)    (i) amend the definitions of "FILO Letter of Credit Usage", "FILO
Revolving Credit Loan" or "FILO Revolving Credit Loan Exposure" (or any defined
term used therein) or any of the provisions with respect to FILO Revolving
Credit Loans or FILO Letter of Credit Usage, without the written consent of
Lenders holding greater than 50% of the aggregate FILO Revolving Credit Loan
Exposure and (ii) amend the definitions of "FILO Borrowing Base" or "Maximum
FILO Amount" (or any defined term used therein) that has the effect of
increasing availability thereunder (including changes in eligibility criteria),
without the written consent of Lenders holding 66 2/3% of the aggregate FILO
Revolving Credit Loan Exposure;
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Required Lenders or
Supermajority Lenders, as applicable, affect the rights or duties of the L/C
Issuers under this Agreement; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Lender in addition to the Required Lenders or
Supermajority Lenders, as applicable, affect the rights or duties of the Swing
Lender under this Agreement; (iii) unless in writing and signed by the
Administrative Agent in addition to the Required Lenders or Supermajority
Lenders, as applicable, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent under this Agreement or any other
Loan Document; and (iv) Section 10.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Revolving Credit Loans are being funded by an SPC at the time of such amendment,
waiver or other modification. Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except (x) the amendments, waivers and consents described in clauses
(a), (b) and (c) above and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, and the Parent Borrower may replace any
Defaulting Lender with the consent of the Administrative Agent (such consent not
to be unreasonably withheld) in accordance with Section 10.16. In the event that
any amendment or waiver to this Agreement or any Loan Document or any consent to
departure therefrom has been requested, such consent, waiver or amendment
requires the consent of each Lender or each affected Lender in accordance with
the terms of Section 10.01 or all Lenders with respect to a certain class of the
Loans, the consent or the agreement of the Required Lenders has been obtained
and any applicable Lender does not agree to such amendment, waiver or consent,
the Parent Borrower may replace any such Lender not agreeing to such amendment,
waiver or consent in accordance with Section 10.16.
Notwithstanding anything to the contrary in this Section 10.01, each of the
parties hereto acknowledges and agrees that, if there are any Mortgaged
Properties, no modification of a Loan Document shall add, increase, renew or
extend any Loan or Commitment hereunder (for the avoidance of doubt, excluding
(a) any continuation or conversion of Borrowings, (b) the making of any Loans or
(c) the issuance, renewal or extension of Letters of Credit), until the
completion of


-151-

--------------------------------------------------------------------------------





flood due diligence, documentation and coverage with respect to such Mortgaged
Properties as required by Flood Insurance Laws or as otherwise reasonably
requested by the Administrative Agent, any Lender or any Arranger (or any
Affiliate thereof); provided that the Administrative Agent, the applicable
Lender or the applicable Arranger (or applicable Affiliate thereof) shall use
commercially reasonable efforts to complete all such flood diligence within ten
(10) Business Days after the date the Parent Borrower delivers to the
Administrative Agent, such Lender or such Arranger (or applicable Affiliate
thereof) all such information with respect to each Mortgaged Property as may be
requested pursuant to this paragraph.
Notwithstanding anything to the contrary contained in this Section 10.01, the
Parent Borrower and the Administrative Agent may without the input or consent of
the Lenders, effect amendments to this Agreement and the other Loan Documents
(i) to cure any obvious error or any ambiguity, omission, defect or
inconsistency of a technical nature, so long as the Lenders shall have received
at least 5 Business Days' prior written notice thereof and the Administrative
Agent shall not have received, within 5 Business Days of the date of such notice
to the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment and (ii) as may be necessary or
appropriate in the opinion of the Administrative Agent to effect the provisions
of Sections 2.14 and 2.18.

Section 10.02.    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed certified or registered mail, faxed or delivered to the
applicable address, facsimile number or (subject to Section 10.02(b)) electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to any Borrower, the Administrative Agent, the Swing Lender or any L/C
Issuer, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Parent Borrower,
the Administrative Agent, the Swing Lender and the L/C Issuers.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other


-152-

--------------------------------------------------------------------------------





communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including electronic mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e‑mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or executed and delivered by facsimile or other electronic
transmission. The effectiveness of any such documents and signatures shall,
subject to applicable Law, have the same force and effect as manually signed
originals and shall be binding on all Loan Parties, the Administrative Agent and
the Lenders. The Administrative Agent may also require that any such documents
and signatures be confirmed by a manually signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
(d)    The Platform. Each Borrower agrees that the Administrative Agent may make
information and/or materials provided by or on behalf of the Borrowers
(collectively, the "Borrower Materials") available to the Lenders by posting
communications on IntraLinks or a substantially similar electronic transmission
system (the "Platform"). The Platform is provided "as is" and "as available".
The Administrative Agent does not warrant the accuracy or completeness of the
Borrower Materials, or the adequacy of the Platform and expressly disclaims
liability for errors or omissions in the communications. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
in connection with the Borrower Materials or the Platform. Each Loan Party
further agrees that certain of the Lenders may not wish to receive material
non-public information with respect to the Loan Parties or their securities
(each, a "Public Lender"). The Loan Parties shall be deemed


-153-

--------------------------------------------------------------------------------





to have authorized the Administrative Agent and its Affiliates and the Lenders
to treat Borrower Materials marked "PUBLIC" as not containing any material
non-public information with respect to the Loan Parties or their securities for
purposes of United States federal and state securities laws. All Borrower
Materials marked "PUBLIC" are permitted to be made available through a portion
of the Platform designated as "Public Investor" (or another similar term). The
Administrative Agent and its Affiliates and the Lenders shall treat any Borrower
Materials that are not marked "PUBLIC" as being suitable only for posting on a
portion of the Platform not marked as "Public Investor" (or such other similar
term). In no event shall the Administrative Agent or any of its Related Parties
(collectively, the "Agent Parties") have any liability to the Parent Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Parent Borrower's or the Administrative Agent's transmission of Borrower
Materials or notices through the Platform, any other electronic platform or
electronic messaging service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the Parent
Borrower, any Loan Party, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(e)    Reliance by the Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices, Committed Loan Notices and requests for Letters
of Credit) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower in the absence of gross
negligence or willful misconduct. All telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
(f)    Updated Notice Information, Etc. Each of the Borrowers, the
Administrative Agent, and each L/C Issuer may change its address, facsimile
number, electronic mail address or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile number, electronic mail address or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent and the L/C Issuers. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, facsimile number, electronic mail address and telephone number to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the "Private Side Information" or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender's compliance procedures and applicable Law,
including


-154-

--------------------------------------------------------------------------------





United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the "Public Side" portion of the
Platform and that may contain material non‑public information with respect to
the Parent Borrower, its Subsidiaries or its securities for purposes of United
States Federal or state securities laws.

Section 10.03.    No Waiver; Cumulative Remedies. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that, subject to the
Intercreditor Agreement, the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as the Administrative Agent) hereunder and
under the other Loan Documents, (b) any L/C Issuer from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13) or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as the Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 10.04.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Parent Borrower agrees (i) to pay or reimburse
the Administrative Agent for all reasonable documented and invoiced
out-of-pocket costs and expenses (A) incurred in connection with the
development, preparation, negotiation, syndication (including cost and expenses
relative to CUSIP, DXSyndicate™, SyndTrak and other communication costs) and
execution of the Fee Letter, this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including any due diligence expense, any costs
of travel, meals and lodging and the Attorney Costs of one primary counsel to


-155-

--------------------------------------------------------------------------------





the Administrative Agent, if necessary, one local counsel to the Administrative
Agent in each appropriate material jurisdiction (which may include a single
counsel acting in multiple jurisdictions) and one specialty counsel to the
Administrative Agent in each reasonably necessary specialty area, and
(B) incurred in connection with each field examination or inventory appraisal
(I) performed by the Administrative Agent in accordance with, and subject to the
limitations set forth in Section 2.09(a)(iv) and Section 6.16 or for the
establishment of electronic collateral reporting or (II) performed by
consultants and appraisal firms employed by the Administrative Agent to perform
field examinations or inventory appraisals in accordance with, and subject to
the limitations set forth in, Section 6.16, (ii) to pay or reimburse each L/C
Issuer for all reasonable, documented and invoiced out‑of‑pocket expenses
incurred by such L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, (iii)
to pay or reimburse the Administrative Agent, any Lender or any L/C Issuer for
all reasonable, documented and invoiced out‑of‑pocket costs and expenses
required to be paid by any Loan Party under any of the Loan Documents that are
paid, advanced or incurred by the Administrative Agent, any Lender or any L/C
Issuer in accordance with the terms hereof, (iv) to pay or reimburse the
Administrative Agent for its reasonable, documented and invoiced fees and
charges imposed or incurred in connection with any background checks or
OFAC/PEPE searches related to any Loan Party or its Subsidiaries, its customary
fees and charges imposed by or incurred by the Administrative Agent resulting
from the dishonor of checks payable to any Loan Party and customary fees and
charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of any Borrower (whether
by wire transfer or otherwise) together with any out-of-pocket costs and
expenses incurred in connection therewith, and (v) to pay or reimburse the
Administrative Agent and each Lender for all reasonable and documented and
invoiced out-of-pocket costs and expenses incurred in connection with correcting
any Default and the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including the Attorney Costs of one primary counsel to the Administrative
Agent and the Lenders, taken as a whole, one local counsel to the Administrative
Agent and the Lenders, taken as a whole, in each appropriate material
jurisdiction (which may include a single counsel acting in multiple
jurisdictions) and one specialty counsel to the Administrative Agent and the
Lenders, taken as a whole, in each reasonably necessary specialty area
(including insolvency law) (and, in case of an actual conflict of interest where
a Lender has notified Parent Borrower of the existence of such conflict, and
thereafter retains its own counsel, any additional counsel to all similarly
situated Lenders) during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated or advisor fees and
expenses incurred in connection with a "workout", a "restructuring" or any
proceeding under any Debtor Relief Law concerning any Loan Party or in
exercising rights and remedies under the Loan Documents, or defending the Loan
Documents, irrespective of whether a lawsuit or other adverse proceedings is
brought, or in taking any enforcement or remedial action with respect of the
Collateral. The foregoing costs and expenses shall include all search, filing,
recording, title insurance, appraisal, telecommunication, environmental audit,
photocopying, notarization, courier, messenger charges and fees and taxes
related thereto, and other out‑of‑pocket expenses incurred by the Administrative
Agent and the cost of independent public accountants and other outside experts
retained by the Administrative Agent


-156-

--------------------------------------------------------------------------------





in accordance with this Agreement. The costs, expenses, fees, charges and any
other amounts described in this Section 10.04(a) shall be referred to as the
"Lender Group Expenses".
(b)    Indemnification by the Borrowers. Whether or not the Transactions
contemplated hereby are consummated, each Borrower shall indemnify, defend and
hold harmless the Administrative Agent (and any sub‑agent thereof), the Swing
Lender, each L/C Issuer, each Lender and each Related Party of any of the
foregoing Persons (collectively the "Indemnitees") from and against any and all
claims, damages, losses, liabilities, and related reasonable and documented and
invoiced out-of-pocket expenses (including Attorney Costs of a single firm of
counsel to the Indemnitees, taken as a whole, one local counsel to the
Indemnitees, taken as a whole, in each reasonably necessary jurisdiction and one
specialty counsel in each reasonably necessary specialty area for all such
Indemnitees, taken as a whole (and, in the case of an actual conflict of
interest where the Indemnitee retains its own counsel, of another firm of
counsel for each such affected Indemnitee), that may be incurred by or asserted
or awarded against any such Indemnitee, in any way relating to or arising out of
or in connection with (i) the execution, delivery, enforcement, performance or
administration (including any restructuring or work-out related thereto) of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby (including the Fee Letter)
or the consummation of the transactions contemplated thereby, (ii) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by any Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to any Borrower, any Subsidiary or any other Loan Party or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
"Indemnified Liabilities"), except to the extent such claim, damage, loss,
liability or related reasonable and documented or invoiced out-of-pocket expense
is found in a final non-appealable judgment by a court of competent jurisdiction
to have resulted from (x) the gross negligence, bad faith or willful misconduct
of such Indemnitee or any of its Related Indemnified Parties, (y) a material
breach of such Indemnitee's or any of its Related Indemnified Party's
obligations under this Agreement or any other Loan Document or (z) disputes
solely among the Indemnitees not arising from or in connection with any act or
omission by the Borrowers or any of their Affiliates (other than a dispute
against the Administrative Agent, any Arrangers or any bookrunners in their
capacity as such). No Indemnitee shall be liable for any damages arising from
the use by others of any information or other materials obtained through the
Platform in connection with this Agreement except as provided in
Section 10.02(d), nor shall any Indemnitee have any liability for any indirect,
special, punitive or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee or any other


-157-

--------------------------------------------------------------------------------





Person, whether or not any Indemnitee is otherwise a party thereto and whether
or not any of the transactions contemplated hereunder or under any of the other
Loan Documents is consummated.
(c)    Reimbursement by Lenders. The Administrative Agent may incur and pay
Lender Group Expenses to the extent the Administrative Agent reasonably deems
necessary or appropriate for the performance and fulfillment of its functions,
powers and obligations pursuant to the Loan Documents, including court costs,
attorneys' fees and expenses, fees and expenses of financial accountants,
advisors, consultants, and appraisers, costs of collection by outside collection
agencies, auctioneer fees and expenses, and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not the Borrowers
are obligated to reimburse the Administrative Agent or the Lenders for such
expenses pursuant to this Agreement or otherwise. The Administrative Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by the Administrative Agent to reimburse the
Administrative Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to the Lenders (or the Bank Product Providers). In
the event the Administrative Agent is not reimbursed for such costs and expenses
by the Loan Parties, each Lender hereby agrees that it is and shall be obligated
to pay to the Administrative Agent such Lender's ratable portion thereof. Each
of the Lenders, on a ratable basis, shall indemnify and defend the Related
Parties (to the extent not reimbursed by or on behalf of the Borrowers and
without limiting the obligation of the Borrowers to do so) from and against any
and all Indemnified Liabilities; provided, that no Lender shall be liable for
the payment to any Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person's gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make a Revolving Credit Loan or other Credit Extension hereunder.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for such Lender's ratable share of any costs or
out-of-pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrowers. The undertaking in this Section 10.04(c) shall survive
the Payment in Full of all Obligations and the resignation or replacement of the
Administrative Agent.
(d)    Waiver of Consequential Damages, Etc. It is agreed that no party hereto
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any other party hereto or any other Indemnitee or any of their
respective equity holders, Subsidiaries, Affiliates or creditors arising out of,
related to or in connection with the performance of such party's obligations
under this Agreement, any of the Loan Documents or any aspect of the
Transactions, except to the extent of direct, as opposed to indirect, special,
punitive or consequential, damages determined in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such party's gross
negligence, bad faith or willful misconduct; provided that nothing contained in
this sentence shall limit the Borrowers' indemnification obligations under
Section 10.04(b) to the extent such indirect, special, punitive or consequential
damages are included in a claim against an Indemnitee for which such Indemnitee
is entitled to indemnification under Section 10.04(b). Notwithstanding any other
provision of this Agreement, no Indemnitee shall be liable for any damages
arising from


-158-

--------------------------------------------------------------------------------





the use by others of information or other materials obtained through electronic
telecommunications or other information transmission systems, including the
Platform, other than for direct or actual damages resulting from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any Related
Indemnified Party with respect to its performance of services hereunder as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than 10 Business Days after demand (accompanied by an invoice) therefor (or 30
days of demand (accompanied by an invoice) therefor, in the case of Lender Group
Expenses).
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Swing Lender and the L/C Issuers, the replacement
of any Lender and the Payment in Full of the Obligations.

Section 10.05.    Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the Payment in
Full of the Obligations and the termination of this Agreement.

Section 10.06.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section and, to the extent expressly contemplated hereby, the Indemnitees)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


-159-

--------------------------------------------------------------------------------





(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including participations in Letter of Credit Usage, Swing Loans and
Extraordinary Advances at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's FILO Revolving Credit Commitment or Standard Revolving Credit
Commitment and the Loans at the time owing to it thereunder or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $10,000,000 unless the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Parent Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Parent Borrower shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;


-160-

--------------------------------------------------------------------------------





(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and
(C)    the consent of the L/C Issuers (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any of the Borrowers' Affiliates, (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B) or
(C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Revolving Credit Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Revolving Credit Loans and
participations in Letters of Credit, Swing Loans and Extraordinary Advances in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(vii)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.06(c), from and after the effective date specified in
each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall,


-161-

--------------------------------------------------------------------------------





to the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05
and 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender's having been a Defaulting Lender. Upon
request, the Borrowers (at their own expense) shall execute and deliver a Note
to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent's Office a copy of each
Assignment and Acceptance delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and Letter of Credit Usage owing to, each Lender pursuant
to the terms hereof from time to time (the "Register"). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender (with respect to its own Loans and Commitments
only) at any reasonable time and from time to time upon reasonable prior notice.
The parties hereto intend that the Register shall be maintained such that the
Loans are in "registered form" within the meaning of Treasury Regulations
Section 5f.103-1(c).
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers, the Administrative Agent, the Swing Lender or any L/C
Issuer, sell participations to any Person (other than a natural person) (each, a
"Participant") in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender's participations in Letter of Credit Usage, Swing
Loans and Extraordinary Advances) owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.06(e), the Borrowers


-162-

--------------------------------------------------------------------------------





agree that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (subject to the requirements and limitations therein and the
requirements under Section 10.14, it being understood that the documentation
required under Section 10.14 shall be delivered to the participating Lender) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b); provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 10.16 as if it were
an assignee under Section 10.06(b) and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrowers' request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under the Loan Documents (the "Participant Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Commitments, Revolving
Credit Loans, Letters of Credit, Extraordinary Advances or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Revolving Credit Loan, Letter of
Credit, Extraordinary Advance or other obligation is in registered form for the
purposes of the Code, including under Treasury Regulations Section 5f.103‑1(c).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Parent Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to be subject to the provisions of Section 3.06(b) and
(c) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or create a security
interest in all or any portion of its rights under and interest in this
Agreement to secure obligations of such Lender, including any pledge or creation
of a security interest in favor of any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation


-163-

--------------------------------------------------------------------------------





31 CFR §203.24; provided that no such pledge shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(g)    [Reserved].
(h)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a "Granting Lender") may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrowers (an "SPC")
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(c)(ii).
Each Granting Lender shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each SPC to which it grants an option pursuant to this
Section 10.06(h) and the principal amounts (and stated interest) of any Loan or
portion thereof provided to the Company by such SPC (the "SPC Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the SPC Register (including the identity of any SPC or any information
relating to a SPC's interest in any Commitments, Revolving Credit Loans, Letters
of Credit, Extraordinary Advances or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Revolving Credit Loan, Letter of Credit,
Extraordinary Advance or other obligation is in registered form under Treasury
Regulations Section 5f.103‑1(c). The entries in the SPC Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the SPC Register as the owner of the relevant interest for
all purposes of this Agreement notwithstanding any notice to the contrary. For
the avoidance of doubt, the Administrative Agent (in its capacity as the
Administrative Agent) shall have no responsibility for maintaining any SPC
Register. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
proceeding under any Debtor Relief Laws. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrowers and the Administrative Agent and with the payment of a
processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non‑public


-164-

--------------------------------------------------------------------------------





information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.
(i)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Wells Fargo Bank assigns all of
its Commitments and Loans pursuant to Section 10.06(b), Wells Fargo Bank may,
upon 30 days' notice to the Parent Borrower and the Lenders, resign as an L/C
Issuer. In the event of any such resignation as an L/C Issuer, the Borrowers
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Wells Fargo Bank as an L/C
Issuer. If Wells Fargo Bank resigns as an L/C Issuer, it shall retain all the
rights and obligations of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as L/C Issuer and all Letter of Credit Usage with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in the aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Revolving Credit Loan). In addition, notwithstanding anything to the contrary
contained herein, if at any time any other L/C Issuer, in its capacity as
Lender, assigns all of its Commitments and Loans pursuant to Section 10.06(b),
such Lender may, upon 30 days' notice to the Parent Borrower and the other
Lenders, resign as an L/C Issuer. In the event of any such resignation as L/C
Issuer, the Borrowers shall be entitled to appoint from among the Lenders
(subject to such Lender's acceptance of such appointment) a successor L/C Issuer
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of such Lender as an L/C Issuer. If
such Lender resigns as L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
issued by it and outstanding as of the effective date of its resignation as L/C
Issuer and all Letter of Credit Usage with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
the aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Revolving Credit Loan. Upon the appointment of a successor L/C Issuer,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, and (b) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of such retiring L/C Issuer with respect to such Letters of Credit.

Section 10.07.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and to its Affiliates'
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) pursuant
to the order of any Governmental Authority or in any pending legal or
administrative proceeding, or otherwise as required by applicable Laws or
regulations or compulsory legal process (in which case each of the
Administrative Agent and the Lenders agrees, to the extent practicable and not
prohibited by applicable Law, to inform the Borrowers promptly thereof), (c)
upon the request or demand of any regulatory authority having or claiming to
have jurisdiction over the Administrative Agent or any


-165-

--------------------------------------------------------------------------------





of its Affiliates (including in the course of inspections, examinations or
inquiries by any Governmental Authorities, self-regulatory agencies and rating
agencies), (d) to the extent that the Information becomes publicly available
other than by reason of disclosure in violation of this Agreement by the
Administrative Agent or Lender, (e) for purposes of establishing any defense,
including a "due diligence" defense, or for the purpose of enforcing any rights
of the Administrative Agent or such Lender, (f) to the extent that such
information is or was received by the Administrative Agent or such Lender from a
third party that is not, to the Administrative Agent or such Lender's knowledge,
subject to confidentiality obligations to the Parent Borrower or any of its
Affiliates, (g) to the extent that such information is independently developed
by the Administrative Agent or such Lender, (h) subject to an agreement
containing provisions substantially the same as those of this Section 10.07, to
(x) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement or (y) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty's or prospective counterparty's
professional advisor) to any credit derivative transaction relating to
obligations of the Loan Parties and (i) with the consent of the Borrowers. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions. Each of the Administrative Agent and the Lenders acknowledges
that (a) the Information may include material non‑public information with
respect to the Parent Borrower or its Subsidiaries or their respective
securities, as the case may be, (b) it has developed compliance procedures
regarding the use of material non‑public information and (c) it will handle such
material non‑public information in accordance with applicable Law, including
United States Federal and state securities Law. For the purposes of this
Section, "Information" means all information received from any Loan Party
relating to any Loan Party or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Loan Party; provided that, in the case of
information received from a Loan Party after the Closing Date, such information
is clearly identified in writing at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.07 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

Section 10.08.    Setoff. Each of the Lenders agrees that it shall not, without
the express written consent of the Administrative Agent, set off against the
Obligations any amounts owing by such Lender to any Loan Party or any Deposit
Accounts of any Loan Party now or hereafter maintained with such Lender. Each of
the Lenders further agrees that it shall not, unless specifically requested to
do so in writing by the Administrative Agent, take or cause to be taken any
action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security


-166-

--------------------------------------------------------------------------------





interest in, any of the Collateral. If, at any time or times any Lender shall
receive (a) by payment, foreclosure, setoff or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from the Administrative Agent
pursuant to the terms of this Agreement or (b) payments from the Administrative
Agent in excess of such Lender's Pro Rata Share of all such distributions by the
Administrative Agent, such Lender promptly shall (i) turn the same over to the
Administrative Agent, in kind, and with such endorsements as may be required to
negotiate the same to the Administrative Agent, or in immediately available
funds, as applicable, for the account of all of the Lenders and for application
to the Obligations in accordance with the applicable provisions of this
Agreement or (ii) purchase, without recourse or warranty, an undivided interest
and participation in the Obligations owed to the other Lenders so that such
excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, that to the extent that such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

Section 10.09.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non‑usurious
interest permitted by applicable Law (the "Maximum Rate"). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.10.    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile transmission or other electronic transmission
of an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Administrative Agent may
also require that any such documents and signatures delivered by facsimile
transmission or electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by facsimile
transmission or other electronic transmission.

Section 10.11.    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.


-167-

--------------------------------------------------------------------------------





Subject to Section 10.27, in the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

Section 10.12.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until the Obligations are Paid in Full.

Section 10.13.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.13, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent and the L/C
Issuers, then such provisions shall be deemed to be in effect only to the extent
not so limited.

Section 10.14.    Tax Forms.
(a)    (i)    The Administrative Agent or any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Parent Borrower and the
Administrative Agent (as applicable), at the time or times reasonably requested
by the Parent Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Parent Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Parent Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by the
Parent Borrower or the Administrative Agent as will enable the Parent Borrower
or the Administrative Agent (as applicable) to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 10.14(a)(ii)(A), (ii)(B),


-168-

--------------------------------------------------------------------------------





(ii)(D) and (ii)(E) below) shall not be required if in the Lender's or the
Administrative Agent's reasonable judgment such completion (as applicable),
execution or submission would subject such Lender or the Administrative Agent
(as applicable) to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender or the Administrative
Agent (as applicable).
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W‑9 certifying that such Lender is exempt from U.S. Federal
backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Parent Borrower
or the Administrative Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W‑8BEN‑E or
W-8BEN, as applicable establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the "interest" article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W‑8BEN‑E or W-8BEN, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the "business profits" or
"other income" article of such tax treaty;
(2)    executed copies of IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G‑1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a
"10-percent shareholder" of the Parent Borrower within the meaning of
Section 881(c)(3)(B) of the Code or a "controlled foreign corporation" described
in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and
(y) executed copies of IRS Form W‑8BEN‑E or W-8BEN, as applicable; or


-169-

--------------------------------------------------------------------------------





(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, W‑8BEN‑E or W-8BEN,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G‑2 or Exhibit G‑3, IRS Form W‑9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G‑4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the applicable
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made;
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), "FATCA" shall include any amendments
made to FATCA after the Closing Date; and
(E)    to the extent that it is able and legally entitled to do so, the
Administrative Agent shall deliver to the Parent Borrower on or prior to the
date on which the Administrative Agent becomes the Administrative Agent under
this Agreement (and from time to time thereafter upon the reasonable request of
the Parent Borrower), executed copies of (i) in the case of an Administrative
Agent that is a U.S. Person, IRS Form W‑9 certifying that the Administrative
Agent is exempt


-170-

--------------------------------------------------------------------------------





from U.S. Federal backup withholding Tax or (ii) in the case of an
Administrative Agent that is not a U.S. Person, an applicable IRS Form W‑8.
Each Lender and the Administrative Agent agree that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Parent Borrower and the Administrative Agent (as applicable) in writing of its
legal inability to do so.
For purposes of this Section 10.14, the term "applicable Law" includes FATCA and
the term "Lender" includes, as applicable, any SPC (it being understood that any
documentation required to be provided by an SPC under this Section 10.14 shall
be delivered by the SPC to the Granting Lender).

Section 10.15.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i)(A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Arrangers are arm's‑length commercial transactions between
the Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent, the other Arrangers and the Lenders, on the other hand,
(b) the Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii)(A) the Administrative Agent, the Lenders and each other Arranger
is and has been acting solely as a principal with respect to the Borrowers or
any of their respective Affiliates and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrowers or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, nor
any other Lender or Arranger has any obligation to the Borrowers or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders and the other
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and neither the Administrative Agent, nor any other
Lender or Arranger, has any obligation to disclose any of such interests to the
Borrowers or their respective Affiliates. To the fullest extent permitted by
law, each Borrower hereby waives and releases any claims that it may have
against the Administrative Agent, any Lender and the other Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 10.16.    Replacement of Lenders. If (a) any Lender requests
compensation under Section 3.04, (b) the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (c) any Lender delivers a notice pursuant
to Section 3.02, (d) a Lender does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that requires
unanimous consent of all Lenders or all affected Lenders and that has been
approved by the Required


-171-

--------------------------------------------------------------------------------





Lenders as provided in Section 10.01, (e) any Lender is a Defaulting Lender, or
(f) any Lender has failed to consent to an Extension Offer pursuant to Section
2.18, the Parent Borrower may, upon notice to such Lender and the Administrative
Agent, replace such Lender by causing such Lender to assign its Loans and
Commitments (with the assignment fee to be paid by the Borrowers in such
instance) pursuant to Section 10.06(b) to one or more other Lenders or Eligible
Assignees procured by the Parent Borrower. Upon the making of any such
assignment, the Parent Borrower shall (x) pay in full any amounts payable
pursuant to Section 3.05 and (y) provide appropriate assurances and indemnities
(which may include letters of credit) to the L/C Issuers, the Swing Lender and
the Administrative Agent, as applicable, as may reasonably be required with
respect to any continuing obligation to fund participation interests in any
Letter of Credit Usage, Swing Loans and Extraordinary Advances then outstanding;
provided, however, that (i) each such assignment made as a result of a demand by
the Parent Borrower shall be arranged by the Parent Borrower after consultation
with the Administrative Agent and shall be an assignment or assignments pursuant
to Section 10.06(b) of all of the rights and obligations of the assigning Lender
under this Agreement and (ii) no Lender shall be obligated to make any such
assignment pursuant to Section 10.06(b) as a result of a demand by the Parent
Borrower unless and until such Lender shall have received one or more payments
from either the Parent Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement.

Section 10.17.    Governing Law.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED PARTY OF THE FOREGOING
IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE HEARD AND DETERMINED
EXCLUSIVELY IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW,


-172-

--------------------------------------------------------------------------------





IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOINNG. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY L/C ISSUER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

Section 10.18.    Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.19.    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent shall
have been notified by each Lender and the L/C Issuers that each such Lender and
the L/C Issuers has executed it and


-173-

--------------------------------------------------------------------------------





thereafter shall be binding upon and inure to the benefit of each Borrower, the
Administrative Agent and each Lender and their respective successors and
permitted assigns.

Section 10.20.    Electronic Execution of Assignments and Certain Other
Documents. The words "execute", "execution", "signed", "signature", and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including any Assignment and
Acceptance, amendments or other modifications, Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 10.21.    USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT ACT (Title III of Pub. L. 107‑56 (signed into
law October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies each Loan Parties, which information includes the
name and address of each Loan Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Borrower in
accordance with the Act. Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations and policies under applicable "know your
customer" and anti‑money laundering rules and regulations, including the Act.

Section 10.22.    Acknowledgment and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


-174-

--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.23.    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the "Judgment
Currency") other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the "Agreement Currency"), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from such Loan Party in the Agreement Currency, such Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable Law).

Section 10.24.    Additional Borrowers. (a) At any time after the Closing Date,
so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Parent Borrower may elect that any wholly-owned
Domestic Subsidiary (other than an Excluded Subsidiary) that is a Loan Party to
be added as an Additional Borrower hereunder by delivery to the Administrative
Agent of a Notice of Additional Borrower as follows:
(i)    such Subsidiary shall be deemed a "Borrower" hereunder and under the Loan
Documents upon confirmation from the Administrative Agent of receipt of, in form
and substance satisfactory to the Administrative Agent, joinder and any other
documentation reasonably requested by the Administrative Agent with respect to
such Additional Borrower, including the materials set forth in clause (iii)
below, any promissory notes requested by a Lender through the Administrative
Agent and written opinions of the Loan Parties' counsel;
(ii)    such Additional Borrower shall deliver the documents required by
Section 6.12 with respect thereto; and


-175-

--------------------------------------------------------------------------------





(iii)    as a condition to the effectiveness of any joinder of any Additional
Borrower, such Additional Borrower shall deliver all documentation and other
information reasonably requested in writing by and acceptable to the
Administrative Agent and each Lender to satisfy requirements under the
Administrative Agent's and such Lender's applicable "know your customer" and
anti‑money laundering rules and regulations, including the Act.
(b)    Any Additional Borrower shall continue to be a Borrower under this
Agreement until the Parent Borrower delivers a Borrower Termination Notice with
respect to such Subsidiary to the Administrative Agent, whereupon such
Subsidiary shall cease to be a Borrower hereunder; provided that no Borrower
Termination Notice will become effective as to any Additional Borrower until a
new Borrowing Base Certificate reflecting the removal of Additional Borrower has
been delivered to the Administrative Agent, all Loans made to such Additional
Borrower shall have been repaid, all Letters of Credit issued for the account of
such Additional Borrower have been drawn in full or have expired or have been
Cash Collateralized and all amounts payable by such Additional Borrower in
respect of L/C Borrowings, interest and/or fees (and, to the extent notified by
the Administrative Agent, any L/C Issuer or any Lender, any other amounts
payable under this Agreement by such Additional Borrower) shall have been paid
in full; provided further that (i) such Borrower Termination Notice shall be
effective to terminate the right of such Additional Borrower to request or
receive further Credit Extensions under this Agreement and (ii) no Borrower
Termination Notice shall be effective if there is only one Borrower prior to
delivery of the Borrower Termination Notice.

Section 10.25.    Joint and Several Liability of Borrowers.
(a)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 10.25), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.
(b)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are Paid in Full, and without the need for demand,
protest, or any other notice or formality.
(c)    The Obligations of each Borrower under the provisions of this Section
10.25 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
10.25(c)) or any other circumstances whatsoever.


-176-

--------------------------------------------------------------------------------





(d)    Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement or the other Loan Documents, each Borrower
(other than the Parent Borrower) hereby waives presentments, demands for
performance, protests and notices, including notices of acceptance of its joint
and several liability, notice of any Revolving Credit Loan or any Letters of
Credit issued under or pursuant to this Agreement, notice of the occurrence of
any Default, Event of Default, notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Agreement, notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations or of any demand for any payment under this Agreement,
notice of any action at any time taken or omitted by the Administrative Agent or
the Lenders under or in respect of any of the Obligations, any right to proceed
against any other Borrower or any other Person, to proceed against or exhaust
any security held from any other Borrower or any other Person, to protect,
secure, perfect, or insure any security interest or Lien on any property subject
thereto or exhaust any right to take any action against any other Borrower, any
other Person, or any Collateral, to pursue any other remedy in the
Administrative Agent's, any Lender's, any L/C Issuer's, any requirement of
diligence or to mitigate damages and, generally, to the extent permitted by
applicable Law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this Agreement),
any right to assert against the Administrative Agent, any Lender or any L/C
Issuer, any defense (legal or equitable), set-off, counterclaim, or claim which
each Borrower may now or at any time hereafter have against any other Borrower
or any other party liable to the Administrative Agent, any Lender or any L/C
Issuer, any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor, and any right or defense arising by reason of any claim or defense
based upon an election of remedies by the Administrative Agent, any Lender or
any L/C Issuer, including any defense based upon an impairment or elimination of
such Borrower's rights of subrogation, reimbursement, contribution, or indemnity
of such Borrower against any other Borrower. Without limiting the generality of
the foregoing, each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Administrative Agent or the Lenders at any time or times in respect of any
Default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or the Lenders in respect of
any of the Obligations, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any other Borrower. Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or failure to act on the
part of the Administrative Agent or any Lender with respect to the failure by
any other Borrower to comply with any of its respective Obligations, including
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 10.25 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 10.25, it being the intention of each Borrower
that, until the Obligations are Paid in Full, the Obligations of each Borrower
under this Section 10.25 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 10.25 shall not be diminished or rendered


-177-

--------------------------------------------------------------------------------





unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or the
Administrative Agent or any Lender. Each of the Borrowers waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement hereof. Any payment by any Borrower or
other circumstance which operates to toll any statute of limitations as to any
Borrower shall operate to toll the statute of limitations as to each of the
other Borrowers. Each of the Borrowers waives any defense based on or arising
out of any defense of any other Borrower or any other Person, other than payment
of the Obligations to the extent of such payment, based on or arising out of the
disability of any other Borrower or any other Person, or the validity, legality,
or unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any Borrower other than payment
of the Obligations to the extent of such payment. The Administrative Agent may,
at the election of the Required Lenders, foreclose upon any Collateral held by
the Administrative Agent by one or more judicial or nonjudicial sales or other
dispositions or may exercise any other right or remedy the Administrative Agent,
any Lender, any L/C Issuer, or any Bank Product Provider may have against any
Borrower or any other Person, or any security, in each case, without affecting
or impairing in any way the liability of any of the other Borrowers hereunder
except to the extent the Obligations have been Paid in Full.
(e)    Each Borrower represents and warrants to the Administrative Agent and the
Lenders that such Borrower is currently informed of the financial condition of
the other Borrowers and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants to the Administrative Agent and the
Lenders that such Borrower has read and understands the terms and conditions of
the Loan Documents. Each Borrower hereby covenants that such Borrower will
continue to keep informed of the other Borrowers' financial condition and of all
other circumstances which bear upon the risk of nonpayment or nonperformance of
the Obligations.
(f)    The provisions of this Section 10.25 are made for the benefit of the
Administrative Agent, each Lender, each L/C Issuer, each Bank Product Provider,
and their respective successors and assigns, may be enforced by it or them from
time to time against any or all Borrowers as often as occasion therefor may
arise and without requirement on the part of the Administrative Agent, any
Lender, any L/C Issuer first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 10.25 shall remain in
effect until all of the Obligations shall have been Paid in Full. If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
10.25 will automatically be reinstated, as though such payment had not been
made.
(g)    Each Borrower hereby agrees that it will not enforce any of its rights
that arise from the existence, payment, performance or enforcement of the
provisions of this Section 10.25, including rights of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent, any Lender, any


-178-

--------------------------------------------------------------------------------





L/C Issuer, or any Bank Product Provider against any Borrower, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including the right to take or receive from any Borrower, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until such time as all of the Obligations have been Paid in Full. Any claim
which any Borrower may have against any other Borrower with respect to any
payments to the Administrative Agent, any Lender, any L/C Issuer hereunder or
under any of the Bank Product Agreements are hereby expressly made subordinate
and junior in right of payment, without limitation as to any increases in the
Obligations arising hereunder or thereunder, to the prior payment in full of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be Paid in Full before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor. If any amount shall be
paid to any Borrower in violation of the immediately preceding sentence, such
amount shall be held in trust for the benefit of the Administrative Agent, for
the benefit of itself, the Lenders, the L/C Issuers and the Bank Product
Providers, and shall promptly be paid to the Administrative Agent to be credited
and applied to the Obligations and all other amounts payable under this
Agreement, whether matured or unmatured, in accordance with the terms of this
Agreement, or to be held as Collateral for any Obligations or other amounts
payable under this Agreement thereafter arising. Notwithstanding anything to the
contrary contained in this Agreement, no Borrower may exercise any rights of
subrogation, contribution, indemnity, reimbursement or other similar rights
against, and may not proceed or seek recourse against or with respect to any
property or asset of, any other Borrower (the "Foreclosed Borrower"), including
after Payment in Full of the Obligations, if all or any portion of the
Obligations have been satisfied in connection with an exercise of remedies in
respect of the Equity Interests of such Foreclosed Borrower whether pursuant to
this Agreement or otherwise.

Section 10.26.    Bank Product Providers. Subject to this Section 10.26, each
Bank Product Provider in its capacity as such shall be deemed a third party
beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom the
Administrative Agent is acting. The Administrative Agent hereby agrees to act as
the Administrative Agent for such Bank Product Providers and, by virtue of
entering into a Bank Product Agreement, the applicable Bank Product Provider
shall be automatically deemed to have appointed the Administrative Agent as the
Administrative Agent and to have accepted the benefits of the Loan Documents. It
is understood and agreed that the rights and benefits of each Bank Product
Provider under the Loan Documents consist exclusively of such Bank Product
Provider's being a beneficiary of the Liens and security interests (and, if
applicable, guarantees) granted to the Administrative Agent and the right to
share in payments and collections out of the Collateral as more fully set forth
herein. In addition, each Bank Product Provider, by virtue of entering into a
Bank Product Agreement, shall be automatically deemed to have agreed that the
Administrative Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release Bank Product Reserves and that if Bank
Product Reserves are established there is no obligation on the part of the
Administrative Agent to determine or insure whether the amount of any such Bank
Product Reserves is appropriate or not. In connection with any such distribution
of payments or proceeds of Collateral, the Administrative Agent shall be
entitled to assume no amounts


-179-

--------------------------------------------------------------------------------





are due or owing to any Bank Product Provider unless such Bank Product Provider
has provided a written certification (setting forth a reasonably detailed
calculation) to the Administrative Agent as to the amounts that are due and
owing to it and such written certification is received by the Administrative
Agent a reasonable period of time prior to the making of such distribution. The
Administrative Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Product Agreement, but may rely upon the
written certification of the amount due and payable from the applicable Bank
Product Provider. In the absence of an updated certification, the Administrative
Agent shall be entitled to assume that the amount due and payable to the
applicable Bank Product Provider is the amount last certified to the
Administrative Agent by such Bank Product Provider as being due and payable
(less any distributions made to such Bank Product Provider on account thereof).
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product Agreement shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider of Bank Products or a holder of Bank Product
Obligations owing thereunder, and the consent of any such Bank Product Provider
shall not be required (other than in their respective capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or Guarantors.

Section 10.27.    Intercreditor Agreement.
(a)    The Administrative Agent is hereby authorized and directed to, to the
extent required or permitted by the terms of the Loan Documents, (x) enter into
(i) any Collateral Document and (ii) the Intercreditor Agreement and (y) make or
consent to any filings or take any other actions in connection therewith, and
the parties hereto acknowledge that the Intercreditor Agreement, any Collateral
Document and any consent, filing or other action will be binding upon them. Each
of the Lenders (including in its capacity as an L/C Issuer (if applicable)) and
each of the Secured Parties hereby (a) acknowledges that it has received a copy
of the Intercreditor Agreement, (b) consents to the subordination of Liens
provided for in the Intercreditor Agreement, (c) agrees that it will be bound by
and will take no actions contrary to the provisions of any intercreditor
agreement contemplated hereunder (if entered into) and (d) authorizes and
instructs the Administrative Agent to enter into the Intercreditor Agreement and
Collateral Documents, and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof. The provisions of the foregoing sentence
are intended as an inducement to the lenders under the Term Loan Credit
Agreement and the Junior Term Loan Credit Agreement to extend credit thereunder,
and such lenders are intended third party beneficiaries of such provisions.
(b)    Notwithstanding anything herein to the contrary, the liens and security
interests granted in the Collateral Documents to the Administrative Agent by the
Loan Parties pursuant to this Agreement on and in any Collateral and the
exercise of any right or remedy by the Administrative Agent with respect to any
such Collateral hereunder, are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern and control.
[Signature pages follow]


-180-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
VISTA OUTDOOR INC., as the Parent Borrower,
By
/s/ Jennifer Anderson
 
Name: Jennifer Anderson
 
Title: Vice President and Treasurer





-181-

--------------------------------------------------------------------------------









WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent, a Lender
and an L/C Issuer,
By
/s/ Minna Lee
 
Name: Minna Lee
 
Title: Authorized Signatory







[Vista Outdoor Inc. – Asset-Based Revolving Credit Agreement]

--------------------------------------------------------------------------------









BANK OF AMERICA, N.A., as a Lender and an L/C Issuer,
By
/s/ Susan Freed
 
Name: Susan Freed
 
Title: Senior Vice President



[Vista Outdoor Inc. – Asset-Based Revolving Credit Agreement]

--------------------------------------------------------------------------------









JP MORGAN CHASE BANK, N.A., as a Lender and an L/C Issuer,
By
/s/ Laura Woodward
 
Name: Laura Woodward
 
Title: Vice President



[Vista Outdoor Inc. – Asset-Based Revolving Credit Agreement]

--------------------------------------------------------------------------------









CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender,
By
/s/ Joe A. Sacchetti
 
Name: Joe A. Sacchetti
 
Title: Duly Authorized Signatory





[Vista Outdoor Inc. – Asset-Based Revolving Credit Agreement]

--------------------------------------------------------------------------------









FIFTH THIRD BANK, as a Lender,
By
/s/ Bond Harbents
 
Name: Bond Harbents
 
Title: Director



[Vista Outdoor Inc. – Asset-Based Revolving Credit Agreement]

--------------------------------------------------------------------------------









REGIONS BANK, as a Lender,
By
/s/ Bruce Rhodes
 
Name: Bruce Rhodes
 
Title: Managing Director





[Vista Outdoor Inc. – Asset-Based Revolving Credit Agreement]

--------------------------------------------------------------------------------






Schedule 6.02(h)


Provide the Administrative Agent (and if so requested by the Administrative
Agent, with copies for each Lender) with each of the documents set forth below
at the following times in form satisfactory to the Administrative Agent (it
being understood that such documents may be delivered in electronic form (e.g.
as a "pdf")):


Schedule 6.02(h) – Page 1

--------------------------------------------------------------------------------





If (x) no Increased Reporting Period is in effect, monthly (no later than the
20th day of each month (or, if such day is not a Business Day, the immediately
succeeding Business Day)), or (y) an Increased Reporting Period is in effect,
weekly (no later than Wednesday of each week (or, if such day is not a Business
Day, the immediately succeeding Business Day), commencing with the first such
day to occur following the commencement of any Increased Reporting Period),
(a) an executed Borrowing Base Certificate,
(b) a reasonably detailed aging, by total, of each Domestic Loan Party's
Accounts, together with a reconciliation and supporting documentation for any
reconciling items noted,
(c) a monthly Account roll-forward, in a format reasonably acceptable to the
Administrative Agent in its Permitted Discretion, tied to the beginning and
ending account receivable balances of the Domestic Loan Parties' general ledger,
(d) a detailed calculation of those Accounts that are not eligible for the
Borrowing Base (to the extent not otherwise able to be calculated electronically
as determined by the Administrative Agent in its Permitted Discretion),
(e) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to each Domestic Loan Party's Accounts,
(f) Inventory system/perpetual reports specifying the cost and the wholesale
market value of each Domestic Loan Party 's Inventory, by category, with
additional detail showing additions to and deletions therefrom, together with a
reconciliation to the Domestic Loan Parties' general ledger,
(g) a reasonably detailed calculation of Inventory categories that are not
eligible for the Borrowing Base (to the extent not otherwise able to be
calculated electronically as determined by the Administrative Agent in its
Permitted Discretion), and
(h) a summary aging, by vendor, of each Domestic Loan Party's accounts payable
and any book overdraft and an aging, by vendor, of any held checks.
Monthly (no later than the 30th day of each month) or such later date as the
Administrative Agent may agree in its sole discretion),
(i) a reconciliation of Accounts, accounts payable, and Inventory of the
Domestic Loan Parties' general ledger to its monthly financial statements,
including any book reserves related to each category.
Upon request by the Administrative Agent
(j) a Perfection Certificate or a supplement to the Perfection Certificate,
(k) a report, including bank or other statements, regarding each Domestic Loan
Party's cash and Cash Equivalents, including an indication of which amounts
constitute Qualified Cash, and
(l) such other reports as to the Collateral of any Domestic Loan Party and its
Subsidiaries, as the Administrative Agent may reasonably request.







Schedule 6.02(h) – Page 2